Exhibit 10.1

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

1. IDENTIFICATION OF PARTIES.

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is entered into as of September 23, 2010 (the “Execution Date”), by
and between LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited
partnership(“Levine”) and PIVOTAL 650 CALIFORNIA ST., L.L.C., an Arizona limited
liability company (“Pivotal”; with Pivotal and Levine sometimes being referred
to collectively as “Seller”) and EXCEL TRUST, L.P., a Delaware limited
partnership (“Purchaser”).

2. DESCRIPTION OF THE PROPERTY.

Seller hereby agrees to sell, assign and convey to Purchaser, and Purchaser
hereby agrees to purchase from Seller, all of Seller’s right, title and interest
in and to the following Property on and subject to the terms, covenants and
agreements set forth in this Agreement:

(a) Land. That certain parcel of real property located in the City of Stockton,
County of San Joaquin, State of California, and more particularly described on
Exhibit A attached hereto (the “Land”);

(b) Improvements. All improvements located on the Land (the “Improvements”);

(c) Leases. All leases with tenants (collectively “Tenants”) covering the Land
and the Improvements (such leases, together with any and all amendments,
modifications or supplements thereto and guaranties thereof, are hereinafter
referred to collectively as the “Leases” and are identified on the Schedule of
Leases attached hereto as Exhibit B), together with any new leases, if any,
covering the Land and the Improvements that are entered into pursuant to
Section 12(b) below;

(d) Real Property. All rights, privileges, easements, rights-of-way and
appurtenances used or connected with the beneficial use or enjoyment of the Land
including, without limitation, all minerals, oil, gas and other hydrocarbon
substances on and under the Land, as well as all development rights, air rights,
water, water rights and water stock relating to the Land (the Land, the
Improvements, the Leases and such rights, privileges, easements, rights-of-way,
and appurtenances are sometimes collectively hereinafter referred to
collectively as the “Real Property”);

(e) Personal Property. All personal property and fixtures (if any) owned by
Seller, located on the Real Property and used in the operation or maintenance of
the Real Property (collectively, the “Personal Property”), expressly excluding,
however, the personal property scheduled on Exhibit C attached hereto (the
“Excluded Property”);

 

1



--------------------------------------------------------------------------------

(f) Trade Names. Those trade names and trademarks identified on the Schedule of
Trade Names attached hereto as Exhibit D (the “Trade Names”);

(g) Contracts. Subject to the provisions of Section 5(c), all outstanding
brokerage commission agreements, labor, service, equipment, supply, maintenance,
concession, utility and operating contracts, and any amendments thereto, to
which Seller is a party and which relate to the Property, to the extent
assignable and to the extent the parties have agreed are to be assigned and
assumed in accordance with Section 5(e) below (such contracts and agreements are
hereinafter collectively referred to as the “Contracts” and are identified on
the Schedule of Contracts attached hereto as Exhibit E) together with any such
contracts, if any, that are entered into pursuant to Section 12(c);

(h) Operating Agreements. All reciprocal easement agreements, supplemental or
separate agreements, development agreements and the like, and any amendments
thereto, to which Seller is a party and which relate to the Real Property, if
any (such agreements are hereinafter collectively referred to as the “Operating
Agreements” and are identified on the Schedule of Operating Agreements attached
hereto as Exhibit F);

(i) Permits. All permits, licenses, authorizations, consents, entitlements,
approvals and certificates relating to the Real Property, to the extent
assignable (collectively, the “Permits”); and

(j) Warranties. All warranties, guarantees and indemnities (including, without
limitation, those for workmanship, materials and performance) which may exist
from, by or against any contractor, subcontractor, manufacturer, laborer or
supplier of labor, materials or other services relating to the Real Property or
the Personal Property (collectively, the “Warranties”). (The Real Property, the
Personal Property, the Trade Names, the Contracts, the Operating Agreements, the
Permits and the Warranties are collectively referred to in this Agreement as the
“Property”)

(k) Exclusions. The Property does not include (i) cash and cash equivalents of
Seller and its Affiliates (subject to the provisions of Section 15 and Exhibit
O), (ii) any accounts receivable or claims of Seller or its Affiliates existing
on or attributable to any period prior to the Closing Date (subject to the
provisions of Section 15 and Exhibit O), (iii) any right to use the name, trade
names, marks or insignia of Seller or its Affiliates (except as identified on
Exhibit D), or (iv) except as provided in Section 18, any rights under insurance
policies maintained by Seller with respect to the Property. As used in this
Agreement, an “Affiliate” means with respect to Seller or Purchaser, any person
or entity directly or indirectly controlling, controlled by or under common
control with such other person or entity. For purposes of this definition,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies whether through the
ownership of voting securities, by contract or otherwise.

 

2



--------------------------------------------------------------------------------

3. THE PURCHASE PRICE.

Subject to the provisions of Section 3(f), the aggregate purchase price for the
Property is Eighty Nine Million Two Hundred Fifty Thousand and No/100 Dollars
($89,250,000.00) (the “Purchase Price”). The Purchase Price shall be paid to
Seller by Purchaser as follows:

(a) Deposit. Within two (2) Business Days (as defined below) after the Execution
Date, Purchaser shall deliver to First American Insurance Company (“Escrow
Company”) a deposit in the amount of Five Hundred Thousand and No/100 Dollars
($500,000.00) (the “Initial Deposit”), which Initial Deposit shall be in the
form of a wire transfer of immediately available funds (“Opening of Escrow”).
Within one (1) business day following the expiration of the Due Diligence Period
(unless Purchaser previously has terminated this Agreement in accordance with
the provisions of Section 5), Purchaser shall deliver to Escrow Company an
additional deposit (the “Additional Deposit”) in the amount of Five Hundred
Thousand and No/100 Dollars ($500,000.00), which Additional Deposit shall be in
the form of a wire transfer of immediately available funds (the Initial Deposit
and, once made, the Additional Deposit, are sometimes collectively referred to
herein as the “Deposit”). If Purchaser fails to timely deposit with the Escrow
Company any portion of the Deposit, when and as due, then Seller may, in
accordance with the provisions of Section 19(b), and without record to the
introductory phrase thereof, as its sole remedy, terminate this Agreement by
written notice to Purchaser and the Escrow Company and thereafter this Agreement
shall be deemed terminated, all without liability of the parties to each other
thereafter (except that the Deposit shall only be refundable for the limited
reasons set forth in Section 3(b) and except pursuant to provisions hereof which
expressly survive such termination). The Deposit shall be invested in a
federally issued or insured interest bearing instrument or account as Purchaser
shall designate and shall be retained by Escrow Company, subject to the
provisions of Sections 3(b) and 3(c). As used herein, the “Deposit” means the
Deposit, plus any interest actually earned on such amount from and after the
date of deposit thereof with the Escrow Company.

(b) Application of Deposit Against Purchase Price; Release of Deposit to
Purchaser. If the purchase and sale of the Property is consummated as
contemplated herein, the Deposit shall be credited by Escrow Company and Seller
against the Purchase Price. If the purchase and sale of the Property is not
consummated because of (i) a termination of this Agreement by Purchaser as
permitted by Section 19(a) hereof as a result of a default under this Agreement
on the part of Seller or (ii) a timely termination of this Agreement by
Purchaser as permitted by, and in strict accordance with, Sections 4, 5 or 18,
as applicable, or (iii) a termination of this Agreement by Purchaser as
permitted by Section 11(a) hereof as a result of a failure of a Purchaser’s
Condition Precedent (each, a “Permissible Purchaser Termination Event”), the
Deposit shall be immediately refunded by Escrow Holder or Seller, as the case
may be, to Purchaser.

(c) Release of Deposit to Seller. If the Closing does not occur on or before the
Outside Closing Date (as defined in Section 16) for any reason other than a
Permissible Purchaser Termination Event, the Escrow Company shall immediately
release the Deposit to Seller on the Outside Closing Date without any further
instruction or confirmation by Seller or Purchaser. The terms of Section 19(b)
shall govern with respect to Seller’s right to retain the Deposit.

 

3



--------------------------------------------------------------------------------

(d) Assumption of First Lien. Purchaser shall pay (through assumption of the
First Lien as described in this Section 3(d)) approximately Forty Four Million
Eight Hundred Thirty Five Thousand Fifty and 95/100 Dollars ($44,835,050.95),
representing the unpaid principal balance, which is, as of the Closing, not yet
due and payable under that certain Promissory Note (the “Note”) dated
September 24, 2007, in the original principal amount of Sixty Million and No/100
Dollars ($60,000,000.00), executed by Levine in favor of The Northwestern Mutual
Life Insurance Company, a Wisconsin Corporation (the “Lender”). The Note is
secured by a Deed of Trust and Security Agreement executed by Seller (the “Deed
of Trust”) dated September 24, 2007, and recorded on October 4, 2007, in the
Official Records of San Joaquin County, California as Document No. 2007-172293
and by that certain Absolute Assignment of Leases and Rents executed by Seller
dated September 24, 2007, and recorded on October 4, 2007 in the official
records of San Joaquin County, California as Document No. 2007-172294 (the
“Assignment of Rents and Leases”). The Note, the Deed of Trust and the
Assignment of Rents and Leases are collectively referred to in this Agreement as
the “First Lien”. Purchaser shall use its best efforts to obtain Lender’s
approval for Purchaser to assume the First Lien and to obtain Lender’s
performance of all acts and signing of all documents necessary to effectuate
Purchaser’s assumption of the First Lien at the Closing and the release of
Seller and Seller’s affiliates from any liability thereafter accruing on the
First Lien (collectively referred to as “Lender’s Approval”). In this regard,
within ten (10) business days following the Opening of Escrow, Purchaser shall
file a formal application with Lender seeking Lender’s Approval. From and after
the Closing, Purchaser shall assume liability and responsibility for the payment
and discharge of the First Lien. Purchaser shall pay all assumption fees or
other charges (including attorneys fees and costs) requested by Lender in
connection with Lender’s Approval and Purchaser’s assumption of the First Lien.
Seller shall reasonably cooperate with Purchaser in connection with obtaining
Lender’s Approval and shall sign such applications and deliver such documents as
may be reasonably requested by Lender or Purchaser in order to obtain the
Lender’s Approval. If Lender is not willing to grant Lender’s Approval to
Purchaser’s assumption of the First Lien or, if Lender is conditioning Lender’s
Approval to the assumption by Purchaser of the First Lien on terms and
conditions not acceptable to Purchaser in the exercise by Purchaser of its
reasonable business judgment, then, in such event, Purchaser shall not be
required to assume the First Lien and the balance of the Purchase Price (less
the amount of the Deposit) shall be paid by Purchaser in accordance with the
provisions of Section 3(f) below.

(e) Balance of Purchase Price. Subject to the provisions of Section 3(f), the
balance of the Purchase Price (less the amount of Deposit and less the amount of
the unpaid principal balance of the First Lien) shall be paid to Seller in
immediately available funds at the Closing, which balance shall be deposited by
wire transfer into escrow with the Escrow Company no later than one (1) Business
Day prior to the Closing. As used herein, “Business Day” means any day other
than (i) a Saturday or Sunday or (ii) a day on which banking institutions in the
State of California are authorized or obligated by law or executive order to be
closed.

(f) Seller’s Option With Respect to the First Lien. Notwithstanding the
provisions of Section 3(d) above, at any time on or before the date that is ten
(10) business days prior to the Closing, Seller may elect, by delivering written
notice to Purchaser and Escrow Company to not have Purchaser assume the First
Lien at the Closing. In such event, notwithstanding the provisions of this
Section 3 to the contrary, the Purchase Price shall be increased to Ninety Two
Million Five Hundred Thousand and No/100 Dollars ($92,500,000.00), the balance
of the Purchase Price payable at the Closing by Purchaser pursuant to the
provisions

 

4



--------------------------------------------------------------------------------

of Section 3(e) above shall be calculated without regard to the unpaid principal
balance of the First Lien, Seller shall cause the First Lien to be discharged of
record at the Closing, Seller shall be solely responsible for any prepayment
penalties, defeasance costs or similar fees payable with respect to the
discharge of the First Lien and Seller shall pay to Lender any additional fees
and costs assessed by Lender as a result of Seller electing to have Purchaser
not assume the First Lien in accordance with the provisions of this
Section 3(f). As set forth in Section 3(d) above, if the provisions of this
Section 3(f) are applicable as a result of Lender being unwilling to grant
Lender’s Approval to Purchaser’s assumption of the First Lien and/or as a result
of Lender’s Approval of the assumption by Purchaser of the First Lien being
conditioned upon terms and conditions not acceptable to Purchaser in the
exercise of its reasonable business judgment, then, in such event, the
provisions of this Section 3(f) shall be applicable, and Seller shall be solely
responsible for any prepayment penalties, defeasance costs or similar fees
payable with respect to the discharge of the First Lien, but Seller shall have
no obligation to pay Lender any additional fees and costs assessed by Lender in
connection with Purchaser not assuming the First Lien.

4. TITLE AND SURVEY.

(a) PTR and Survey. Within three (3) Business Days after the Opening of Escrow,
Seller shall deliver or cause to be delivered, at Seller’s expense, to
Purchaser, for Purchaser’s review and approval, a preliminary title report
prepared for the Real Property and issued by First American Title Insurance
Company (the “Title Company”), together with copies of all documents relating to
the title exceptions referred to therein (collectively, the “PTR”) and, to the
extent available, any existing ALTA survey covering the Land in Seller’s
possession (“Existing Survey”).

(b) Disapproved Exceptions; Permitted Exceptions. On or before the fifth
(5th) day preceding the expiration of the Due Diligence Period (as defined
below), Purchaser shall notify Seller in writing of any matters or exceptions
disclosed in the Existing Survey and/or the PTR which Purchaser disapproves (to
the extent such exceptions do not constitute Permitted Exceptions hereunder).
Any exception specified in any such written notice delivered by Purchaser shall
be a “Disapproved Exception.” Any matters affecting or exceptions to title to
the Property and not disapproved in writing within the period specified above
shall be deemed to be approved by Purchaser and each shall constitute a
“Permitted Exception” hereunder. Further, notwithstanding anything to the
contrary contained herein, all of the following shall also constitute Permitted
Exceptions (regardless of whether Purchaser disapproves of them): (i) real
estate taxes and assessments, existing bond or special district assessments,
personal property taxes, water and/or meter charges, sewer taxes, charges or
rents; in each case not yet due and payable; (ii) liens, encumbrances or other
matters made, created or suffered by or on behalf of Purchaser, including,
without limitation, liens arising as a result of any act or omission of
Purchaser or Purchaser’s agents, contractors or representatives; (iii) zoning
and other land use restrictions and ordinances; (iv) printed exceptions and
exclusions set forth in the Title Company’s standard form policy of title
insurance; (v) all Leases set forth on Exhibit B or entered into pursuant to the
terms of this Agreement; (vi) consents previously granted by any former owner of
the Property for the erection of any structure or structures on, under or above
any street or streets on which the Property may abut; (vii) easements or rights
of use of record and identified on the PTR in favor of any utility company for
construction, use, maintenance or repair of utility lines, wires, terminal
boxes, mains, pipes, cables conduits, poles and other

 

5



--------------------------------------------------------------------------------

equipment and facilities on, under and across the Property; (viii) liens for any
unpaid real estate tax, water charge, sewer rent and assessment to be adjusted
at the Closing in accordance with this Agreement; (ix) any liens or encumbrances
as to which the Title Company will insure, or commit to insure, Purchaser
against loss or forfeiture of title to, or collection from the Property without
additional cost to Purchaser, whether by payment, bonding, indemnity of Seller
or otherwise; (x) any and all Uniform Commercial Code filings which are more
than five (5) years old and which have not been continued; (xi) the revocable
nature of the right, if any, to maintain street and sidewalk vaults and other
vault spaces, coal chutes, excavations, canopies, marquees and signs; (xii) any
matter that is the responsibility of any Tenant under any lease of the Property;
(xiii) any other leases, liens, encumbrances or other exceptions which are
approved by Purchaser pursuant to Section 12 below; (xiv) any non-monetary
encumbrance that would not unreasonably interfere with Purchaser’s development,
operation or use of the Property; and (xv) unless Seller makes the election
described in Section 3(f) above, the First Lien. Purchaser shall also have the
right to review and object to any new exceptions to title disclosed in any
amendment to the PTR not otherwise known to Purchaser by delivering written
notice to Seller of such disapproved exceptions (such items shall be deemed
“Disapproved Exceptions”) within five (5) days of Purchaser’s receipt of any
such amendment to the PTR.

(c) Unresolved Exceptions. Within two (2) days after the date Seller receives
Purchaser’s written notice of any Disapproved Exception within the time period
specified above (or the first Business Day after said two (2) day period, if the
second (2nd) day is not a Business Day), Seller shall notify Purchaser in
writing of any Disapproved Exceptions which Seller is unable or unwilling to
cause to be removed or insured against prior to or at the Closing (the
“Unresolved Exceptions”). With respect to any Unresolved Exception, Purchaser
shall elect, by giving written notice to Seller and the Escrow Company on or
before the later of the last day of the Due Diligence Period or two (2) Business
Days after the date Purchaser receives Seller’s written notice of any Unresolved
Exceptions (i) to terminate this Agreement, or (ii) to waive Purchaser’s
disapproval of such Unresolved Exceptions, in such latter event each such
Unresolved Exception shall then be deemed a Permitted Exception. Purchaser’s
failure to terminate this Agreement on or before the later of the last day of
the Due Diligence Period or two (2) Business Days after the date Purchaser
receives Seller’s written notice of any Unresolved Exceptions shall constitute
Purchaser’s agreement to treat such Unresolved Exception(s) as Permitted
Exception(s). If Purchaser terminates this Agreement in accordance with this
Section 4, this Agreement will be deemed terminated, and the Deposit shall
immediately be refunded to Purchaser. Title and escrow cancellation costs shall
be paid by Seller and Purchaser as provided in Section 17(c).

(d) Updated Survey. Purchaser shall have the right to obtain an update,
supplement or amendment to the Existing Survey (collectively, the “Updated
Survey”), at Purchaser’s expense, provided that Purchaser’s failure to obtain
the Updated Survey on or before the last day of the Due Diligence Period shall
not result in the extension of the Due Diligence Period and shall not be a
condition of Closing. Upon receipt of the Updated Survey, Purchaser shall
provide two (2) original Updated Surveys to Seller and one (1) to Title Company,
each certified by the surveyor who prepares such Updated Survey. Purchaser shall
have until the expiration of the Due Diligence Period to examine the same and to
notify Seller in writing of its objections to any new matters disclosed by the
Updated Survey that constitute new title exceptions. If and only if Purchaser
shall give written notice of such objections to Seller within

 

6



--------------------------------------------------------------------------------

three (3) Business Days after Purchaser’s receipt of the Updated Survey (but in
no event later than the expiration of the Due Diligence Period), such items
shall be deemed “Disapproved Exceptions,” and the rights and obligations of
Purchaser and Seller with regard to such Disapproved Exceptions shall be as set
forth in Section 4(c) hereof.

(e) Extended Title Coverage and Endorsements. Purchaser, at Purchaser’s option
and at its sole cost and expense, may obtain additional title endorsements and
other extended title coverage.

5. INSPECTION; DUE DILIGENCE PERIOD.

This Section 5 applies to Purchaser’s due diligence activities relating to all
matters except title and survey matters, which are addressed by Section 4.

(a) Inspection. As used in this Agreement, the term “Due Diligence Period” shall
mean the period commencing on the Execution Date until 5:00 p.m., Stockton,
California time on October 27, 2010. During the Due Diligence Period, and with
twenty four (24) hours advance telephonic notice to Seller, Purchaser, its
agents, representatives and consultants may enter onto the Real Property during
reasonable business hours (subject to the rights of Tenants) to interview
Tenants (provided, however, no Tenant interviews may take place prior to
October 18, 2010) and to perform non-intrusive inspections and tests of the
Property (including, without limitation, environmental testing) and the
structural and mechanical systems within any Improvements; provided, however,
that in no event shall (i) such inspections or tests unreasonably disrupt or
disturb the on-going operation of the Property or the rights of the Tenants, or
(ii) Purchaser or its agents, representatives and consultants drill or bore on
or through the surface of the Real Property or the Improvements or otherwise
conduct invasive or destructive testing without Seller’s prior written consent,
which consent may be given or withheld in Seller’s sole and absolute discretion.
Seller may elect, in Seller’s discretion, to accompany, or cause one of Seller’s
representatives to accompany, Purchaser and/or its representatives during such
inspection and testing of the Property. After making such tests and inspections,
Purchaser shall promptly restore the Property to its condition prior to making
such tests and inspections, which obligation shall survive the Closing or any
termination of this Agreement. Prior to Purchaser entering the Property to
conduct the inspections and tests described above, Purchaser shall obtain and
maintain, and shall cause each of its contractors and agents to maintain, at no
cost or expense to Seller, general liability insurance, from an insurer
reasonably acceptable to Seller, in the amount of One Million Dollars
($1,000,000) combined single limit for personal injury and property damage per
occurrence, such policies to name Seller as an additional insured party, which
insurance shall provide coverage against any claim for personal liability or
property damage caused by Purchaser or its agents, representatives or
consultants in connection with such inspections and tests. Purchaser shall
deliver to Seller evidence thereof prior to entry onto the Property. In the
event of any termination of this Agreement, Purchaser shall promptly deliver to
Seller, as a courtesy and without any representation or warranty whatsoever
(including any representation that Seller shall be entitled to rely thereon),
copies of all reports, studies and results of tests and investigations obtained
or conducted by Purchaser with respect to the Property (which obligation shall
survive any termination of this Agreement).

 

7



--------------------------------------------------------------------------------

(b) Indemnity. Purchaser shall keep the Property free from all liens, and shall
indemnify, defend, and hold harmless Seller and Seller’s members, and each of
their respective officers, directors, shareholders, beneficiaries, members,
partners and employees, and their respective successors and assigns
(collectively, the “Seller Parties”), from and against all claims, actions,
losses, liabilities, damages, costs and expenses (including, but not limited to,
reasonable attorneys’ fees and costs) incurred, suffered by, or claimed against
the Seller Parties, or any of them, by reason of any damage to the Property or
injury to persons caused by Purchaser and/or its agents, representatives or
consultants in exercising its rights under this Section 5, except to the extent
caused by the gross negligence or intentional misconduct of any of the Seller
Parties or to the extent resulting from Purchaser discovering and disclosing to
Seller a pre-existing condition. The foregoing provisions shall survive the
Closing or any termination of this Agreement.

(c) Due Diligence Materials. Prior to the Execution Date, Seller has or made
available to Purchaser at Seller’s office in Phoenix, Arizona and at Seller’s
property management office at the Real Property copies of the following
documents relating to the Property (to the extent in Seller’s possession):

(i) copies of all the Contracts;

(ii) engineering and architectural studies, earthquake and structural reports,
soil and environmental assessment reports and related documents, geotechnical
and physical inspection reports including hazardous materials and asbestos
reports, if any;

(iii) a copy of the tax bill issued for the most recent two years for real
estate taxes;

(iv) copies of all Leases (including, without limitation, any lease guaranties)
along with a rent roll and schedule of security deposits;

(v) monthly income and expense statements, balance sheets and any other
financial information (excluding, however, any of Seller’s financial information
analyzing the value of the Property) reflecting the operations of the Property
for the calendar years 2007, 2008, 2009 and year-to-date through August 31,
2010;

(vi) the Permits, plans, building inspection approvals, governmental agreements
and governmental documents;

(vii) all warranties and guarantees;

(viii) Operating Expense reimbursement calculations for the calendar years 2007,
2008, 2009 and year-to-date through August 31, 2010;

(ix) aged receivables reports;

(x) Tenant certificates of insurance;

 

8



--------------------------------------------------------------------------------

(xi) Copies of any non-privileged reports, studies or other materials pertaining
to the Property in addition to the items listed in (i) through (x) above; and

(xii) Copies of any non-privileged communications with respect to the items
listed in (i) through (xi) above.

The foregoing deliveries were made by Seller to accommodate and facilitate
Purchaser’s investigations relating to the Property prior to the Execution Date,
but, except as expressly set forth in Sections 6, 9(b), 20(b) and 22(a) and any
Seller Certificate or Closing Document, Seller makes no representations or
warranties of any kind regarding the accuracy or thoroughness of the information
contained in the materials delivered to Purchaser.

(d) Due Diligence Termination. At any time prior to the expiration of the Due
Diligence Period, Purchaser may terminate this Agreement if Purchaser
determines, in its sole discretion, that any of the Due Diligence Materials (as
defined in Section 6(i) below) either individually or in the aggregate reveal
matter(s) that are not approved by Purchaser, by delivering to Seller (with a
copy to the Escrow Company) written notice of Purchaser’s disapproval of any
such matter(s) and, if elected by Purchaser, that Purchaser has elected to
terminate this Agreement. If Purchaser notifies Seller that Purchaser
disapproves of any such matter(s) but nevertheless does not elect to terminate
the Agreement as provided above, the transaction contemplated by this Agreement
shall close as provided herein, and Seller shall have no obligation to
eliminate, ameliorate, or cure any such matter(s) disapproved by Purchaser. If
Purchaser terminates this Agreement, Purchaser and Seller shall bear any title
or escrow cancellation fees in equal amounts. Purchaser’s failure to deliver
written notice of its election to terminate this Agreement prior to the end of
the Due Diligence Period in accordance with the provisions of this Section 5(d)
shall be conclusively deemed to be Purchaser’s approval of all matters relating
to the Property; provided, however, if Purchaser has delivered a written notice
identifying any Disapproved Exception in accordance with terms of Section 4
above, the terms of Section 4, and not this Section 5(d), will govern with
respect to the treatment of any Disapproved Exceptions.

(e) Contracts. Purchaser shall notify Seller prior to the end of the Due
Diligence Period if it desires to receive an assignment of, and to assume
Seller’s rights and obligations under, any Contracts at the Closing, which
notice shall specify the Contracts to be assigned and assumed. Except for the
Contracts set forth in such notice, Seller shall terminate all other Contracts
by the Closing Date. Notwithstanding the foregoing, the Contracts identified as
“non-terminable” on Exhibit E, if any, are not terminable prior to the Closing
and, therefore, if the transaction contemplated by this Agreement closes, such
Contracts shall be assigned to and assumed by Purchaser.

 

9



--------------------------------------------------------------------------------

6. REPRESENTATIONS AND WARRANTIES OF SELLER.

Seller represents and warrants to Purchaser that the following matters are true
and correct as of the Execution Date, and will be true and correct as if made
anew on the date of the Closing:

(a) Authority. Levine is a limited partnership, duly organized, validly existing
and in good standing under the laws of the State of Arizona, qualified to do
business in the State of California. Pivotal is a limited liability company,
duly organized, validly existing and in good standing under the laws of the
State of Arizona, qualified to do business in the State of California.

(b) Due Execution. Seller has the requisite power and authority to execute,
deliver and perform this Agreement. This Agreement, assuming due authorization,
execution and delivery by Purchaser, constitutes the legal, valid, and binding
obligations of Seller enforceable against Seller in accordance with its terms
(except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, moratorium and other principles relating to or limiting
the right of contracting parties generally) and does not violate the material
provisions of any agreement to which Seller is a party or to which it is
subject.

(c) Litigation. To Seller’s Actual Knowledge and except as set forth in the Due
Diligence Materials or on Exhibit M attached hereto, Seller has received no
written notice of any actions, suits or proceedings, pending or threatened,
before any judicial, administrative or other governmental authority with respect
to the Property (or any portion thereof).

(d) Governmental Notices. To Seller’s Actual Knowledge and except as set forth
in the Due Diligence Materials or on Exhibit M attached hereto, and except with
respect to Environmental Laws (as defined in Section 6(j) hereof) which are
covered by Sections 6(j) and 8(a) hereof, Seller has not received any written
notice from any city, county, state or other government authority stating that
the Property or any matter thereon is in material violation of the laws, rules
or ordinances applicable to the Property, which violation has not been corrected
prior to the Execution Date.

(e) Condemnation/Rezoning. To Seller’s Actual Knowledge and except as set forth
in the Due Diligence Materials or on Exhibit M attached hereto, Seller has not
received any official governmental notice of (i) any actual condemnation of the
Property or any part thereof, (ii) any plan, study or effort to rezone the
Property or to widen, modify, regrade or realign any street or highway that
borders the Property, or (iii) any pending eminent domain proceeding with
respect to the Property.

(f) Leases. Attached hereto as Exhibit B is a complete list of all Leases and
all amendments thereto relating to the Property, as of the Execution Date, which
Exhibit shall be updated by Seller prior to Closing, if necessary to make this
representation correct, including the addition thereto of new Leases executed
after the Execution Date through Closing in accordance with the provisions of
Section 12(b).

(g) Contracts. To Seller’s Actual Knowledge, attached hereto as Exhibit E is a
complete list of all Contracts entered into by Seller or its Affiliates, and all
amendments to the foregoing, relating to the Property as of the Execution Date,
which Exhibit shall be updated by Seller prior to Closing, if necessary to make
this representation correct including the addition thereto of new Contracts
executed after the Execution Date through Closing in accordance with the
provisions of Section 12(c).

 

10



--------------------------------------------------------------------------------

(h) Management Agreements. As of the Closing, there will be no management
agreements affecting the Property.

(i) Information. To Seller’s Actual Knowledge and except for Seller’s
Confidential Materials (as defined in Section 9(c)), Seller has provided
Purchaser with access to certificates, licenses, permits, Leases, Operating
Agreements, Contracts, books, records, documents and information relating to the
Property and the ownership and operation thereof which are in the possession of
Seller. Notwithstanding anything to the contrary contained herein, Seller makes
no representation or warranty as to the accuracy of facts, analyses or other
information recited or contained in any documents or materials included in the
Due Diligence Materials or otherwise disclosed to Purchaser prior to the
Closing, except that Seller represents and warrants that such Due Diligence
Materials are true and correct copies of the same materials in Seller’s files.
As used in this Agreement, “Due Diligence Materials” mean the (i) materials and
information previously delivered to Purchaser, (ii) information and other
materials contained in the files made available to Purchaser at Seller’s office
in Phoenix, Arizona, at the office of Seller’s property manager, or at the
Property, including, without limitation, the PTR, the Existing Survey and the
Updated Survey (if obtained), and (iii) supplementary information and materials
disclosed in writing or otherwise delivered to or obtained by Purchaser on or
before the expiration of the Due Diligence Period.

(j) Environmental Conditions. Except as disclosed in that certain report set
forth on Exhibit P attached hereto (the, “Environmental Reports”), accurate and
complete copies of which have been delivered to Purchaser on or before the
Execution Date, or otherwise disclosed to Purchaser, to Seller’s Actual
Knowledge, the Property is free from any Hazardous Substances, except for
amounts of Hazardous Substances that may be present in the ordinary course of
the ownership or operation of a retail shopping center by Seller, Tenants or
other occupants of the Property or in the ordinary course of the maintenance of
the Property (or any portion thereof) provided the same are not in violation of
Environmental Law. As used in this Agreement, “Hazardous Substances” means any
and all substances, chemicals, wastes, sewage or other materials that are now or
hereafter regulated, controlled or prohibited by any Environmental Laws,
including, without limitation, any (A) substance defined as a “hazardous
substance,” “extremely hazardous substance,” “hazardous material,” “hazardous
chemical,” “hazardous waste,” “toxic substance” or “air pollutant” under any one
or more of the following Environmental Laws: the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C.
§ 7401 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; or regulations
promulgated thereunder, all as amended to date and as amended hereafter;
(B) hazardous substance, hazardous waste, toxic substance, toxic waste or
hazardous material, waste, chemical or compound described in any other
Environmental Laws; and (C) asbestos, polychlorinated biphenyls, flammable or
explosive or radioactive materials, gasoline, oil, motor oil, waste oil,
petroleum (including, without limitation, crude oil or any component thereof),
petroleum-based products, paints, solvents, lead, cyanide, DDT, printing inks,
acids, pesticides, ammonium compounds, and other regulated chemical products. As
used herein, “Environmental Laws” means any and all (A) federal, state and local
laws, regulations, ordinances, codes and policies,

 

11



--------------------------------------------------------------------------------

and any and all judicial or administrative interpretations thereof by
governmental authorities, as now in effect or hereinafter amended or enacted,
relating to pollution or protection of the environment, natural resources or
health and safety, including, without limitation, those regulating, relating to,
or imposing liability for emissions, discharges, releases or threatened releases
of Hazardous Materials into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
release, transport or handling of Hazardous Materials; and (B) any and all
consent decrees, orders, and directives of appropriate governmental authorities
pursuant thereto relating to the Property.

(k) No Employees. Seller has no employees at the Property.

(l) OFAC. Seller and, to Seller’s Actual Knowledge, each person or entity owning
an interest in Seller is (i) not currently identified on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation, (ii) not a person or entity with whom a citizen of the
United States is prohibited to engage in transactions by any trade embargo,
economic sanction, or other prohibition of United States law, regulation, or
Executive Order of the President of the United States, and (iii) not an
Embargoed Person (as hereinafter defined). To Seller’s Actual Knowledge, none of
the funds or other assets of Seller constitute property of, or are beneficially
owned, directly or indirectly, by any Embargoed Person. To Seller’s Actual
Knowledge, no Embargoed Person has any ownership interest of any nature
whatsoever in Seller (whether directly or indirectly). The term “Embargoed
Person” means any person, entity or government subject to trade restrictions
under U.S. law, including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §1701 et seq., the Trading with the Enemy Act, 50
U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder.

(m) Leasing Commissions. No Leasing Costs are presently unpaid with respect to
the Leases and, to Seller’s Actual Knowledge, no Leasing Costs will become
payable in connection with the exercise by a Tenant under any Lease of any
renewal or expansion option that may be contained in any Lease, in each case,
except as be set forth on the Rent Roll or in the Leases.

For purposes of this Agreement and each of the documents executed in connection
herewith, “Seller’s Actual Knowledge” shall specifically mean and be limited to
the actual knowledge, as of the Execution Date, or, if specifically stated, as
of the Closing Date, of Andrew M. Cohn in his capacity as the representative of
the Seller directly responsible for the operation of the Property, without any
duty of inquiry or independent investigation on the part of Seller or such
individual. Also as used in this Agreement, the phrase “Seller has received no
written notice” with respect to an event or a situation shall specifically mean
that such person has no Actual Knowledge of receiving the subject written
notice. Purchaser expressly understands and agrees that such person shall not be
personally liable to Purchaser for any representation or warranty set forth
herein.

 

12



--------------------------------------------------------------------------------

The representations and warranties of Seller set forth in this Section 6 shall
survive the Closing for a period of nine (9) months and shall terminate and be
of no further force or effect nine (9) months following the Closing Date (except
to the extent Purchaser has commenced a proceeding with respect to such
representations or warranties prior to such expiration, as provided below, in
which case the representations and warranties that are subject of such
proceeding shall survive until final resolution or settlement of such
proceeding). Notwithstanding anything to the contrary contained herein, Seller
shall have no liability with respect to any of the foregoing representations and
warranties (including a Warranty Failure, as defined below) if, prior to the
Closing, Purchaser becomes aware of information (from whatever source, including
as a result of Purchaser’s due diligence tests, investigations and inspections
of the Property, disclosure by Seller or Seller’s agents and employees
(including a Warranty Notice, as defined below) or any estoppel certificates)
that contradicts any of the foregoing representations and warranties, or renders
any of the foregoing representations and warranties untrue or incorrect, and
Purchaser nevertheless consummates the transaction contemplated by this
Agreement. In this regard, if Seller obtains Actual Knowledge or receives
written notice that any representation or warranty set forth in this Section 6
is untrue in any material respect (a “Warranty Failure”), Seller shall give
written notice of such Warranty Failure (a “Warranty Notice”) to Purchaser
within three (3) Business Days following Seller obtaining such Actual Knowledge
or receiving written notice (which Warranty Notice shall include copies of the
instrument, correspondence or document, if any, upon which such Actual Knowledge
is based). With respect to any Warranty Notice, Purchaser shall elect, by giving
written notice to Seller and the Escrow Company on or before two (2) Business
Days following receipt by Purchaser of such Warranty Notice, but not later than
the Closing Date (i) to terminate this Agreement, or (ii) to waive the Warranty
Failure in the Warranty Notice. Purchaser’s failure to terminate this Agreement
within such two (2) business day period, but not later than the Closing Date,
shall constitute Purchaser’s election pursuant to clause (ii) above. If
Purchaser terminates this Agreement in accordance with the provisions of this
paragraph, this Agreement shall be deemed terminated, and the Deposit shall be
refunded to Purchaser. Title and escrow cancellation cost shall be paid by
Seller and Purchaser as provided in Section 17(c).

7. REPRESENTATIONS AND WARRANTIES OF PURCHASER.

Purchaser represents and warrants to Seller that the following matters are true
and correct as of the Execution Date and will also be true and correct as of the
Closing Date:

(a) Authority. Purchaser is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
qualified to do business in the State of California.

(b) Due Execution. Purchaser has all requisite power and authority to execute,
deliver and perform this Agreement. This Agreement, assuming due authorization,
execution and delivery by Seller, constitutes the legal, valid, and binding
obligations of Purchaser enforceable against Purchaser in accordance with its
terms (except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, moratorium and other principles relating to or limiting
the right of contracting parties generally), and does not violate the material
provisions of any agreement to which Purchaser is a party or to which it is
subject.

 

13



--------------------------------------------------------------------------------

(c) Due Diligence Approvals. Subject to and in accordance with the terms of
Section 5, Purchaser confirms that it shall, during the Due Diligence Period,
have had ample opportunity to conduct its due diligence investigations of the
Property and review carefully all of the Due Diligence Materials and complete
all investigations, examinations and inspections of the Property that Purchaser
deems necessary, advisable or prudent to protect its interests in acquiring the
Property. Without limiting the foregoing, but subject to Purchaser’s right to
review title and survey under the terms of Section 4 and certain other aspects
of the Property under the terms of Section 5, Purchaser further represents and
warrants that Purchaser shall, during the Due Diligence Period, satisfy itself
and approve the (i) development potential of the Property and the use,
habitability, merchantability, fitness, value or adequacy of the Property for
any particular purpose, (ii) zoning, entitlements, land use or development
restrictions and conditions of the Property, (iii) compliance of the Property
and its operation with all applicable codes, laws, regulations, statutes,
ordinances, covenants, conditions and restrictions or any governmental or
quasi-governmental entity, (iv) condition of title to the Property (subject to
Purchaser’s rights pursuant to Section 4), (v) the Leases, Contracts, Operating
Agreements, Permits, Warranties, and other agreements and instruments affecting
the Property, (vi) contracts for work in progress, and (vii) the economic
performance and feasibility of the Property. Purchaser further represents and
warrants that as of the expiration of the Due Diligence Period, unless Purchaser
disapproves any of the Due Diligence Matters in accordance with Section 5,
Purchaser will have satisfied itself and approved all Due Diligence Matters,
including, without limitation, (x) the presence of any Hazardous Substances
present at, under, on, in or about the Property and environmental audits and
assessments, (y) the physical condition of the Property (including, without
limitation, the structural elements, foundations, roofs, access, parking
facilities, and HVAC, plumbing, sewage and utility systems) and (z) condition of
soils, geology and groundwater at the Property.

(d) NO REPRESENTATIONS; PURCHASE AS-IS; WAIVER AND RELEASE. EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN SECTION 6, SECTION 9(b), SECTION 20(b) AND SECTION 22(a)
OF THIS AGREEMENT, ANY SELLER CERTIFICATE AND THE CLOSING DOCUMENTS THAT SURVIVE
THE CLOSING DATE, NEITHER SELLER, NOR ANYONE ACTING FOR OR ON BEHALF OF SELLER,
HAS MADE ANY REPRESENTATION, WARRANTY, PROMISE OR STATEMENT, EXPRESS OR IMPLIED,
TO PURCHASER, OR TO ANYONE ACTING FOR OR ON BEHALF OF PURCHASER, CONCERNING THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, THE USE, DEVELOPMENT, SEISMIC
CONDITION, ENVIRONMENTAL OR LEGAL COMPLIANCE THEREOF OR THE FINANCIAL CONDITION
OF ANY TENANTS OF THE PROPERTY. PURCHASER FURTHER REPRESENTS AND WARRANTS THAT,
IN ENTERING INTO THIS AGREEMENT, PURCHASER HAS NOT RELIED ON ANY REPRESENTATION,
WARRANTY, PROMISE OR STATEMENT, EXPRESS OR IMPLIED, OF SELLER, OR ANYONE ACTING
FOR OR ON BEHALF OF SELLER, OTHER THAN AS EXPRESSLY SET FORTH IN SECTION 6,
SECTION 9(b), SECTION 20(b) AND SECTION 22(a) OF THIS AGREEMENT, ANY SELLER
CERTIFICATE AND THE CLOSING DOCUMENTS THAT EXPRESSLY SURVIVE THE CLOSING DATE
UNDER THIS AGREEMENT, AND THAT ALL MATTERS CONCERNING THE PROPERTY HAVE BEEN OR
SHALL BE INDEPENDENTLY VERIFIED BY PURCHASER PRIOR TO THE CLOSING, AND THAT
PURCHASER SHALL PURCHASE THE PROPERTY BASED ON PURCHASER’S OWN DUE DILIGENCE
INVESTIGATIONS, INSPECTIONS AND EXAMINATIONS OF THE PROPERTY (OR PURCHASER’S
ELECTION NOT TO DO SO); AND THAT PURCHASER IS

 

14



--------------------------------------------------------------------------------

PURCHASING THE PROPERTY IN AN “AS-IS”, “WHERE IS” AND “WITH ALL FAULTS” PHYSICAL
CONDITION AND IN AN “AS-IS”, “WHERE IS” AND “WITH ALL FAULTS” STATE OF REPAIR.
EXCEPT AS EXPRESSLY PROVIDED FOR IN SECTION 6, SECTION 9(b), SECTION 20(b) AND
SECTION 22(a) OF THIS AGREEMENT, ANY SELLER CERTIFICATE AND THE CLOSING
DOCUMENTS THAT EXPRESSLY SURVIVE THE CLOSING DATE UNDER THIS AGREEMENT,
PURCHASER DOES HEREBY WAIVE, AND SELLER DOES HEREBY DISCLAIM, ALL WARRANTIES OF
ANY TYPE OR KIND WHATSOEVER WITH RESPECT TO THE PROPERTY, WHETHER EXPRESS OR
IMPLIED, INCLUDING, BY WAY OF DESCRIPTION BUT NOT LIMITATION, THOSE OF FITNESS
FOR A PARTICULAR PURPOSE AND USE, TENANTABILITY OR HABITABILITY. FURTHER,
PURCHASER DOES HEREBY RELEASE AND FOREVER DISCHARGE, AND WAIVE ITS RIGHTS TO
RECOVER FROM, SELLER AND SELLER’S AFFILIATES, AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, SHAREHOLDERS, PARTNERS, MEMBERS, AGENTS, REPRESENTATIVES,
(COLLECTIVELY, “SELLER PARTIES”) FOR, FROM AND AGAINST ANY AND ALL CLAIMS,
ACTIONS, CAUSES OF ACTIONS, DEMANDS, RIGHTS, LIABILITIES, DAMAGES, LOSSES,
COSTS, EXPENSES, AND COMPENSATION WHATSOEVER, DIRECT OR INDIRECT, KNOWN OR
UNKNOWN, FORESEEN OR UNFORESEEN, THAT PURCHASER AND ANY PERSON OR ENTITY
CLAIMING BY, THROUGH OR UNDER PURCHASER, MAY NOW HAVE OR HEREAFTER ACQUIRE
AGAINST SELLER AND/OR ANY OF SELLER PARTIES, ARISING FROM OR RELATED TO THIS
AGREEMENT OR THE PROPERTY (INCLUDING ANY CLAIM FOR DIMINUTION IN VALUE OF THE
PROPERTY ARISING FROM THE CONDITION OF THE PROPERTY), EXCEPT TO THE EXTENT THE
SAME RESULTS FROM, CONSTITUTES, OR ARISES FROM A MATERIAL MISREPRESENTATION,
BREACH OR DEFAULT OF OR UNDER ANY OF THE MATTERS EXPRESSLY REPRESENTED OR
WARRANTED BY SELLER IN SECTION 6, SECTION 9(b), SECTION 20(b) AND SECTION 22(a)
OF THIS AGREEMENT, ANY SELLER CERTIFICATE AND THE CLOSING DOCUMENTS THAT
EXPRESSLY SURVIVE THE CLOSING DATE UNDER THIS AGREEMENT (PRIOR TO THE EXPIRATION
OF SUCH WARRANTY OR REPRESENTATION). PURCHASER EXPRESSLY WAIVES ITS RIGHTS
GRANTED UNDER CALIFORNIA CIVIL SECTION 1542 AND ANY OTHER PROVISION OF LAW THAT
PROVIDES A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT PURCHASER DOES NOT
KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY IT MUST HAVE MATERIALLY AFFECTED ITS AGREEMENT TO RELEASE
SELLER.

PURCHASER’S INITIALS ______

8. INTENTIONALLY OMITTED.

9. DELIVERY OF DOCUMENTS.

 

15



--------------------------------------------------------------------------------

(a) Document Deliveries. Purchaser, its agents and representatives have (or
shall have prior to the end of the Due Diligence Period) inspected at Seller’s
offices in Phoenix, Arizona or at the office of Seller at the Real Property
copies of the Due Diligence Materials described in Section 5(c) above.

(b) No Representation. Purchaser acknowledges and agrees that the foregoing
deliveries and disclosures, and the delivery of any other material or documents
to Purchaser, were made by Seller to accommodate and facilitate Purchaser’s
investigations relating to the Property, and neither Seller nor any of its
agents or representatives make any representations or warranties of any kind
regarding the accuracy or thoroughness of the information contained in the
materials delivered to Purchaser or made available for Purchaser’s inspections,
except that Seller represents and warrants that (i) such materials and documents
are true and correct copies of the same in Seller’s files and (ii) as set forth
in Section 6(i).

(c) Seller’s Confidential Materials. Notwithstanding anything to the contrary
contained herein, Purchaser shall not have a right to review or inspect any
memoranda, correspondence, analyses, documents or reports that Seller reasonably
deems is confidential, proprietary, or covered by the attorney-client privilege
(collectively, “Seller’s Confidential Materials”).

10. CONFIDENTIALITY.

(a) Purchaser Confidentiality Covenant. Purchaser agrees that it shall keep
confidential (i) the cap rate or the net operating income from the Property used
in determining the Purchase Price, and (ii) the information contained in the
materials provided for inspection by Seller pursuant to this Agreement or
obtained by Purchaser during the course of its due diligence tests and
inspections (including the Due Diligence Materials), and shall not disclose such
information to any third parties; provided, however, that Purchaser shall have
the right to provide such information to its lenders, consultants, attorneys,
and prospective investors in connection with Purchaser’s acquisition of the
Property under the following conditions:

(i) Intentionally Omitted;

(ii) Purchaser shall instruct the aforesaid parties to maintain the
confidentiality of such information; and

(iii) Purchaser shall instruct such parties to return to Seller all copies and
originals of any documents relating to the Property upon Seller’s written
request.

Purchaser shall also have the right to disclose reasonably such confidential
information as shall be required to comply with any order of court or
governmental or legal requirement or as shall be necessary to Purchaser’s
prosecution of its rights and remedies under this Agreement. If the transaction
contemplated by this Agreement is not consummated for any reason, Purchaser
promptly shall destroy or return to Seller, and instruct its representatives,
lenders, consultants, attorneys, and prospective investors to destroy or return
to Seller, all Due Diligence Materials. This Section 10(a) shall cease to apply
to Purchaser upon the Closing of the purchase and sale contemplated by this
Agreement.

 

16



--------------------------------------------------------------------------------

(b) Seller Confidentiality Covenant. Seller agrees that it shall keep
confidential the information contained in the materials provided by Purchaser
pursuant to this Agreement; provided, however, that Seller shall have the right
to provide such information to its lenders, consultants, advisors, accountants
and attorneys.

11. CONDITIONS PRECEDENT TO CLOSING.

Neither Purchaser nor Seller shall be obligated to perform under the terms of
this Agreement if Purchaser or Seller has validly terminated this Agreement in
accordance with the terms and conditions hereof.

(a) Purchaser’s Conditions Precedent. The following shall be conditions
precedent to Purchaser’s obligation to consummate the purchase and sale
transaction contemplated herein with respect to the Property (collectively, the
“Purchaser’s Conditions Precedent”):

(i) The Title Company shall stand ready to issue at the Closing an ALTA standard
coverage owner’s policy of title insurance with liability in the full amount of
the Purchase Price, subject only to the Permitted Exceptions, together with such
endorsements as were requested by Purchaser and Title Company irrevocably
committed, prior to the expiration of the Due Diligence Period, to issue to
Purchaser at Closing (the “Title Policy”), insuring Purchaser’s interest in the
Property, dated as of the day of the Closing.

(ii) There shall exist no material breach of (a) any of Seller’s representations
and warranties set forth in Section 6, or (b) any other material obligation of
Seller hereunder as of the Closing, in either case not cured in accordance with
the provisions of Section 19(a).

(iii) Seller shall have delivered to the Escrow Company the items described in
Section 13.

(iv) Purchaser shall have received, prior to the Closing, estoppel certificates
(collectively, “Tenant Estoppel Certificates”), in the form customarily issued
by the tenant and/or the form set forth in their respective leases executed by
each Tenant whose premises contains more than fifteen thousand (15,000) square
feet of leaseable area (collectively the “Major Tenants”) and from remaining
Tenants leasing in the aggregate not less than seventy five percent (75%) of the
remaining leasable floor area of the Property (the “Estoppel Threshold”) in the
form set forth in their respective Leases (but if no form is set forth in a
particular Lease or if the particular Lease does not otherwise dictate the
contents of a Tenant Estoppel Certificate, then in the form attached hereto as
Exhibit N-1), and for all other Tenants (other than the Major Tenants) that does
not execute a Tenant Estoppel Certificate, Seller shall execute a certificate in
the form of Exhibit N attached hereto (the “Seller Certificate”). Purchaser may
disapprove any Tenant Estoppel Certificate or Seller Certificate hereunder only
if such Tenant Estoppel Certificate or Seller Certificate reflects a default by
Seller or Tenant under the Lease in question, reflects information that is
inconsistent with the Rent Roll in any material respect or reflects information
that is not substantially consistent with the Due Diligence Materials; and any
disapproval of a Tenant Estoppel Certificate or Seller Certificate shall be in

 

17



--------------------------------------------------------------------------------

writing, shall set forth with specificity the basis of such disapproval and must
be received by Seller not later than three (3) Business Days after delivery of
such Tenant Estoppel Certificate or Seller Certificate to Purchaser, it being
expressly agreed that any Tenant Estoppel Certificate or Seller Certificate not
disapproved in accordance with the provisions of this sentence shall be deemed
approved and shall be applicable to the satisfaction of the Estoppel Threshold.
With respect to any Tenant (other than any of the Major Tenants) that does not
execute a Tenant Estoppel Certificate, Seller shall exercise commercially
reasonable efforts to obtain Tenant Estoppel Certificates from any Tenant for
whom Seller executed a Seller Certificate within ninety (90) days after the
Closing and if, after the Closing, Seller delivers to Purchaser a Tenant
Estoppel Certificate (consistent in all material respects with the Seller
Certificate for such Tenant) from a Tenant for whom Seller executed a Seller
Certificate at the Closing, then Seller thereafter shall be released from the
Seller Certificate. Any action, suit or proceeding with respect to the truth,
accuracy or completeness of any Seller Certificate shall be commenced, if at
all, on or before the date which is twelve (12) months after the date of the
Closing and, if not commenced on or before such date, the Seller Certificate
thereafter shall be void and of no force or effect. If Purchaser disapproves any
Tenant Estoppel Certificate or Seller Certificate required to be delivered
pursuant to the terms of this Section, then Seller shall be entitled to remedy
the condition which caused Purchaser to disapprove such Tenant Estoppel
Certificate or Seller Certificate and deliver to Purchaser prior to the Closing
an updated Tenant Estoppel Certificate or Seller Certificate in accordance with
the terms of this Section. Seller shall review each Tenant Estoppel Certificate
executed by a Tenant prior to transmitting such Tenant Estoppel Certificate to
Purchaser and Seller shall endeavor to remedy with the Tenant executing the
Tenant Certificate any matter which would, in Seller’s reasonable business
judgment, entitle Purchaser to disapprove such Tenant Estoppel Certificate in
accordance with the provisions of this Section.

(v) Approving Parties Estoppel. Purchaser shall have received, prior to the
Closing, from each of the Approving Parties (as defined in the OEA) an estoppel
in the form as provided for in the OEA (as defined in Exhibit F) (the “Approving
Parties Estoppel”), and such Approving Parties Estoppel does not recite that
Seller or any of the other Approving Parties is in default under the OEA and
does not reflect information that is not substantially consistent with the Due
Diligence Materials.

(vi) Litigation. No suit, action, claim or other proceeding shall have been
instituted or threatened in writing against Seller which results, or reasonably
might be expected to result, in the transactions contemplated by this Agreement
being enjoined or declared unlawful, and any lien attaching to or against the
Property and/or in any liabilities or obligations being imposed upon Purchaser
or the Property, other than the Permitted Title Exceptions.

(vii) No Bankruptcy. There are no attachments, executions, assignments for the
benefit of creditors, receiverships, conservatorships or voluntary or
involuntary proceedings in bankruptcy or pursuant to any other laws for relief
of debtors filed by Seller or pending against Seller.

The conditions set forth in this Section 11(a) are solely for the benefit of
Purchaser and may be waived only by Purchaser. Purchaser shall, at all times
prior to the termination of this Agreement, have the right to waive any of these
conditions.

 

18



--------------------------------------------------------------------------------

(b) Seller’s Conditions Precedent. The following shall be conditions precedent
to Seller’s obligation to consummate the purchase and sale transaction
contemplated herein with respect to the Property (the “Seller’s Conditions
Precedent”):

(i) Purchaser shall have delivered to the Escrow Company, prior to the Closing,
for disbursement as directed hereunder, all cash or other consideration or other
immediately available funds due from Purchaser in accordance with this
Agreement.

(ii) There shall exist no material breach of (a) any of Purchaser’s
representations, warranties or covenants set forth in Section 7, or (b) any
other material obligation of Purchaser hereunder as of the Closing, in either
case, not cured in accordance with the provisions of Section 19(b).

(iii) Purchaser shall have delivered to the Escrow Company the items described
in Section 14.

(iv) Purchaser shall have replaced all of the Existing Security Items in
accordance with Section 15(b).

(v) Unless (a) Seller shall have made the election described in Section 3(f), or
(b) the provisions of Section 3(f) are applicable as a result of Lender not
granting Lender’s Approval to the assumption by Purchaser of the First Lien or
conditioning Lender’s Approval to the assumption of the First Lien by Purchaser
on terms and conditions not acceptable to Purchaser in the exercise by Purchaser
of its reasonable business judgment, Lender shall have agreed to release Seller
and Seller’s affiliates from any liability accruing under the First Lien from
and after the Closing.

The conditions set forth in this Section 11(b) are solely for the benefit of
Seller and may be waived only by Seller. Seller shall, at all times prior to the
termination of this Agreement, have the right to waive any of these conditions.

12. COVENANTS OF SELLER AND PURCHASER.

So long as this Agreement remains in full force and effect, Seller covenants as
follows:

(a) No Transfers. Except as set forth in clause (b) of this Section 12, after
the Execution Date and prior to the Closing, no part of the Property, or any
interest therein, will be sold, encumbered or otherwise transferred without
Purchaser’s consent.

(b) Leasing. During the Due Diligence Period, Seller shall have the right to
enter into any new leases, or amend, modify, terminate or extend any existing
Leases with respect to the Property, in either case, in the ordinary course of
business of Seller, without the consent of Purchaser, except that Seller agrees
to notify Purchaser in writing of any such activity no later than three
(3) Business Days prior to the end of the Due Diligence Period, which may be
extended to provide Purchaser with at least three (3) Business Days requisite
notice. After the expiration of the Due Diligence Period and prior to the
Closing, Seller shall not enter into any new leases, or amend, modify, terminate
or extend any existing Leases with respect to the Property, in any case without
the prior written consent of Purchaser (which consent shall not be

 

19



--------------------------------------------------------------------------------

unreasonably withheld, conditioned or delayed, and which consent shall be deemed
given if not disapproved in writing within five (5) days of receipt of notice of
proposed transaction). A request for consent to a new extended or renewed lease
or a request to modify or terminate a lease shall include the applicable
documentation and information about the economic terms of the lease and the
costs and expenses that will be the monetary obligation of Purchaser under the
lease (including any Leasing Costs as defined below). If Purchaser consents to
any such new Lease, or to the amendment, modification, termination or extension
of any existing Lease, and the Closing occurs, Purchaser shall be solely
responsible for the payment of all Leasing Costs to the Tenant thereunder set
forth in said Lease or amendment, modification, termination or extension
agreement, whether coming due prior to the Closing in which case any such
amounts previously paid by Seller shall be payable by Purchaser to Seller at
Closing, or with respect to such amounts incurred after the Closing, shall be
paid directly by Purchaser. Except as provided in this Section 12(b) and subject
to Exhibit O, Seller shall be responsible for Leasing Costs incurred by Seller
prior to the Closing Date. If the Closing occurs, except as set forth in Exhibit
O, Seller shall have no liability or responsibility for any Leasing Costs
incurred in connection with any modification, termination, expansion, renewal or
extension under any Lease of the Property to the extent payable, accruing,
occurring or arising after the Closing Date. The provisions of this
Section 12(b) shall survive the Closing or earlier termination of this
Agreement. For purposes of this Agreement, the term “Leasing Costs” shall mean
all leasing commissions, tenant improvement costs or allowances, move in
allowances and any other payment to the Tenant, whether with respect to an
existing Lease, with respect to an amendment, modification, termination or
extension of an existing Lease or with respect to a new Lease.

(c) Contracts and Operating Agreements. During the Due Diligence Period, Seller
shall have the right, in either case, in the ordinary course of business of
Seller, to enter into any new contracts, agreements or operating agreements
which would bind the Property or Purchaser or amend, modify, terminate or extend
the Contracts without the consent of Purchaser, except that Seller agrees to
notify Purchaser in writing of any such activity no later than three
(3) business days prior to the end of the Due Diligence Period, which may be
extended to provide Purchaser with the three (3) business days requisite notice.
After the expiration of the Due Diligence Period and prior to the Closing,
Seller shall not enter into any new contracts, agreements or operating
agreements which would bind the Property or Purchaser or amend, modify,
terminate or extend the Contracts in any case without the prior written consent
of Purchaser (which consent shall not be unreasonably withheld, conditioned or
delayed, and which consent shall be deemed given if not disapproved in writing
within five (5) Business days of receipt of notice of proposed transaction).

(d) Insurance. Until the Closing, Seller shall maintain a commercial general
liability insurance policy for the Property consistent with Seller’s past
practices and shall keep the Property insured against fire, vandalism and other
loss, damage and destruction under Seller’s policies of insurance for the
Property; provided, however, that Seller’s insurance policies shall not be
assigned to Purchaser at the Closing, and Purchaser shall be obligated to obtain
its own insurance coverage from and after the Closing.

 

20



--------------------------------------------------------------------------------

(e) Operations. Until the Closing, Seller shall operate and maintain the
Property consistent with Seller’s obligations as Landlord under the Leases,
Contracts and Operating Agreements and consistent with Seller’s past practices
in the ordinary course of its business.

(f) Ongoing Deliveries. Until the Closing, Seller shall deliver to Purchaser
copies of any notice described in Sections 6(c), 6(d) and 6(e) that Seller
receives subsequent to the Execution Date, within three (3) Business Days after
receipt.

13. SELLER’S CLOSING DELIVERIES.

At least one (1) Business Day prior to the Closing, Seller shall deliver or
cause to be delivered to the Escrow Company or Purchaser the following:

(a) Grant Deed. A Grant Deed in the form of Exhibit G attached hereto (the
“Grant Deed”) for the Property, executed by Seller, in recordable form,
conveying the Property (free and clear of all claims, liens and encumbrances
except the Permitted Exceptions) to Purchaser.

(b) Bill of Sale. Four (4) original counterparts of a Bill of Sale in the form
of Exhibit H attached hereto (the “Bill of Sale”), executed by Seller, conveying
to the Purchaser all of its right, title and interest in and to the Personal
Property, if any.

(c) General Assignment. Four (4) original counterparts of a General Assignment
in the form of Exhibit I attached hereto (the “General Assignment”), executed by
Seller, assigning to Purchaser the Contracts and the Permits relating to the
Property, to the extent that such items are assignable.

(d) Assignment of Leases. Four (4) original counterparts of an Assignment of
Leases in the form of Exhibit J attached hereto (the “Assignment of Leases”),
executed by Seller, in recordable form, assigning to Purchaser all of Seller’s
interest under the Leases.

(e) Assignment of Operating Agreements. An Assignment of Operating Agreements in
the form of Exhibit K attached hereto (the “Assignment of Operating
Agreements“), executed by Seller, in recordable form, assigning to Purchaser all
of Seller’s interest under the Operating Agreements.

(f) FIRPTA. Four (4) original counterparts of an affidavit in the form of
Exhibit L attached hereto (the “Certificate of Non-Foreign Status”), executed by
Seller, certifying that Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code of 1986.

(g) State Certificates. (i) a properly executed California Form 597-W certifying
that Seller has a permanent place of business in California or is qualified to
do business in California, and (ii) a properly executed California Form 593-C
Real Estate Withholding Certificate.

(h) Certificate. A certificate on behalf of Seller, dated as of the Closing
Date, (i) authorizing the sale of the Property and the other transactions
contemplated hereby, and (ii) confirming the authority of the person(s) signing
on behalf of Seller.

 

21



--------------------------------------------------------------------------------

(i) Transfer Declarations. Executed copies of state, county and local transfer
declarations, as applicable.

(j) Title Affidavit. An owner’s title affidavit and such other similar documents
as may be reasonably required by the Title Company or as may be agreed upon by
Seller and Purchaser to consummate the transactions contemplated hereby.

(k) Tenant Notices. Executed notice letters addressed to each Tenant of the
Property in the form attached to this Agreement as Exhibit Q.

(l) REA Notice. An executed notice addressed to the parties to the REA in the
form attached to this Agreement as Exhibit R

(m) Other Instruments. Any other documents, instruments or agreements reasonably
necessary to effectuate the transactions contemplated by this Agreement;
provided that Seller shall not be obligated to cause the delivery of any such
instrument or document that would increase or expand Seller’s obligations or
liability under this Agreement.

On the Closing Date, Seller shall deliver to Purchaser outside of the escrow
originals of the Leases, Contracts, Permits, Warranties, and the Operating
Agreements to the extent in Seller’s possession, together with any keys or
access cards to the Property.

14. PURCHASER’S CLOSING DELIVERIES.

At least one (1) Business Day prior to the Closing, Purchaser shall deliver to
the Escrow Company or Seller the following:

(a) Purchase Price. The balance of the Purchase Price, together with such other
sums as Escrow Company shall require to pay Purchaser’s share of the closing
costs, prorations, reimbursements and adjustments as set forth in Sections 15
and 17 herein, all in immediately available funds.

(b) Counterparts. Four (4) executed counterparts of each of the General
Assignment and the Assignment of Leases, whereby Purchaser shall assume the
obligations relating to the matters set forth in such documents.

(c) Certificate. An officer’s certificate on behalf of Purchaser, dated as of
the Closing Date, certifying to (i) the applicable organizational documents of
Purchaser, and any supplemental authorizing document, authorizing its purchase
of the Property and the other transactions contemplated hereby, and (ii) the
authority and incumbency of the officer(s) or person(s) signing on behalf of
Purchaser.

(d) Other Instruments. Any other documents, instruments or agreements reasonably
necessary to effectuate the transactions contemplated by this Agreement;
provided that Purchaser shall not be obligated to cause the delivery of any such
instrument or document that would increase or expand Purchaser’s obligations or
liability under this Agreement.

 

22



--------------------------------------------------------------------------------

(e) State Law Disclosures. Such disclosures, reports and/or filings as are
required by applicable state and local law in connection with the conveyance of
the Property to Purchaser; provided, however, the parties agree that the
documentary transfer tax shall not be shown on the Grant Deed.

15. PRORATIONS, ADJUSTMENTS; RELEASE OF BONDS AND OTHER SECURITY DEVICES.

(a) Proration Method. The parties agree that they shall use the Proration Method
set forth on Exhibit O attached hereto to determine all prorations and
adjustments to be made in connection with the Closing and the transaction
contemplated by this Agreement.

(b) Existing Security Items. On or before the Closing Date, Purchaser shall
replace all of the bonds, deposits, letters of credit, set aside letters or
other similar items that are outstanding with respect to the Property or the
development thereof that have been provided by Seller or any of its Affiliates
to any governmental agency, public utility or similar entity and that are listed
on Exhibit M attached hereto (collectively, “Existing Security Items”), with new
letters of credit, bonds, deposits and the like and obtain the release of
Seller, its sureties, and their respective Affiliates from any obligations under
the Existing Security Items. To the extent that any funds are released as a
result of the termination of the Existing Security Items, such funds shall be
delivered to Seller or the Affiliate which originally provided the same.

(c) Survival. The provisions of this Section 15 and Exhibit O shall survive the
Closing.

16. CLOSING.

As used herein, the “Closing” is the consummation of the purchase and sale
contemplated herein which shall occur in a single Closing on the date that is
fifteen (15) days after Lender provides to Purchaser and Seller written notice
of Lender’s Approval, but no later than December 16, 2010 (the “Outside Closing
Date”). If, however, Seller makes the election described in Section 3(f), then
the Closing shall occur on the Outside Closing Date. If the Closing has not
occurred by the Outside Closing Date due to the failure of the Purchaser’s
Condition Precedent contained in Section 11(a)(iv) or Section 11(a)(v) hereof,
Seller shall have the right, but not the obligation, to postpone by written
notice to Purchaser the Closing by one or more postponements, to a date not
later than thirty (30) days after the Outside Closing Date in order to provide
additional time for Seller to obtain additional Tenant Estoppel Certificates so
as to satisfy the Estoppel Threshold or to obtain the Approving Parties
Estoppels, as the case may be. As used herein, the term “Closing Date” means the
date that the Purchase Price is received by Seller and the Grant Deed is
recorded.

17. CLOSING COSTS.

(a) Seller’s Closing Costs. Seller shall pay (i) that portion of the premium for
the Title Policy equal to the amount of a standard coverage owner’s policy plus
the cost of any Title Curative Endorsements (defined below), (ii) all recording
fees (other than with respect to Purchaser’s assumption of the First Lien, if
applicable), documentary transfer taxes, deed stamps and state, county and any
city transfer taxes, and (iii) one-half (1/2) of the escrow fee. For purposes of
this Agreement and each of the documents executed in connection herewith, “Title
Curative Endorsements” shall specifically mean and be limited to any title
endorsements Seller elects to obtain pursuant to Section 4 to resolve
Disapproved Exceptions.

 

23



--------------------------------------------------------------------------------

(b) Purchaser’s Closing Costs. Purchaser shall pay (i) all costs and expenses
incurred in connection with assumption of the First Lien, (ii) any additional
title insurance premium payable in connection with any lender’s policy of title
insurance or any additional or extended title coverage (including, without
limitation, that portion of the premium for the Title Policy equal to the amount
in excess of a CLTA standard coverage owner’s policy), (iii) the costs of the
Updated Survey, if any, (iv) the cost of any title endorsements which are not
Title Curative Endorsements, (v) all recording fees with respect to assumption
of the First Lien, and (vi) one-half (1/2) of the escrow fee. Each party shall
bear the expense of its own counsel and consultants.

(c) Cancellation Fees. If the sale of the Property contemplated hereunder does
not occur because of a default on the part of Purchaser, all escrow and title
cancellation fees with respect to the Property shall be paid by Purchaser. If
the sale of the Property does not occur because of a default on the part of
Seller, all escrow and title cancellation fees shall be paid by Seller. If the
sale of the Property does not occur for reasons other than a default by Seller
or Purchaser, then Seller and Purchaser each shall pay fifty percent (50%) of
any escrow and title cancellation fees.

18. RISK OF LOSS; TAKING.

(a) Material Damage. If prior to the Closing, the Property is materially damaged
(as defined in Section 18(d)), Purchaser shall have the right, exercisable by
giving written notice to Seller within five (5) Business Days after receiving
written notice of such damage or destruction (but in any event prior to the
Closing), either (i) to terminate this Agreement, in which case neither party
shall have any further rights or obligations hereunder (except with respect to
rights and obligations herein which expressly survive termination of this
Agreement), and any money (including, without limitation, the Deposit) or
documents in the Escrow shall be returned to the party depositing the same and
Purchaser and Seller shall each be responsible for fifty percent (50%) of any
title or escrow cancellation fees, or (ii) to accept the Property in its then
condition, without a reduction in the Purchase Price (except for a credit for
the insurance deductible), and to proceed with the Closing and to receive an
assignment of all of Seller’s rights to any insurance proceeds payable by reason
of such damage or destruction and a credit at Closing (with the exception of any
damage caused by earthquake) for any deductible under Seller’s insurance
policies. Purchaser’s failure within such five (5) Business Day period to
deliver a written notice electing to proceed under either clause (i) or
(ii) above shall be deemed to be Purchaser’s election to proceed under
clause (i) above. If Purchaser elects to proceed under clause (ii) above, Seller
shall not compromise, settle or adjust any claims to such proceeds without
Purchaser’s prior written consent (not to be unreasonably withheld, conditioned
or delayed). Notwithstanding anything to the contrary herein, if the event
causing material damage occurs within five (5) Business Days prior to the
Outside Closing Date, the Outside Closing Date shall be extended for the number
of days necessary for Purchaser to have five (5) Business Days after the receipt
of notice of such damage to elect to proceed under either clause (i) or
(ii) above.

 

24



--------------------------------------------------------------------------------

(b) Material Condemnation. If prior to the Closing, all or any material portion
(as defined in Section 18(d)), of the Property is subject to a “taking” (as
defined below), Purchaser shall have the right, exercisable by giving written
notice to Seller within five (5) Business Days after receiving written notice of
such taking (but in any event prior to the Closing), either (i) to terminate
this Agreement, in which case neither party shall have any further rights or
obligations hereunder (except with respect to rights and obligations herein
which expressly survive termination of this Agreement), and any money
(including, without limitation, the Deposit) or documents in the Escrow shall be
returned to the party depositing the same, and Purchaser and Seller shall each
be responsible for fifty percent (50%) of any title or escrow cancellation fee,
or (ii) to accept the Property in its then condition, without a reduction in the
Purchase Price, and to proceed with the Closing and to receive an assignment of
all of Seller’s rights to any condemnation award payable by reason of such
taking. Purchase’s failure within such 5-Business Day period to deliver a
written notice electing to proceed under either clause (i) or (ii) above shall
be deemed to be Purchaser’s election to proceed under clause (i) above. If
Purchaser elects to proceed under clause (ii) above, Seller shall not
compromise, settle or adjust any claims to such award without Purchaser’s prior
written consent (not to be unreasonably withheld, conditioned or delayed). As
used in this Section 18, “taking” means any transfer of the Property or any
portion thereof or interest therein to a governmental entity or other party with
appropriate authority, by exercise of the power of eminent domain.
Notwithstanding anything to the contrary herein, if notice of the material
taking is received within five (5) Business Days prior to the Outside Closing
Date, the Outside Closing Date shall be extended for the number of days
necessary for Purchaser to have five (5) Business Days after the receipt of
notice of such taking to elect to proceed under either clause (i) or (ii) above.

(c) Non-Material Damage or Condemnation. If, prior to the Closing, any
non-material portion of the Property is damaged or subject to a taking,
Purchaser shall accept the Property in its then condition and proceed with the
Closing, in which case Purchaser shall be entitled to an assignment of all of
Seller’s rights to any insurance proceeds, or any award in connection with such
taking, as the case may be. If the damage to the Property is covered by Seller’s
insurance (with the exception of any earthquake insurance), Seller shall also
credit Purchaser at Closing for the amount of any deductible applicable to the
loss. In the event of any such non-material damage or taking occurs, Seller
shall not compromise, settle or adjust any claims to such insurance proceeds or
such award, as the case may be, without Purchaser’s prior written consent (not
to be unreasonably withheld, conditioned or delayed).

(d) Material Defined. For the purpose of this Section 18, damage to the Property
shall be deemed to be “material”, or involve a material portion, if (i) the cost
of restoration or repair of such damage (other than earthquake damage) or the
amount of the condemnation award with respect to such taking exceeds Five
Hundred Thousand and No/Dollars ($500,000.00) or, in the case of earthquake, the
damage exceeds Fifty Thousand and No/Dollars ($50,000.00), or (ii) such damage
would permit any Major Tenant to terminate its Lease.

(e) Notification. Seller agrees to give Purchaser written notice of any taking,
damage or destruction of any portion of the Property within two (2) Business
Days after Seller obtains knowledge thereof.

 

25



--------------------------------------------------------------------------------

19. DEFAULT.

(a) Seller Default. If Seller fails to close the purchase of the Property due to
a Seller default, Purchaser may, as its sole and exclusive remedy hereunder,
elect one of the following remedies, at Purchaser’s sole election: (i) terminate
this Agreement by written notice to Seller and Escrow Company, and upon receipt
of such notice of termination, Escrow Company shall promptly refund the Deposit
to Purchaser and Seller shall reimburse Purchaser for its reasonable
out-of-pocket costs up to a maximum amount of Fifty Thousand and No/100 Dollars
($50,000.00), provided, however, Seller shall have a period of thirty (30) days
after written default notice from Purchaser (or after one hundred twenty
(120) days if Seller diligently commences to cure such default, but such default
is not reasonably curable within thirty (30) days) to cure such default (in
which event, the Outside Closing Date shall be extended as necessary to
accommodate such thirty (30) or one hundred twenty (120) day period, as
applicable); or (ii) commence an action or proceeding for specific performance,
which action for specific performance must be brought, if at all, within ninety
(90) days after the Outside Closing Date.

(b) Purchaser Default. IF AFTER THE EXPIRATION OF THE DUE DILIGENCE PERIOD,
PURCHASER FAILS TO CLOSE THE PURCHASE OF THE PROPERTY FOR ANY REASON OTHER THAN
SELLER’S DEFAULT, A FAILURE OF A PURCHASER’S CONDITION PRECEDENT OR AS EXPRESSLY
PROVIDED IN SECTION 18 HEREOF, SELLER’S SOLE AND EXCLUSIVE REMEDY SHALL BE TO
TERMINATE THIS AGREEMENT AND RECEIVE FROM ESCROW COMPANY THE DEPOSIT AS
LIQUIDATED DAMAGES. THE PARTIES HERETO EXPRESSLY AGREE AND ACKNOWLEDGE THAT
SELLER’S ACTUAL DAMAGES IN THE EVENT OF A DEFAULT BY PURCHASER WOULD BE
EXTREMELY DIFFICULT OR IMPRACTICABLE TO ASCERTAIN AND THAT UNDER THE
CIRCUMSTANCES EXISTING AS OF THE EXECUTION DATE THE AMOUNT OF THE DEPOSIT
REPRESENTS THE PARTIES’ REASONABLE ESTIMATE OF SUCH DAMAGES. THIS SECTION 19(b)
WILL NOT LIMIT SELLER’S RIGHT TO RECEIVE REIMBURSEMENT OF REASONABLE ATTORNEYS’
FEES OR COSTS, NOR WAIVE OR AFFECT PURCHASER’S INDEMNITY OBLIGATIONS AND
SELLER’S RIGHTS TO THOSE INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT. THE PAYMENT
OF THE DEPOSIT TO SELLER AS LIQUIDATED DAMAGES IS NOT INTENDED TO BE A
FORFEITURE OR PENALTY, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
SELLER.

SELLER’S INITIALS: ____                 PURCHASER’S INITIALS: ____

20. BROKER’S COMMISSION.

(a) Purchaser Representation. Purchaser represents and warrants to Seller that
no brokerage commission, finder’s fee or other compensation is due or payable
with respect to the transactions contemplated herein arising from Purchaser’s
actions or omissions other than a brokerage commission due to Lucescu Realty,
which shall be paid by Seller (as described in Section 20(b)) pursuant to a
separate agreement. Purchaser hereby agrees to indemnify, defend, and hold the
Seller Parties harmless from and against any losses, damages, costs and expenses
(including, but not limited to, reasonable attorneys’ fees and costs) incurred
by Seller by reason of any breach or inaccuracy of Purchaser’s representations,
warranties and covenants contained in this Section 20(a).

 

26



--------------------------------------------------------------------------------

(b) Seller Representation. Seller represents and warrants to Purchaser that no
brokerage commission, finder’s fee or other compensation is due or payable with
respect to the transactions contemplated herein arising from Seller’s actions or
omissions, other than a brokerage commission due to Lucescu Realty, which shall
be paid by Seller pursuant to a separate agreement. Seller hereby agrees to
indemnify, defend, and hold the Purchaser harmless from and against any losses,
damages, costs and expenses (including, but not limited to, attorneys’ fees and
costs) incurred by Purchaser by reason of any breach or inaccuracy of the
representations and warranties contained in this Section 20(b) or Seller’s
failure to pay Lucescu Realty.

(c) Survival. The provisions of this Section 20 shall survive the Closing or
termination of this Agreement.

21. ESCROW.

(a) Instructions. Within two (2) Business Days after the Execution Date,
Purchaser and Seller each shall deposit a copy of this Agreement executed by
such party (or either of them shall deposit a copy executed by both Purchaser
and Seller) with the Escrow Company. This Agreement, together with such further
instructions, if any, as the parties shall provide to the Escrow Company by
written agreement, shall constitute the escrow instructions. If any requirements
relating to the duties or obligations of the Escrow Company hereunder are not
acceptable to the Escrow Company, or if the Escrow Company requires additional
instructions, the parties hereto agree to make such deletions, substitutions and
additions hereto as Purchaser and Seller shall mutually approve, which
additional instructions shall not substantially alter the terms of this
Agreement unless otherwise expressly provided therein.

(b) Deposits into Escrow. Seller shall make its deposits into escrow in
accordance with Section 13. Purchaser shall make its deposits into escrow in
accordance with Section 14. The Escrow Company is hereby authorized to close the
escrow only if and when: (i) the Escrow Company has received all items to be
delivered by Seller and Purchaser into escrow with the Escrow Company pursuant
to Sections 13 and 14; and (ii) the Title Company can and will issue the Title
Policy concurrently with the Closing.

(c) Close of Escrow. Concurrently with the Closing, the Escrow Company shall:

(i) Deliver to Purchaser: (1) the Grant Deed, the Assignment of Leases, and the
Assignment of Operating Agreements by causing such documents to be recorded in
such exact order in the Official Records of the Office of the County Recorder of
where the Property is located; and immediately upon recording, delivering to
Purchaser a conformed copy of each of such documents; (2) the Bill of Sale;
(3) the General Assignment; (4) the Certificate of Non-Foreign Status; (5) the
Title Policy; (6) any funds deposited by Purchaser, and any interest earned
thereon, in excess of the amount required to be paid by Purchaser hereunder;
(7) the documentation executed by Lender in connection with the assumption by
Purchaser of the First Lien (if applicable) and (8) any other items delivered to
the Escrow Company for the account of Purchaser pursuant to Section 13.

 

27



--------------------------------------------------------------------------------

(ii) Deliver to Seller: (1) the Purchase Price, after satisfying the closing
costs, prorations and adjustments to be paid by Seller pursuant to Sections 15
and 17 hereof; (2) the Bill of Sale; (3) the General Assignment; (4) conformed,
recorded copies of the Grant Deed, the Assignment of Leases and the Assignment
of Operating Agreements; (5) a copy of the Title Policy; (6) the documentation
executed by Lender in connection with the release of Seller and its affiliates
from liability on the First Lien (if applicable); and (7) any other items
delivered to the Escrow Company for the account of Seller pursuant to
Section 14.

(d) Real Estate Reporting Person. The Escrow Company is hereby designated the
“real estate reporting person” for purposes of Section 6045 of Title 26 of the
United States Code and Treasury Regulation 1.6045-4 and any instructions or
settlement statement prepared by the Escrow Company shall so provide. Upon the
consummation of the transaction contemplated by this Agreement, the Escrow
Company shall file the Form 1099 information return and send the statement to
Seller as required under the aforementioned statute and regulation.

22. MISCELLANEOUS.

(a) Authority. Each of Purchaser and Seller hereby represents that the
individuals and entity(ies) executing this Agreement hereby represents and
warrants that he, she or it on behalf of Purchaser and Seller, respectively, has
the capacity set forth on the signature pages hereof with full power and
authority to bind the party on whose behalf he, she or it is executing this
Agreement to the terms hereof.

(b) Entire Agreement. This Agreement is the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, whether oral or written, between the parties with
respect to the matters contained in this Agreement including that certain
unexecuted letter of intent dated August 12, 2010 presented by Seller to
Purchaser.

(c) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument. The signature page of any
counterpart may be detached therefrom without impairing the legal effect of the
signature(s) thereon provided such signature page is attached to any other
counterpart identical thereto except having additional signature pages executed
by other parties to this Agreement attached thereto. Facsimile and/or electronic
signatures shall have the same force and effect as original signatures.

(d) Time of Essence. Time is of the essence in the performance of and compliance
with each of the provisions and conditions of this Agreement. All times provided
in this Agreement for the performance of any act shall be strictly construed.

 

28



--------------------------------------------------------------------------------

(e) Notices. All notices provided for herein may be telecopied (with machine
verification of receipt), sent by Federal Express or other overnight courier
service, personally delivered or mailed registered or certified mail, return
receipt requested. If a notice is sent by telecopy, it shall be deemed given
when transmission is complete if (i) a confirmation of successful transmission
is contemporaneously printed by the transmitting telecopy machine and (ii) a
copy of the notice is sent to the recipient through the United States Postal
Service (or by overnight courier service) within two (2) Business Days following
the date of telecopy transmission. If a notice is personally delivered, sent by
overnight courier service or sent by registered or certified mail, it shall be
deemed given upon receipt or refusal of delivery. The address to be used in
connection with notices are the following, or such other address as a party
shall from time to time direct by notice given in accordance with this Section
22(e):

 

Seller:       Levine Investments Limited Partnership    Pivotal 650 California
Street, LLC    1702 East Highland    Suite 310    Phoenix, Arizona 85016   
Attention: Andrew M. Cohn    Fax No. 602- 248-0874 With a copy to:      
Mariscal, Weeks, McIntyre & Friedlander, P.A.    2901 North Central Avenue   
Suite 200    Phoenix, Arizona 85012    Attention: David L. Lansky, Esq.    Fax
No. 602-285-5100 Purchaser:       Excel Trust, L.P.    801 North 500 West   
Suite 201    West Bountiful, Utah 84010    Attention: Mark T. Burton    Fax No.
801-294-7479 With a copy to:       Excel Trust, L.P.    17140 Bernardo Center
Drive    Suite 300    San Diego, California 92128    Attention: Mr. Gary Sabin
and                     S. Eric Ottesen, Esq.    Fax No. 858-487-9890

 

29



--------------------------------------------------------------------------------

With a copy to:       Van A. Tengberg, Esq.    Foley & Lardner, LLP    402 West
Broadway    Suite 2100    San Diego, California 92101    Fax No. 619-234-3510
Escrow Company:       First American Title Insurance Company    2425 East
Camelback Road    Suite 300    Phoenix, Arizona 85016    Attention: Carol
Peterson    Fax No. 866-342-6140    Escrow No. NCS 455707

(f) Further Assurances. The parties agree to execute such instructions to the
Escrow Company and such other instruments and to do such further acts as may be
reasonably necessary to carry out the provisions of this Agreement. The
provisions of this subparagraph shall survive the Closing.

(g) No Representations. The making, execution and delivery of this Agreement by
the parties hereto has been induced by no representations, statements,
warranties or agreements other than those expressly set forth herein.

(h) Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be valid under applicable law, but, if any
provision of this Agreement shall be invalid or prohibited thereunder, such
invalidity or prohibition shall be construed as if such invalid or prohibited
provision had not been inserted herein and shall not affect the remainder of
such provision or the remaining provisions of this Agreement.

(i) Construction. The language in all parts of this Agreement shall be in all
cases construed simply according to its fair meaning and not strictly for or
against any of the parties hereto. Section headings of this Agreement are solely
for convenience of reference and shall not govern the interpretation of any of
the provisions of this Agreement. References to “Sections” are to Sections of
this Agreement, unless otherwise specifically provided. All references made
(i) in the neuter, masculine or feminine gender shall be deemed to have been
made in all such genders, and (ii) in the singular or plural shall be deemed to
have been made in all such genders, and (iii) in the singular or plural shall be
deemed to have been made, respectively, in the plural or singular as well.

(j) Attorneys’ Fees. If any action is brought by either party against the other
party for the enforcement of this Agreement or any document or instrument
delivered pursuant hereto, the prevailing party shall be entitled to recover
from the other party reasonable attorneys’ fees, costs and expenses incurred in
connection with the prosecution or defense of such action or any appeal thereof.
For purposes of this Agreement, the term “attorneys’ fees” or “attorneys’ fees
and costs” shall mean the fees and expenses of counsel to the parties hereto,
which may include expert witness fees, printing, duplicating and other expenses,
delivery charges, and fees billed for law clerks, paralegals and other persons
not admitted to the bar but performing services under the supervision of an
attorney.

 

30



--------------------------------------------------------------------------------

(k) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and to their respective transferees,
successors, and assigns; provided, however, subject to Section 22(t), neither
this Agreement nor any of the rights or obligations of Seller or Purchaser
hereunder shall be transferred or assigned by Seller or Purchaser without the
prior written consent of the non-assigning party (which may be granted or
withheld in such party’s sole discretion). Notwithstanding the foregoing,
Purchaser shall have the right to assign this Agreement without Seller’s consent
(but only after written notice to Seller) to a newly formed limited liability
company or limited partnership owned by Purchaser at any time at least five
(5) days prior to the scheduled Outside Closing Date; provided, however no such
assignment shall release Purchaser from any of its obligations under this
Agreement or delay the Closing.

(l) Exhibits. Exhibits A through Q, inclusive attached hereto are incorporated
herein by this reference.

(m) Relationship. Notwithstanding anything to the contrary contained herein,
this Agreement shall not be deemed or construed to make the parties hereto
partners or joint ventures, or to render either party liable for any of the
debts or obligations of the other, it being the intention of the parties to
merely create the relationship of Seller and Purchaser with respect to the
Property to be conveyed as contemplated hereby.

(n) No Recordation. Neither this Agreement nor any memorandum or short form
hereof shall be recorded or filed in the public land or other public records of
any jurisdiction by either party and any attempt to do so shall constitute a
breach of this Agreement.

(o) No Third Party Beneficiaries. Seller and Purchaser agree that it is their
specific intent that no broker or any other third party shall be a party to or a
third party beneficiary of this Agreement or the escrow; and further that the
consent of a broker or other third party shall not be necessary to any
agreement, amendment, or document with respect to the transaction contemplated
by this Agreement.

(p) No Waiver. No waiver hereunder by any party of any breach hereunder shall be
deemed a waiver of any other or subsequent breach.

(q) Amendment. Any waiver, amendment, modification, consent or acquiescence with
respect to any provision of this Agreement shall be set forth in writing and
duly executed by the party to be bound thereby.

(r) Expenses. Except as expressly provided herein, each party hereto shall pay
its own expenses incurred in connection with this Agreement and the transactions
contemplated hereby.

 

31



--------------------------------------------------------------------------------

(s) Limitation of Liability. Notwithstanding anything to the contrary contained
in this Agreement or in any exhibits attached hereto or in any documents
executed in connection herewith or delivered at Closing (collectively, including
this Agreement, said exhibits and any such documents, the “Purchase Documents”),
it is expressly understood and agreed by and between the parties hereto that
after the Closing: (i) the recourse of Purchaser or its successors or assigns
against Seller or any of the Seller Parties with respect to the alleged breach
by or on the part of Seller or any of the Seller Parties of any representation,
warranty, covenant, undertaking, indemnity or agreement contained in any of the
Purchase Documents, including any Seller Certificate (collectively, “Seller’s
Undertakings”) shall be limited to an amount not to exceed Five Hundred Thousand
and No/100 Dollars ($500,000.00) (but at such time as Purchaser is required and
actually does increase its Deposit to One Million and No/100 Dollars
($1,000,000.00) as required in Section 3(a) above, then Seller’s and the Seller
Parties’ liability shall be increased to One Million and No/100 Dollars
($1,000,000.00)) in the aggregate, of all recourse of Purchaser under the
Purchase Documents; (ii) neither Purchaser nor any of its successors or assigns
shall have any recourse against Seller or any of the Seller Parties with respect
to the Seller’s Undertakings unless the aggregate amount of all actual damages
suffered by Purchaser or its successors and assigns (net of any insurance
proceeds received by such party or parties) exceeds Fifty Thousand and No/100
Dollars ($50,000.00) and then in such event, Seller shall only be responsible
for the amount up to Five Hundred Thousand and No/100 Dollars ($500,000.00) or
One Million and No/100 Dollars ($1,000,000.00), as the case may be, and (iii) no
personal liability or personal responsibility of any sort with respect to any of
Seller’s Undertakings or any alleged breach thereof is assumed by, or shall at
any time be asserted or enforceable against, Seller or any of the Seller Parties
except with respect to Seller and then subject to the limitations in clauses
(i) and (ii) above. This Section 22(s) shall in no way limit Purchaser’s right
to pursue specific performance pursuant to Section 19(a) and shall not limit
Seller’s liability to Purchaser in connection with the post-Closing
reconciliation described in Paragraphs (b) and (d) of Exhibit O.

(t) 1031 Exchange. Seller and/or Purchaser may desire to effect a tax-deferred
like kind exchange (including without limitation in the case of Purchaser a
so-called reverse 1031 tax deferred exchange) with respect to its sale or
purchase, respectively, of the Property (in either case “Exchange”) pursuant to
Section 1031 of the Internal Revenue Code of 1986, as amended (the “Code”) and
any similar provisions of state or local law. If either party elects to effect
an Exchange (the “Exchangor”), then, subject to the terms and provisions of this
Section, the other party (the “Non-Exchangor”) shall reasonably cooperate with
the Exchangor in effecting the Exchange; provided, however, in no event shall
the Non-Exchangor be required to incur any material delays, expenses or risk of
ownership, title or conveyance in connection with such cooperation. The Exchange
will be structured by the Exchangor at its sole cost and expense such that the
Non-Exchangor will have no obligation to acquire or enter into the chain of
title to any property other than the Property. The Non-Exchangor’s sole
obligation in connection with the Exchange shall be to review and execute
certain customary documentation reasonably acceptable to the Non-Exchangor
necessary to effectuate the Exchange in accordance with the foregoing and the
applicable rules governing such exchanges. The Non-Exchangor shall not by this
Agreement or acquiescence to the Exchange have its rights under this Agreement
modified or diminished in any material manner or be responsible for compliance
with or be deemed to have warranted to the Exchangor that the Exchange in fact
complies with Section 1031 of the Code. The Non-Exchangor shall have the right
to review and approve any documents to be executed by the Non-Exchangor in
connection with the Exchange; provided, such approval shall not be unreasonably
withheld, conditioned or delayed. The Non-Exchangor shall have no obligation to
execute any documents or to undertake any action by which the Non-Exchangor

 

32



--------------------------------------------------------------------------------

would or might incur any material liability or obligation not otherwise provided
for in the other provisions of this Agreement. Neither the conveyance of title
to the Property by the Exchangor’s designated intermediary or Qualified Exchange
Accommodation Titleholder (if applicable) nor the Exchange shall amend or modify
the representations, warranties and covenants of the Exchangor to the
Non-Exchangor under this Agreement or the survival thereof pursuant to this
Agreement in any material respect nor shall any such conveyance or Exchange
result in a release of the Exchangor with respect to such representations,
warranties and/or covenants. At the Exchangor’s election, the Grant Deed and all
closing documents with respect to the Property shall run directly between the
Non-Exchangor and either the Exchangor or the Exchangor’s designated
intermediary or Qualified Exchange Accommodation Titleholder. The Closing shall
not be extended as a result of the Exchange. The Exchangor shall indemnify and
hold the Non-Exchangor harmless from and against any and all claims,
liabilities, losses, damages, costs and expenses (including, without limitation,
reasonable attorneys’ fees but excluding costs incurred to review the exchange
documents) arising from the Exchange (other than what would have been applicable
under this Agreement without the Exchange) which indemnification agreement shall
expressly survive the Closing. The Exchangor further acknowledges that the
Exchange is at the request and initiation of the Exchangor, and the
Non-Exchangor in no manner, expressly or implicitly, participated in or offered
tax advice or planning to or for the benefit of the Exchangor. The Exchangor is
relying solely upon the advice and counsel of professionals of the Exchangor’s
choice in structuring, executing and consummating the Exchange.

(u) Survival of Covenants, Agreements, Representations and Warranties. Except as
set forth in Section 6, all covenants, agreements, representations and
warranties set forth in this Agreement shall survive the Closing and shall not
merge into the Grant Deed or other instrument executed or delivered in
connection with the transaction contemplated hereby.

(v) Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF CALIFORNIA WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the Execution Date.

 

SELLER: LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership
By: KEIM, INC., an Arizona corporation Its: General Partner By:   /s/ William S.
Levine Name:   William S. Levine Its:   Chairman

 

33



--------------------------------------------------------------------------------

PIVOTAL 650 CALIFORNIA ST., L.L.C.,

an Arizona limited liability company

By:   LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership
Its:   Sole Member   By: KEIM, INC., an Arizona corporation   Its: General
Partner     By:   /s/ William S. Levine     Name:   William S. Levine     Its:  
Chairman PURCHASER: EXCEL TRUST, L.P., a Delaware limited partnership By: Excel
Trust, Inc., a Maryland corporation Its: General Partner   By:   /s/ Mark T.
Burton   Name:   Mark T. Burton   Its:   Chief Investment Officer

 

34



--------------------------------------------------------------------------------

ESCROW COMPANY

ESCROW COMPANY, by its execution below, hereby accepts (as of the date first
above written) the foregoing Agreement and agrees to act as Escrow Company under
this Agreement in strict accordance with its terms.

 

FIRST AMERICAN TITLE INSURANCE COMPANY By:   /s/ Carol Peterson Name:   Carol
Peterson Its:   Escrow Officer Date:   September 23, 2010

 

35



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF THE LAND

Phase One Shopping Center:

Parcel One:

Parcels 3 through 8, inclusive as shown and delineated on the Map of Tract
No. 332 Park West Place filed for record April 26, 2004 in Book of Maps and
Plats, Book 39, Page 3, San Joaquin County Records.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in Deed executed By William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A.G. Spanos
Specialty Capital Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Two:

Nonexclusive easements for ingress, egress, parking, utilities and other
purposes, all as being more particularly defined and described in that certain
operation and easement agreement recorded January 16, 2003 recorder’s Instrument
No. 2003-010703, San Joaquin County Records, as amended by that certain First
Amendment recorded March 30, 2004 recorder’s Instrument No. 2004-063704, San
Joaquin County Records.

APNS: 066-20-14, 066-20-16, 066-20-17, 066-20-18, 066-20-19 and 066-20-22

Phase Two Shopping Center:

Parcel One:

Parcels 10, 12, 13 and 14 inclusive as shown and delineated on the map of Tract
No. 332 Park West Place filed for record April 26, 2004 in Book of Maps and
Plats, Book 39, Page 3, San Joaquin County Records.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A.G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

 

A-1



--------------------------------------------------------------------------------

All that certain real property for lot line adjustment purposes situate in the
City of Stockton, County of San Joaquin, State of California being Parcels 9 and
11 as shown on map of Tract No. 3332 filed for record in Book of Maps and Plats,
Book 39, Page 3, San Joaquin County Records, being more particularly described
as follows:

Parcel Two: [Adjusted Parcel 9]

Beginning at the common corner for Parcels 9, 10 and 11 as shown on said map as
the point of beginning; thence running along the common line for Parcels 9 and
11, North 08º 15’ 40” East 110.71 feet; thence North 76º 38’ 18” East 281.34
feet; thence North 13º 21’ 42” West 3.12 feet; thence North 76º 38’ 18” East
15.00 feet to the adjusted common line for said Parcels 9 and 11; thence along
last said line, North 13º 21’ 42” West 350.13 feet to the Northerly line of said
Parcel 11 as shown on said map; thence along last said line North 89º 23’ 43”
East 249.63 feet; thence South 71º 45’ 33” East 18.61 feet to the Northeasterly
corner of said Parcel 11 as shown on said map; thence along the Easterly line of
said Parcels 11 and 9, South 18º 36’ 32” East 596.78 feet to the Southeasterly
corner of said Parcel 9; thence along the exterior boundary of said Parcel 9,
South 76º 38’ 18” West 56.36 feet; thence North 13º 21’ 42” West 32.52 feet;
thence South 76º 38’ 18” West 281.32 feet; thence South 13º 21’ 42” East 48.63
feet; thence South 76º 38’ 18” West 535.60 feet; thence North 20º 14’ 15” West
36.26 feet to the common line for said Parcels 9 and 10 as shown said map;
thence along last said line, North 76º 38’ 18” East 171.89 feet to tangent 29.99
foot radius curve concave Northwesterly; thence 47.12 feet Northeasterly along
an arc of said curve through a central angle of 90º 00’ 45”; thence North 13º
21’ 42” West 18.34 feet to a point on non-tangent 506.75 foot radius curve
concave Easterly to which point a radial bears South 79º 15’ 49” West; thence
137.40 feet Northerly along an arc of said curve through a central angle of 15º
32’ 08” to the point of beginning.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A. G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Three: [Adjusted Parcel 11]

Beginning at the common corner for Parcels 9, 10 and 11 as shown on said map as
the point of beginning; thence running along the common line for Parcels 10 and
11, South 76º 38’ 18” West 247.76 feet to a point on non-tangent 1236.00 foot
radius curve concave Easterly to which a radial bears South 72º 28’ 38” West;
thence running along the exterior boundary line of said Parcel 11, 97.50 feet
Northerly along an arc of said curve through a central angle of 04º 31’ 11”;
thence North 76º 38’ 18” East 146.77 feet; thence North 13º 21’ 42” West 18.00
feet; thence North 76º 38’ 18” East 142.24 feet; thence North 08º 15’ 40” East
177.10 feet; thence North 13º 21’ 42” West 11.87 feet; thence North 76º 38’ 18”
East 125.86 feet; thence North 13º 21’ 42” West 133.19 feet; thence South 76º
38’ 18” West 4.37 feet; thence North 13º 21’ 42” West 29.50 feet; thence North
00º 36’ 18” West 26.34 Feet; thence North 89º 23’ 43” East 109.25 feet to the
adjusted common line for Parcels 9 and 11; thence along last said line, South
13º 21’ 42” East 350.13 feet to the common line for said Parcels 9 and 11 as
shown on said map;

thence along last said line, South 76º 38’ 18” West 15.00 feet; thence South 13º
21’ 42” East 3.12 feet; thence South 76º 38’ 18” West 281.34 feet; thence South
08º 15’ 41” West 110.71 feet to the point of beginning.

 

A-2



--------------------------------------------------------------------------------

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A. G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Four:

Nonexclusive easements for ingress, egress, parking, utilities and other
purposes, all as being more particularly defined and described in that certain
operation and easement agreement recorded January 16, 2003 recorder’s Instrument
No. 2003-010703, San Joaquin County Records, as amended by that certain First
Amendment recorded March 30, 2004 recorder’s Instrument No. 2004-063704, San
Joaquin County Records.

APNS: 066-20-09, 066-20-10, 066-20-11, 066-20-12, 066-20-13, and 066-20-15

Phase Three Shopping Center:

PARCEL ONE:

PARCELS 15, 16, 17, 18, and 19 AS SHOWN AND DELINEATED ON THE MAP OF TRACT NO.
3630 PARK WEST PLACE II, FILED FOR RECORD FEBRUARY 21, 2007 IN BOOK OF MAPS AND
PLATS, BOOK 41, PAGE 32, SAN JOAQUIN COUNTY RECORDS.

EXCEPTING THEREFROM AN UNDIVIDED 49% OF ALL OIL, GAS, MINERALS AND OTHER
HYDROCARBON SUBSTANCES IN AND TO THE ABOVE DESCRIBED REAL PROPERTY WITHOUT THE
RIGHT TO EXPLORE AND EXTRACT OIL, GAS AND MINERALS ON AND FROM SAID PROPERTY AS
RESERVED UNTO WILLIAM H. MOFFAT, JR. IN DEED EXECUTED BY WILLIAM H. MOFFAT, JR.
AND ADRIENNE M. PROVO, ET AL RECORDED MAY 11, 1984 RECORDER’S INSTRUMENT NO.
84033226, SAN JOAQUIN COUNTY RECORDS.

ALSO EXCEPTING THEREFROM ALL [REMAINING] OIL, GAS, MINERALS AND OTHER
HYDROCARBON SUBSTANCES LYING BELOW A DEPTH OF 500 FEET BENEATH THE SURFACE OF
SAID LAND, WITHOUT THE RIGHT OF SURFACE ENTRY AS CONVEYED TO A. G. SPANOS
SPECIALTY CAPITAL, INC., A CALIFORNIA CORPORATION BY DEED RECORDED NOVEMBER 20,
1990 RECORDER’S INSTRUMENT NO. 90113634, SAN JOAQUIN COUNTY RECORDS.

PARCEL TWO:

NONEXCLUSIVE EASEMENTS FOR INGRESS, EGRESS, PARKING, UTILITIES AND OTHER
PURPOSES, ALL AS BEING MORE PARTICULARLY DEFINED AND DESCRIBED IN THAT CERTAIN
OPERATION AND EASEMENT AGREEMENT RECORDED JANUARY 16, 2003 RECORDER’S INSTRUMENT
NO. 2003-010703, SAN JOAQUIN COUNTY RECORDS, AS AMENDED.

 

A-3



--------------------------------------------------------------------------------

PARCEL THREE:

A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS PURPOSES AND INCIDENTALS THERETO
AS THE SAME IS MORE PARTICULARLY DESCRIBED AND CONVEYED IN THAT CERTAIN ACCESS
EASEMENT RECORDED APRIL 29, 2005 RECORDER’S INSTRUMENT NO. 2005- 0103364, SAN
JOAQUIN COUNTY RECORDS.

PARCEL FOUR:

A NON-EXCLUSIVE EASEMENT FOR A NO-BUILD AREA AS THE SAME IS MORE PARTICULARLY,
DEFINED, DESCRIBED AND CONVEYED IN THAT CERTAIN NO-BUILD EASEMENT RECORDED APRIL
29, 2005 RECORDER’S INSTRUMENT NO. 2005-103365, SAN JOAQUIN COUNTY RECORDS.

APN: 066-020-23

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

SCHEDULE OF LEASES

 

AAA

  

Lease Agreement dated 8/5/04

First Amendment to lease dated 4/12/10

Rent Commencement dated 8/12/05

Cingular Wireless/ AT&T

  

Lease Agreement dated 3/14/05

Estoppel Certificate 3/14/07

Rent Commencement letter 4/16/07

Delivery and Possession Letter dated 1/12/07

Sign Rental Agreement dated 3/29/10

Monument Sign Agreement dated 3/29/10

Babies R Us

  

Lease Agreement dated 12/18/03

Commencement Agreement 1/3/05

Rent Commencement dated 8/26/04

Rent Commencement dated 8/23/04

Bank of America

  

Ground lease dated 5/7/04

Delivery of Premises letter dated 8/5/04

Baskin Robins

  

Lease Agreement dated 8/27/08

Memorandum of Commencement letter dated 11/21/08

Subordination of Landlord Statutory and Contractual Liens dated 11/12/08

Bed Bath & Beyond

  

Lease Agreement dated 9/20/03

Lease Amendment dated 12/22/03

Commencement Letter 7/27/04

Borders

  

Lease Agreement dated 12/19/03

Memorandum of Lease dated 12/19/03

First Amendment to lease dated 10/11/04

Addendum to Lease Agreement dated 11/8/04

Second Amendment to Lease 6/11/09

Del Taco

  

Ground Lease Agreement dated 12/2/05

Memorandum of Lease dated 12/2/05

Delivery of Possession and Substantial Completion letter dated 12/13/05

Rent Commencement Date Certificate dated 5/1/06

Dress Barn

  

Lease Agreement dated 12/18/03

Letter Agreement dated 12/15/08

Rent Commencement Date letter dated 6/9/04

Letter Agreement dated 6/29/09

Letter Agreement dated 9/13/10

Edible Arrangements

  

Lease Agreement dated 10/22/07

Rent Commencement letter 2/1/08

 

B-1



--------------------------------------------------------------------------------

Famous Footwear

  

Lease Agreement dated 2/17/04

Term Commencement Agreement dated 9/16/04

First Lease Amendment dated 8/6/09

Monument Sign Agreement 9/8/10

Farmers Market

   License Agreement 4/29/08

Fresh Cleaners

  

Lease Agreement dated 3/14/06

Rent Commencement Letter dated 8/10/06

Consent to Assign Letter dated 12/3/09

Rent Adjustment letter dated 12/22/09

First Amendment dated 8/6/10

GameStop

  

Lease Agreement dated 8/26/09

Statement of Substantial Completion 1/28/10

Notice of Lease dated 4/26/10

Rent Commencement Letter dated 5/6/10

Estoppel Certificate dated 5/20/10

Hallmark Cards

  

Lease Agreement dated 10/3/05

Delivery of Possession and Substantial Completion dated 10/3/05

Delivery of Possession and Substantial Completion dated 10/31/05

Term Letter 6/22/06

First Amendment dated 9/7/10

Happiness Nails

  

Lease Agreement dated 3/25/05

Delivery of Possession and Substantial Completion dated 8/2/05

Delivery Notification 8/17/05

Jack in the Box

  

Ground Lease Agreement dated 4/18/06

Delivery of Possession and Substantial Completion dated 4/19/06

Commencement date Certificate 11/13/06

Jalapeno’s

  

Lease Agreement dated 5/17/10

Notice of Delivery Date dated 6/2/10

Jamba Juice

  

Lease Agreement dated 2/24/05

Rent Commencement Letter dated 9/20/05

Delivery Notice Letter 7/27/05

Joann’s Fabrics

  

Lease Agreement dated 4/8/05

Subordination, Non-disturbance and Attornment Agreement dated 4/8/05

Memorandum of Lease dated 4/8/05

Delivery Notice Letter 5/5/05

Delivery Notice Letter 6/6/05

Justice

  

Lease Agreement dated 8/24/06

Rent Commencement Date Certificate 11/28/06

Rent Commencement Letter dated 1/22/07

Delivery of Possession and Substantial Completion dated 9/5/06

 

B-2



--------------------------------------------------------------------------------

Kay Jewelers

  

Lease Agreement dated 3/06 (no date)

Delivery of Possession and Substantial Completion dated 4/26/06

Memorandum of Lease dated 8/4/06

Kohl’s

  

Ground Lease dated 1/13/03

Subordination, Non-disturbance and Attornment Agreement dated January 2003 (no
date)

Letter of Commencement dated 5/24/04

Lane Bryant

  

Lease Agreement dated 9/12/03

Confirmation of Lease dated 9/12/03

Subordination, Non-disturbance and Attornment Agreement dated 10/23/03

First Amendment of Lease dated 10/1/04

Second Lease Amendment (attorney) dated 4/27/09

Lay Z Boy

  

Agreement of Purchase and Sale and Joint Escrow Instructions dated 2003
(unsigned)

Supplemental Agreement 8/19/04

Amendment of Agreement of Purchase and Sale and Joint Escrow Instructions dated
2004 (unsigned)

First Amendment to Supplemental Agreement 9/30/09

Notice of Ownership Change – Symetra dated 6/16/10

Lee Photography

  

Lease Agreement dated 9/27/07

Memorandum of Commencement dated 1/15/08

Rent Commencement dated 1/21/08

Notice of Delivery undated

Lowe’s

   Ground Lease dated 5/26/05

Moo Moo’s

  

Lease Agreement dated 10/2/06

Commencement Date Certificate 4/18/07

Delivery of Possession and Substantial Completion dated 10/4/07

Lease Adjustment Agreement 10/30/08

Second Temporary Lease Adjustment Agreement 2/25/09

Third Temporary Lease Adjustment Agreement 3/6/09

Fourth Temporary Lease Adjustment Agreement dated 2/10/10

Navy Recruiting Center

  

US Government Lease Agreement 9/1/08

Rent Commencement Letter dated 11/6/08

Sprint / Nextel

  

Lease Agreement dated 11/4/05

Letter of Delivery of Possession and Substantial Completion dated 12/13/05

Monument Sign Agreement dated 5/2/08

Office Depot

  

Lease Agreement dated 5/1/05

First Amendment to Lease dated 8/19/05

Delivery Notice Letter dated 8/29/05

 

B-3



--------------------------------------------------------------------------------

Ono Hawaiian BBQ

  

Lease Agreement dated 8/3/05

Rent Commencement Letter dated 1/10/06

Revised Delivery of Possession and Substantial Completion Dated 1/29/07

Pacific Dental

  

Ground Lease dated 1/31/05

Memorandum of Lease dated 9/2/05

Commencement Date certificate 10/5/05

Rent Commencement Date Certificate dated 10/5/05

Monument Signage Agreement dated 10/23/09

Panda Express

  

Ground Lease dated 6/6/06

Delivery of Possession and Substantial Completion dated 6/7/06

Rent Commencement Date Certificate dated 10/13/06

First Amendment dated 9/23/09

Panera Bread

  

Lease Agreement dated 4/23/05

Rent Commencement Letter dated 10/25/05

PayLess

  

Lease Agreement dated 6/11/04

Delivery of Possession Letter dated 9/8/04

Rent Commencement Letter dated 10/7/04

Letter Agreement dated 2/9/09

Petsmart

  

Lease Agreement dated 11/10/03

Rent Commencement Letter dated 8/11/04

Le Goodi Inc, dba

Raw Sushi

  

Lease Agreement dated 3/22/06

Delivery of Possession and Substantial Completion dated 3/28/06

Refresh Medspa

  

Lease Agreement dated 8/29/05

Rent Commencement Letter dated 12/30/05

Delivery of Possession and Substantial Completion dated 8/25/05

First Amendment to Lease dated 12/21/07

Second Amendment to Lease dated 4/1/10

Ross

  

Lease Agreement dated 11/9/04

Subordination, Non-disturbance and Attornment Agreement dated 11/9/04

Opening Date Notice dated 7/1/05

Delivery Notification Letter dated 9/12/05

Round Table

  

Lease Agreement dated 11/17/04

Delivery of Possession and Substantial Completion dated 7/15/05

Delivery Notification Letter dated 7/27/05

First Amendment dated 3/30/10

 

B-4



--------------------------------------------------------------------------------

Sleep Train

  

Lease Agreement dated 2/18/05

Rent Commencement Letter dated 10/20/05

Notice of Delivery of Possession and Substantial Completion dated 7/26/05

Rental Adjustment Agreement dated 7/13/09

Sonic Burger

   Ground Lease dated 11/02/05

Sportmart

  

Lease Agreement dated 4/7/04

Rent Commencement Letter dated 7/8/04

Sports Clips

  

Lease Agreement dated 12/5/07

Notice of Delivery of Possession and Substantial Completion dated 12/26/07

Starbucks

  

Lease Agreement dated 3/14/05

Rent Commencement Letter dated 10/20/05

Storage / Shop

   Landlord Occupied

Strings

  

Lease Agreement dated 10/11/04

Notice of Delivery of Possession and Substantial Completion dated 10/21/04

Amendment dated 12/10/04

Rent Commencement letter dated 5/9/05

Second Amendment dated 11/28/05

Third Amendment dated 12/31/07

Subway

  

Lease Agreement dated 1/11/04

Rent Commencement Letter dated 10/5/05

Notice of Delivery of Possession and Substantial Completion dated 8/2/05

Delivery Notification dated 8/3/05

Supercuts

  

Lease Agreement dated 1/31/04

Rent Commencement Letter dated 12/16/05

First Amendment dated 5/31/10

Target

  

Purchase Agreement dated 3/19/02

Site Development Agreement dated 1/15/03

CAP Agreement dated 1/15/03

The UPS Store

  

Lease Agreement dated 2/9/05

Rent Commencement Letter dated 12/16/05

Consent to Assignment dated 11/4/09

First Amendment to Lease dated 11/18/09

Verizon Wireless

  

Lease Agreement dated 3/1/04

Notice of Delivery of Possession and Substantial Completion dated 7/15/05

Delivery Notification letter dated 7/27/05

Freeway Sign Agreement dated 3/17/08

Monument Sign Agreement dated 3/17/08

First Amendment to Lease 7/26/08

Second Amendment to Lease dated 6/30/10

 

B-5



--------------------------------------------------------------------------------

Vitamin World

  

Lease Agreement dated 3/1/04

Notice of Delivery of Possession and Substantial Completion dated 4/25/05

Rent Commencement Letter dated 7/27/05

First Amendment to Lease dated 7/28/10

Wells Fargo

  

Lease Agreement dated 10/19/04

Delivery Notification Letter dated 9/17/05

Rent Commencement dated 12/16/05

Rent Commencement Certificate dated 12/16/05

Wendy’s

  

Ground Lease undated signed on 11/18/04

Memorandum of Lease dated 12/3/04

Agreement of Attornment and Non-Disturbance dated 12/13/04

Rent Commencement Letter dated 5/9/05

S&R West dba

Wingstop

  

Lease Agreement dated 10/20/04

Collateral Assignment of Space Lease dated 8/13/07

Consent to Transfer dated 8/21/07

Rent Commencement Letter dated 2/14/05

First Amendment to Lease dated 11/13/09

 

B-6



--------------------------------------------------------------------------------

EXHIBIT C

EXCLUDED PROPERTY

All trademarks, insignia, and other intellectual property of Seller and its
Affiliates except for (i) Stockton Park West Place, and (ii) all trademarks,
logos and other intellectual property associated with Stockton Park West Place

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

SCHEDULE OF TRADE NAMES

Stockton Park West Place and all trademarks, logos and other intellectual
property associated with Stockton Park West Place

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

SCHEDULE OF CONTRACTS

 

Account Name

  

Company

  

Service Contract

  

Termination

Security    Allied Barton   

Service Contract dated

October 7, 2009

   termination with 30 days notice Lighting Main Inspection - Contract    Godbey
   Month-to-month    termination with 30 days notice Landscaping - Contract   
Lawn Rangers    Month-to-month    termination with 30 days notice Fire Alarm
Monitoring - Contract    Premier Security & Fire    Month-to-month   
termination with 30 days notice Fountain - Weekly Service    Summer Breeze   

Service Contract dated

April 14, 2008

   termination with 30 days notice Day Porter    Sunset Janitorial   
Month-to-month    termination with 30 days notice Parking Lot - Sweeping   
Sunset Janitorial    Month-to-month    termination with 30 days notice Pressure
Washing    Sunset Janitorial    Month-to-month    termination with 30 days
notice Required Drywell Annual Maintenance    Swims    Maintenance quote dated
2/29/09    termination with 30 days notice Pest Control - Contract    Western
Exterminator    Month-to-month    termination with 30 days notice Pest Control -
Contract    Wildlife Pest Control    Month-to-month    termination with 30 days
notice

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

SCHEDULE OF OPERATING AGREEMENTS

Operation and Easement Agreement recorded in the Official Records of San Joaquin
County, California, on January 16, 2003, as Instrument No. 2003-010703, as
amended by First Amendment to Operation and Easement Agreement dated March 8,
2004, recorded in the Official Records of San Joaquin County, California, on
March 30, 2004, as Instrument No. 2004-063704, and Second Amendment to Operation
and Easement Agreement dated July 25, 2005, recorded in the Official Records of
San Joaquin County, California, on October 21, 2005, as Instrument
No. 2005-263447 (together, the “OEA”).

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF GRANT DEED

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL

DEED AND TAX STATEMENTS TO:

 

    

 

    

 

 

GRANT DEED

FOR THE CONSIDERATION OF TEN DOLLARS, and other valuable consideration, receipt
of which is hereby acknowledged, LEVINE INVESTMENTS LIMITED PARTNERSHIP, an
Arizona limited partnership and PIVOTAL 650 CALIFORNIA ST., L.L.C., an Arizona
limited liability company (“Grantor”), hereby GRANT to
                                 , that certain real property located in the
County of San Joaquin, State of California and more particularly described in
Exhibit A attached hereto and incorporated herein by this reference (the
“Property”), together with all rights, privileges, easements and appurtenances
held by Grantor appertaining to the Property, SUBJECT TO all matters of record
and applicable laws. The Grantor hereby binds itself to warrant and defend the
title as against all acts of the Grantor herein and no other.

IN WITNESS WHEREOF, Grantor has caused its duly authorized representative to
execute this instrument as of the date hereinafter written.

DATED:                     , 2010

 

GRANTOR: LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership
By:   KEIM, INC., an Arizona corporation Its:   General Partner By:    

Name:

Its:

 

William S. Levine

Chairman

 

G-1



--------------------------------------------------------------------------------

PIVOTAL 650 CALIFORNIA ST., L.L.C., an Arizona limited liability company By:  
LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership Its:  
Sole Member     By:   KEIM, INC., an Arizona corporation     Its:   General
Partner       By:         Name:   William S. Levine     Its:   Chairman

 

G-2



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF ARIZONA

   )    )

COUNTY OF MARICOPA

   )

On                          2010, before me,                          a Notary
Public in and for said state, personally appeared                         ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument, the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

WITNESS my hand and official seal.

______________________________________

[SEAL]

 

STATE OF ARIZONA

   )    )

COUNTY OF MARICOPA

   )

On                          2010, before me,                          a Notary
Public in and for said state, personally appeared                         ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument, the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

WITNESS my hand and official seal.

______________________________________

[SEAL]

 

G-3



--------------------------------------------------------------------------------

EXHIBIT A

(Description of the Property)

Phase One Shopping Center:

Parcel One:

Parcels 3 through 8, inclusive as shown and delineated on the Map of Tract
No. 332 Park West Place filed for record April 26, 2004 in Book of Maps and
Plats, Book 39, Page 3, San Joaquin County Records.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in Deed executed By William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A.G. Spanos
Specialty Capital Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Two:

Nonexclusive easements for ingress, egress, parking, utilities and other
purposes, all as being more particularly defined and described in that certain
operation and easement agreement recorded January 16, 2003 recorder’s Instrument
No. 2003-010703, San Joaquin County Records, as amended by that certain First
Amendment recorded March 30, 2004 recorder’s Instrument No. 2004-063704, San
Joaquin County Records.

APNS: 066-20-14, 066-20-16, 066-20-17, 066-20-18, 066-20-19 and 066-20-22

Phase Two Shopping Center:

Parcel One:

Parcels 10, 12, 13 and 14 inclusive as shown and delineated on the map of Tract
No. 332 Park West Place filed for record April 26, 2004 in Book of Maps and
Plats, Book 39, Page 3, San Joaquin County Records.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A.G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

 

G-4



--------------------------------------------------------------------------------

All that certain real property for lot line adjustment purposes situate in the
City of Stockton, County of San Joaquin, State of California being Parcels 9 and
11 as shown on map of Tract No. 3332 filed for record in Book of Maps and Plats,
Book 39, Page 3, San Joaquin County Records, being more particularly described
as follows:

Parcel Two: [Adjusted Parcel 9]

Beginning at the common corner for Parcels 9, 10 and 11 as shown on said map as
the point of beginning; thence running along the common line for Parcels 9 and
11, North 08º 15’ 40” East 110.71 feet; thence North 76º 38’ 18” East 281.34
feet; thence North 13º 21’ 42” West 3.12 feet; thence North 76º 38’ 18” East
15.00 feet to the adjusted common line for said Parcels 9 and 11; thence along
last said line, North 13º 21’ 42” West 350.13 feet to the Northerly line of said
Parcel 11 as shown on said map; thence along last said line North 89º 23’ 43”
East 249.63 feet; thence South 71º 45’ 33” East 18.61 feet to the Northeasterly
corner of said Parcel 11 as shown on said map; thence along the Easterly line of
said Parcels 11 and 9, South 18º 36’ 32” East 596.78 feet to the Southeasterly
corner of said Parcel 9; thence along the exterior boundary of said Parcel 9,
South 76º 38’ 18” West 56.36 feet; thence North 13º 21’ 42” West 32.52 feet;
thence South 76º 38’ 18” West 281.32 feet; thence South 13º 21’ 42” East 48.63
feet; thence South 76º 38’ 18” West 535.60 feet; thence North 20º 14’ 15” West
36.26 feet to the common line for said Parcels 9 and 10 as shown said map;
thence along last said line, North 76º 38’ 18” East 171.89 feet to tangent 29.99
foot radius curve concave Northwesterly; thence 47.12 feet Northeasterly along
an arc of said curve through a central angle of 90º 00’ 45”; thence North 13º
21’ 42” West 18.34 feet to a point on non-tangent 506.75 foot radius curve
concave Easterly to which point a radial bears South 79º 15’ 49” West; thence
137.40 feet Northerly along an arc of said curve through a central angle of 15º
32’ 08” to the point of beginning.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A. G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Three: [Adjusted Parcel 11]

Beginning at the common corner for Parcels 9, 10 and 11 as shown on said map as
the point of beginning; thence running along the common line for Parcels 10 and
11, South 76º 38’ 18” West 247.76 feet to a point on non-tangent 1236.00 foot
radius curve concave Easterly to which a radial bears South 72º 28’ 38” West;
thence running along the exterior boundary line of said Parcel 11, 97.50 feet
Northerly along an arc of said curve through a central angle of 04º 31’ 11”;
thence North 76º 38’ 18” East 146.77 feet; thence North 13º 21’ 42” West 18.00
feet; thence North 76º 38’ 18” East 142.24 feet; thence North 08º 15’ 40” East
177.10 feet; thence North 13º 21’ 42” West 11.87 feet; thence North 76º 38’ 18”
East 125.86 feet; thence North 13º 21’ 42” West 133.19 feet; thence South 76º
38’ 18” West 4.37 feet; thence North 13º 21’ 42” West 29.50 feet; thence North
00º 36’ 18” West 26.34 Feet; thence North 89º 23’ 43” East 109.25 feet to the
adjusted common line for Parcels 9 and 11; thence along last said line,

 

G-5



--------------------------------------------------------------------------------

South 13º 21’ 42” East 350.13 feet to the common line for said Parcels 9 and 11
as shown on said map; thence along last said line, South 76º 38’ 18” West 15.00
feet; thence South 13º 21’ 42” East 3.12 feet; thence South 76º 38’ 18” West
281.34 feet; thence South 08º 15’ 41” West 110.71 feet to the point of
beginning.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A. G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Four:

Nonexclusive easements for ingress, egress, parking, utilities and other
purposes, all as being more particularly defined and described in that certain
operation and easement agreement recorded January 16, 2003 recorder’s Instrument
No. 2003-010703, San Joaquin County Records, as amended by that certain First
Amendment recorded March 30, 2004 recorder’s Instrument No. 2004-063704, San
Joaquin County Records.

APNS: 066-20-09, 066-20-10, 066-20-11, 066-20-12, 066-20-13, and 066-20-15

Phase Three Shopping Center:

PARCEL ONE:

PARCELS 15, 16, 17, 18, and 19 AS SHOWN AND DELINEATED ON THE MAP OF TRACT NO.
3630 PARK WEST PLACE II, FILED FOR RECORD FEBRUARY 21, 2007 IN BOOK OF MAPS AND
PLATS, BOOK 41, PAGE 32, SAN JOAQUIN COUNTY RECORDS.

EXCEPTING THEREFROM AN UNDIVIDED 49% OF ALL OIL, GAS, MINERALS AND OTHER
HYDROCARBON SUBSTANCES IN AND TO THE ABOVE DESCRIBED REAL PROPERTY WITHOUT THE
RIGHT TO EXPLORE AND EXTRACT OIL, GAS AND MINERALS ON AND FROM SAID PROPERTY AS
RESERVED UNTO WILLIAM H. MOFFAT, JR. IN DEED EXECUTED BY WILLIAM H. MOFFAT, JR.
AND ADRIENNE M. PROVO, ET AL RECORDED MAY 11, 1984 RECORDER’S INSTRUMENT NO.
84033226, SAN JOAQUIN COUNTY RECORDS.

ALSO EXCEPTING THEREFROM ALL [REMAINING] OIL, GAS, MINERALS AND OTHER
HYDROCARBON SUBSTANCES LYING BELOW A DEPTH OF 500 FEET BENEATH THE SURFACE OF
SAID LAND, WITHOUT THE RIGHT OF SURFACE ENTRY AS CONVEYED TO A. G. SPANOS
SPECIALTY CAPITAL, INC., A CALIFORNIA CORPORATION BY DEED RECORDED NOVEMBER 20,
1990 RECORDER’S INSTRUMENT NO. 90113634, SAN JOAQUIN COUNTY RECORDS.

PARCEL TWO:

NONEXCLUSIVE EASEMENTS FOR INGRESS, EGRESS, PARKING, UTILITIES AND OTHER
PURPOSES, ALL AS BEING MORE PARTICULARLY DEFINED AND DESCRIBED IN THAT CERTAIN
OPERATION AND EASEMENT AGREEMENT RECORDED JANUARY 16, 2003 RECORDER’S INSTRUMENT
NO. 2003-010703, SAN JOAQUIN COUNTY RECORDS, AS AMENDED.

 

G-6



--------------------------------------------------------------------------------

PARCEL THREE:

A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS PURPOSES AND INCIDENTALS THERETO
AS THE SAME IS MORE PARTICULARLY DESCRIBED AND CONVEYED IN THAT CERTAIN ACCESS
EASEMENT RECORDED APRIL 29, 2005 RECORDER’S INSTRUMENT NO. 2005- 0103364, SAN
JOAQUIN COUNTY RECORDS.

PARCEL FOUR:

A NON-EXCLUSIVE EASEMENT FOR A NO-BUILD AREA AS THE SAME IS MORE PARTICULARLY,
DEFINED, DESCRIBED AND CONVEYED IN THAT CERTAIN NO-BUILD EASEMENT RECORDED APRIL
29, 2005 RECORDER’S INSTRUMENT NO. 2005-103365, SAN JOAQUIN COUNTY RECORDS.

APN: 066-020-23

 

G-7



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF BILL OF SALE

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
the undersigned, LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited
partnership and PIVOTAL 650 CALIFORNIA ST., L.L.C., an Arizona limited liability
company (collectively, “Seller”), do hereby transfer and assign
to                         (“Purchaser”), all of its right, title and interest
in and to the personal property and fixtures located at the property in the City
of Stockton, County of San Joaquin, State of California described in Exhibit A
attached hereto and incorporated herein by this reference, excluding, however,
the Excluded Property as defined in that certain Purchase and Sale Agreement and
Joint Escrow Instructions dated as of September 23, 2010, by and between Seller
and Purchaser, which Excluded Property is identified in Exhibit B attached
thereto.

EXCEPT AS EXPRESSLY CONTAINED IN THE PURCHASE AND SALE AGREEMENT, SUCH PERSONAL
PROPERTY IS BEING TRANSFERRED ON AN “AS IS”, “WHERE IS”, “WITH ALL FAULTS”
BASIS, WITHOUT ANY REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED OR STATUTORY,
OF ANY KIND WHATSOEVER BY SELLER. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, PURCHASER ACKNOWLEDGES THAT SELLER EXPRESSLY DISCLAIMS AND NEGATES,
AS TO ALL PERSONAL PROPERTY TRANSFERRED HEREBY: (A) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY; (B) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE; AND (C) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR MATERIALS.

Dated:                , 2010.

 

H-1



--------------------------------------------------------------------------------

SELLER: LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership
By:   KEIM, INC., an Arizona corporation Its:   General Partner By:    

Name:

Its:

 

William S. Levine

Chairman

 

PIVOTAL 650 CALIFORNIA ST., L.L.C.,

an Arizona limited liability company

By:   LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership
Its:   Sole Member   By:   KEIM, INC., an Arizona corporation   Its:   General
Partner     By:         Name:   William S. Levine     Its:   Chairman

 

H-2



--------------------------------------------------------------------------------

EXHIBIT A TO EXHIBIT H

LEGAL DESCRIPTION OF REAL PROPERTY

Phase One Shopping Center:

Parcel One:

Parcels 3 through 8, inclusive as shown and delineated on the Map of Tract
No. 332 Park West Place filed for record April 26, 2004 in Book of Maps and
Plats, Book 39, Page 3, San Joaquin County Records.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in Deed executed By William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A.G. Spanos
Specialty Capital Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Two:

Nonexclusive easements for ingress, egress, parking, utilities and other
purposes, all as being more particularly defined and described in that certain
operation and easement agreement recorded January 16, 2003 recorder’s Instrument
No. 2003-010703, San Joaquin County Records, as amended by that certain First
Amendment recorded March 30, 2004 recorder’s Instrument No. 2004-063704, San
Joaquin County Records.

APNS: 066-20-14, 066-20-16, 066-20-17, 066-20-18, 066-20-19 and 066-20-22

Phase Two Shopping Center:

Parcel One:

Parcels 10, 12, 13 and 14 inclusive as shown and delineated on the map of Tract
No. 332 Park West Place filed for record April 26, 2004 in Book of Maps and
Plats, Book 39, Page 3, San Joaquin County Records.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A.G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

 

H-3



--------------------------------------------------------------------------------

All that certain real property for lot line adjustment purposes situate in the
City of Stockton, County of San Joaquin, State of California being Parcels 9 and
11 as shown on map of Tract No. 3332 filed for record in Book of Maps and Plats,
Book 39, Page 3, San Joaquin County Records, being more particularly described
as follows:

Parcel Two: [Adjusted Parcel 9]

Beginning at the common corner for Parcels 9, 10 and 11 as shown on said map as
the point of beginning; thence running along the common line for Parcels 9 and
11, North 08º 15’ 40” East 110.71 feet; thence North 76º 38’ 18” East 281.34
feet; thence North 13º 21’ 42” West 3.12 feet; thence North 76º 38’ 18” East
15.00 feet to the adjusted common line for said Parcels 9 and 11; thence along
last said line, North 13º 21’ 42” West 350.13 feet to the Northerly line of said
Parcel 11 as shown on said map; thence along last said line North 89º 23’ 43”
East 249.63 feet; thence South 71º 45’ 33” East 18.61 feet to the Northeasterly
corner of said Parcel 11 as shown on said map; thence along the Easterly line of
said Parcels 11 and 9, South 18º 36’ 32” East 596.78 feet to the Southeasterly
corner of said Parcel 9; thence along the exterior boundary of said Parcel 9,
South 76º 38’ 18” West 56.36 feet; thence North 13º 21 42” West 32.52 feet;
thence South 76º 38’ 18” West 281.32 feet; thence South 13º 21’ 42” East 48.63
feet; thence South 76º 38’ 18” West 535.60 feet; thence North 20º 14’ 15” West
36.26 feet to the common line for said Parcels 9 and 10 as shown said map;
thence along last said line, North 76º 38’ 18” East 171.89 feet to tangent 29.99
foot radius curve concave Northwesterly; thence 47.12 feet Northeasterly along
an arc of said curve through a central angle of 90º 00’ 45”; thence North 13º
21’ 42” West 18.34 feet to a point on non-tangent 506.75 foot radius curve
concave Easterly to which point a radial bears South 79º 15’ 49” West; thence
137.40 feet Northerly along an arc of said curve through a central angle of 15º
32’ 08” to the point of beginning.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A. G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Three: [Adjusted Parcel 11]

Beginning at the common corner for Parcels 9, 10 and 11 as shown on said map as
the point of beginning; thence running along the common line for Parcels 10 and
11, South 76º 38’ 18” West 247.76 feet to a point on non-tangent 1236.00 foot
radius curve concave Easterly to which a radial bears South 72º 28’ 38” West;
thence running along the exterior boundary line of said Parcel 11, 97.50 feet
Northerly along an arc of said curve through a central angle of 04º 31’ 11”;
thence North 76º 38’ 18” East 146.77 feet; thence North 13º 21’ 42” West 18.00
feet; thence North 76º 38’ 18” East 142.24 feet; thence North 08º 15’ 40” East
177.10 feet; thence North 13º 21’ 42” West 11.87 feet; thence North 76º 38’ 18”
East 125.86 feet; thence North 13º 21’ 42” West 133.19 feet; thence South 76º
38’ 18” West 4.37 feet; thence North 13º 21’ 42” West 29.50 feet; thence North
00º 36’ 18” West 26.34 Feet; thence North 89º 23’ 43” East 109.25 feet to the
adjusted common line for Parcels 9 and 11; thence along last said line, South
13º 21’ 42” East 350.13 feet to the common line for said Parcels 9 and 11 as
shown on said map; thence along last said line, South 76º 38’ 18” West 15.00
feet; thence South 13º 21’ 42” East 3.12 feet; thence South 76º 38’ 18” West
281.34 feet; thence South 08º 15’ 41” West 110.71 feet to the point of
beginning.

 

H-4



--------------------------------------------------------------------------------

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A. G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Four:

Nonexclusive easements for ingress, egress, parking, utilities and other
purposes, all as being more particularly defined and described in that certain
operation and easement agreement recorded January 16, 2003 recorder’s Instrument
No. 2003-010703, San Joaquin County Records, as amended by that certain First
Amendment recorded March 30, 2004 recorder’s Instrument No. 2004-063704, San
Joaquin County Records.

APNS: 066-20-09, 066-20-10, 066-20-11, 066-20-12, 066-20-13, and 066-20-15

Phase Three Shopping Center:

PARCEL ONE:

PARCELS 15, 16, 17, 18, and 19 AS SHOWN AND DELINEATED ON THE MAP OF TRACT NO.
3630 PARK WEST PLACE II, FILED FOR RECORD FEBRUARY 21, 2007 IN BOOK OF MAPS AND
PLATS, BOOK 41, PAGE 32, SAN JOAQUIN COUNTY RECORDS.

EXCEPTING THEREFROM AN UNDIVIDED 49% OF ALL OIL, GAS, MINERALS AND OTHER
HYDROCARBON SUBSTANCES IN AND TO THE ABOVE DESCRIBED REAL PROPERTY WITHOUT THE
RIGHT TO EXPLORE AND EXTRACT OIL, GAS AND MINERALS ON AND FROM SAID PROPERTY AS
RESERVED UNTO WILLIAM H. MOFFAT, JR. IN DEED EXECUTED BY WILLIAM H. MOFFAT, JR.
AND ADRIENNE M. PROVO, ET AL RECORDED MAY 11, 1984 RECORDER’S INSTRUMENT NO.
84033226, SAN JOAQUIN COUNTY RECORDS.

ALSO EXCEPTING THEREFROM ALL [REMAINING] OIL, GAS, MINERALS AND OTHER
HYDROCARBON SUBSTANCES LYING BELOW A DEPTH OF 500 FEET BENEATH THE SURFACE OF
SAID LAND, WITHOUT THE RIGHT OF SURFACE ENTRY AS CONVEYED TO A. G. SPANOS
SPECIALTY CAPITAL, INC., A CALIFORNIA CORPORATION BY DEED RECORDED NOVEMBER 20,
1990 RECORDER’S INSTRUMENT NO. 90113634, SAN JOAQUIN COUNTY RECORDS.

PARCEL TWO:

NONEXCLUSIVE EASEMENTS FOR INGRESS, EGRESS, PARKING, UTILITIES AND OTHER
PURPOSES, ALL AS BEING MORE PARTICULARLY DEFINED AND DESCRIBED IN THAT CERTAIN
OPERATION AND EASEMENT AGREEMENT RECORDED JANUARY 16, 2003 RECORDER’S INSTRUMENT
NO. 2003-010703, SAN JOAQUIN COUNTY RECORDS, AS AMENDED.

 

H-5



--------------------------------------------------------------------------------

PARCEL THREE:

A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS PURPOSES AND INCIDENTALS THERETO
AS THE SAME IS MORE PARTICULARLY DESCRIBED AND CONVEYED IN THAT CERTAIN ACCESS
EASEMENT RECORDED APRIL 29, 2005 RECORDER’S INSTRUMENT NO. 2005- 0103364, SAN
JOAQUIN COUNTY RECORDS.

PARCEL FOUR:

A NON-EXCLUSIVE EASEMENT FOR A NO-BUILD AREA AS THE SAME IS MORE PARTICULARLY,
DEFINED, DESCRIBED AND CONVEYED IN THAT CERTAIN NO-BUILD EASEMENT RECORDED APRIL
29, 2005 RECORDER’S INSTRUMENT NO. 2005-103365, SAN JOAQUIN COUNTY RECORDS.

APN: 066-020-23

 

H-6



--------------------------------------------------------------------------------

EXHIBIT B TO EXHIBIT H

EXCLUDED PROPERTY

All trademarks, insignia, and other intellectual property of Seller and its
Affiliates except for (i) Stockton Park West Place, and (ii) all trademarks,
logos and other intellectual property associated with Stockton Park West Place

 

H-7



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF GENERAL ASSIGNMENT

THIS GENERAL ASSIGNMENT (this “Assignment”) is made as of ____________ ____,
2010 (“Effective Date”), by and between LEVINE INVESTMENTS LIMITED PARTNERSHIP,
an Arizona limited partnership and PIVOTAL 650 CALIFORNIA ST., L.L.C., an
Arizona limited liability company (collectively, “Assignor”), do hereby transfer
and assign to _______________________ (“Assignee”), This Assignment is made and
entered into in accordance with the provisions of that certain Purchase and Sale
Agreement and Joint Escrow Instructions, dated as of September 23, 2010, between
Assignor and Assignee (the “Agreement”). Initially capitalized terms used in
this Assignment without definition have the meaning given such terms in the
Agreement.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, Assignor assigns unto Assignee all of Assignor’s right,
title and interest in, to and under the following items relating to that certain
real property located in City of Stockton, County of San Joaquin, State of
California, and more particularly described in Exhibit A attached hereto and
incorporated herein by this reference (the “Real Property”):

(a) the Contracts described on Exhibit B attached hereto;

(b) the Warranties;

(c) the Permits;

(d) plans, drawings, and specifications for the improvements located on the Real
Property;

(e) any licenses, approvals, certificates, permits and claims (other than any
claims against previous tenants of the Real Property, which claims are hereby
reserved by Assignor); and

(f) the Trade Names, except for Excluded Property.

1. Assignee accepts the foregoing assignment and assumes any obligations of
Assignor in connection with the Contracts accruing from and after the Effective
Date.

2. The provisions of this Assignment shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.

 

I-1



--------------------------------------------------------------------------------

3. This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon, provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Assignment attached thereto.

IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
representatives to execute this Assignment as of the date first above written.

ASSIGNOR:

 

LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership By: KEIM,
INC., an Arizona corporation Its: General Partner By:     Name:   William S.
Levine Its:   Chairman

PIVOTAL 650 CALIFORNIA ST., L.L.C.,

an Arizona limited liability company

By:   LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership
Its:   Sole Member   By: KEIM, INC., an Arizona corporation   Its: General
Partner     By:         Name:   William S. Levine     Its:   Chairman

ASSIGNEE:

 

  By:     Name:     Its:    

 

I-2



--------------------------------------------------------------------------------

EXHIBIT A TO EXHIBIT I

LEGAL DESCRIPTION OF THE REAL PROPERTY

Phase One Shopping Center:

Parcel One:

Parcels 3 through 8, inclusive as shown and delineated on the Map of Tract
No. 332 Park West Place filed for record April 26, 2004 in Book of Maps and
Plats, Book 39, Page 3, San Joaquin County Records.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in Deed executed By William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A.G. Spanos
Specialty Capital Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Two:

Nonexclusive easements for ingress, egress, parking, utilities and other
purposes, all as being more particularly defined and described in that certain
operation and easement agreement recorded January 16, 2003 recorder’s Instrument
No. 2003-010703, San Joaquin County Records, as amended by that certain First
Amendment recorded March 30, 2004 recorder’s Instrument No. 2004-063704, San
Joaquin County Records.

APNS: 066-20-14, 066-20-16, 066-20-17, 066-20-18, 066-20-19 and 066-20-22

Phase Two Shopping Center:

Parcel One:

Parcels 10, 12, 13 and 14 inclusive as shown and delineated on the map of Tract
No. 332 Park West Place filed for record April 26, 2004 in Book of Maps and
Plats, Book 39, Page 3, San Joaquin County Records.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A.G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

 

I-3



--------------------------------------------------------------------------------

All that certain real property for lot line adjustment purposes situate in the
City of Stockton, County of San Joaquin, State of California being Parcels 9 and
11 as shown on map of Tract No. 3332 filed for record in Book of Maps and Plats,
Book 39, Page 3, San Joaquin County Records, being more particularly described
as follows:

Parcel Two: [Adjusted Parcel 9]

Beginning at the common corner for Parcels 9, 10 and 11 as shown on said map as
the point of beginning; thence running along the common line for Parcels 9 and
11, North 08º 15’ 40” East 110.71 feet; thence North 76º 38’ 18” East 281.34
feet; thence North 13º 21’ 42” West 3.12 feet; thence North 76º 38’ 18” East
15.00 feet to the adjusted common line for said Parcels 9 and 11; thence along
last said line, North 13º 21’ 42” West 350.13 feet to the Northerly line of said
Parcel 11 as shown on said map; thence along last said line North 89º 23’ 43”
East 249.63 feet; thence South 71º 45’ 33” East 18.61 feet to the Northeasterly
corner of said Parcel 11 as shown on said map; thence along the Easterly line of
said Parcels 11 and 9, South 18º 36’ 32” East 596.78 feet to the Southeasterly
corner of said Parcel 9; thence along the exterior boundary of said Parcel 9,
South 76º 38’ 18” West 56.36 feet; thence North 13º 21’ 42” West 32.52 feet;
thence South 76º 38’ 18” West 281.32 feet; thence South 13º 21’ 42” East 48.63
feet; thence South 76º 38’ 18” West 535.60 feet; thence North 20º 14’ 15” West
36.26 feet to the common line for said Parcels 9 and 10 as shown said map;
thence along last said line, North 76º 38’ 18” East 171.89 feet to tangent 29.99
foot radius curve concave Northwesterly; thence 47.12 feet Northeasterly along
an arc of said curve through a central angle of 90º 00’ 45”; thence North 13º
21’ 42” West 18.34 feet to a point on non-tangent 506.75 foot radius curve
concave Easterly to which point a radial bears South 79º 15’ 49” West; thence
137.40 feet Northerly along an arc of said curve through a central angle of 15º
32’ 08” to the point of beginning.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A. G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Three: [Adjusted Parcel 11]

Beginning at the common corner for Parcels 9, 10 and 11 as shown on said map as
the point of beginning; thence running along the common line for Parcels 10 and
11, South 76º 38’ 18” West 247.76 feet to a point on non-tangent 1236.00 foot
radius curve concave Easterly to which a radial bears South 72º 28’ 38” West;
thence running along the exterior boundary line of said Parcel 11, 97.50 feet
Northerly along an arc of said curve through a central angle of 04º 31’ 11”;
thence North 76º 38’ 18” East 146.77 feet; thence North 13º 21’ 42” West 18.00
feet; thence North 76º 38’ 18” East 142.24 feet; thence North 08º 15’ 40” East
177.10 feet; thence North 13º 21’ 42” West 11.87 feet; thence North 76º 38’ 18”
East 125.86 feet; thence North 13º 21’ 42” West 133.19 feet; thence South 76º
38’ 18” West 4.37 feet; thence North 13º 21’ 42” West 29.50 feet; thence North
00º 36’ 18” West 26.34 Feet; thence North 89º 23’ 43” East 109.25 feet to the
adjusted common line for Parcels 9 and 11; thence along last said line, South
13º 21’ 42” East 350.13 feet to the common line for said Parcels 9 and 11 as
shown on said map; thence along last said line, South 76º 38’ 18” West 15.00
feet; thence South 13º 21’ 42” East 3.12 feet; thence South 76º 38’ 18” West
281.34 feet; thence South 08º 15’ 41” West 110.71 feet to the point of
beginning.

 

I-4



--------------------------------------------------------------------------------

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A. G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Four:

Nonexclusive easements for ingress, egress, parking, utilities and other
purposes, all as being more particularly defined and described in that certain
operation and easement agreement recorded January 16, 2003 recorder’s Instrument
No. 2003-010703, San Joaquin County Records, as amended by that certain First
Amendment recorded March 30, 2004 recorder’s Instrument No. 2004-063704, San
Joaquin County Records.

APNS: 066-20-09, 066-20-10, 066-20-11, 066-20-12, 066-20-13, and 066-20-15

Phase Three Shopping Center:

PARCEL ONE:

PARCELS 15, 16, 17, 18, and 19 AS SHOWN AND DELINEATED ON THE MAP OF TRACT NO.
3630 PARK WEST PLACE II, FILED FOR RECORD FEBRUARY 21, 2007 IN BOOK OF MAPS AND
PLATS, BOOK 41, PAGE 32, SAN JOAQUIN COUNTY RECORDS.

EXCEPTING THEREFROM AN UNDIVIDED 49% OF ALL OIL, GAS, MINERALS AND OTHER
HYDROCARBON SUBSTANCES IN AND TO THE ABOVE DESCRIBED REAL PROPERTY WITHOUT THE
RIGHT TO EXPLORE AND EXTRACT OIL, GAS AND MINERALS ON AND FROM SAID PROPERTY AS
RESERVED UNTO WILLIAM H. MOFFAT, JR. IN DEED EXECUTED BY WILLIAM H. MOFFAT, JR.
AND ADRIENNE M. PROVO, ET AL RECORDED MAY 11, 1984 RECORDER’S INSTRUMENT NO.
84033226, SAN JOAQUIN COUNTY RECORDS.

ALSO EXCEPTING THEREFROM ALL [REMAINING] OIL, GAS, MINERALS AND OTHER
HYDROCARBON SUBSTANCES LYING BELOW A DEPTH OF 500 FEET BENEATH THE SURFACE OF
SAID LAND, WITHOUT THE RIGHT OF SURFACE ENTRY AS CONVEYED TO A. G. SPANOS
SPECIALTY CAPITAL, INC., A CALIFORNIA CORPORATION BY DEED RECORDED NOVEMBER 20,
1990 RECORDER’S INSTRUMENT NO. 90113634, SAN JOAQUIN COUNTY RECORDS.

PARCEL TWO:

NONEXCLUSIVE EASEMENTS FOR INGRESS, EGRESS, PARKING, UTILITIES AND OTHER
PURPOSES, ALL AS BEING MORE PARTICULARLY DEFINED AND DESCRIBED IN THAT CERTAIN
OPERATION AND EASEMENT AGREEMENT RECORDED JANUARY 16, 2003 RECORDER’S INSTRUMENT
NO. 2003-010703, SAN JOAQUIN COUNTY RECORDS, AS AMENDED.

 

I-5



--------------------------------------------------------------------------------

PARCEL THREE:

A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS PURPOSES AND INCIDENTALS THERETO
AS THE SAME IS MORE PARTICULARLY DESCRIBED AND CONVEYED IN THAT CERTAIN ACCESS
EASEMENT RECORDED APRIL 29, 2005 RECORDER’S INSTRUMENT NO. 2005-0103364, SAN
JOAQUIN COUNTY RECORDS.

PARCEL FOUR:

A NON-EXCLUSIVE EASEMENT FOR A NO-BUILD AREA AS THE SAME IS MORE PARTICULARLY,
DEFINED, DESCRIBED AND CONVEYED IN THAT CERTAIN NO-BUILD EASEMENT RECORDED APRIL
29, 2005 RECORDER’S INSTRUMENT NO. 2005-103365, SAN JOAQUIN COUNTY RECORDS.

APN: 066-020-23

 

I-6



--------------------------------------------------------------------------------

EXHIBIT B TO EXHIBIT I

SCHEDULE OF CONTRACTS

 

Account Name

  

Company

  

Service Contract

  

Termination

Security    Allied Barton   

Service Contract dated

October 7, 2009

   termination with 30 days notice Lighting Main Inspection -Contract    Godbey
   Month-to-month    termination with 30 days notice Landscaping - Contract   
Lawn Rangers    Month-to-month    termination with 30 days notice Fire Alarm
Monitoring - Contract    Premier Security & Fire    Month-to-month   
termination with 30 days notice Fountain - Weekly Service    Summer Breeze   

Service Contract dated

April 14, 2008

   termination with 30 days notice Day Porter    Sunset Janitorial   
Month-to-month    termination with 30 days notice Parking Lot - Sweeping   
Sunset Janitorial    Month-to-month    termination with 30 days notice Pressure
Washing    Sunset Janitorial    Month-to-month    termination with 30 days
notice Required Drywell Annual Maintenance    Swims    Maintenance quote dated
2/29/09    termination with 30 days notice Pest Control - Contract    Western
Exterminator    Month-to-month    termination with 30 days notice Pest Control -
Contract    Wildlife Pest Control    Month-to-month    termination with 30 days
notice

 

I-7



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF ASSIGNMENT OF LEASES

ASSIGNMENT OF LESSOR’S INTEREST IN LEASES

THIS ASSIGNMENT OF LESSOR’S INTEREST IN LEASES (this “Assignment”) is made on
________ ___, 2010 (the “Effective Date”), LEVINE INVESTMENTS LIMITED
PARTNERSHIP, an Arizona limited partnership and PIVOTAL 650 CALIFORNIA ST.,
L.L.C., an Arizona limited liability company (collectively, “Assignor”), in
favor of __________ _______________________________ (“Assignee”).

For a valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor hereby assigns to Assignee all of Assignor’s right, title
and interest in, to and under the leases (and all amendments, supplements and
modifications thereto and guaranties thereof) relating to that certain real
property located in the City of Stockton, County of San Joaquin, State of
California and more particularly described in Exhibit A attached hereto and
incorporated herein by this reference (the “Real Property”), which leases,
amendments, supplements and modifications thereto and guaranties thereof are
identified in Exhibit B attached hereto and incorporated herein by this
reference (as amended and modified, together with any such guaranties, the
“Leases”), together with (i) any and all rights, title, estates and interests of
Assignor in and to such security deposits and prepaid rents, if any, as have
been paid to Assignor pursuant to such Leases and not previously applied
pursuant to the Leases, and (ii) any and all rights, title, estates and
interests of Assignor in and to any subleases, if any, relating to the Real
Property.

1. Assignee accepts the foregoing assignment and assumes and shall pay, perform
and discharge, as and when due, all of the agreements and obligations of
Assignor under the Leases accruing from and after the Effective Date and agrees
to be bound by all of the terms and conditions of the Leases and Assignee
further agrees that, as between Assignor and Assignee, Assignee shall be
responsible for any brokerage commissions, tenant improvement costs, allowances
or other concessions which may be due or payable in connection with any
extension, expansion or renewal of the term of any Lease on the premises demised
thereunder.

2. The provisions of this Assignment shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.

3. This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature and acknowledgment pages
of any counterpart may be detached therefrom without impairing the legal effect
of the signature(s) and acknowledgment(s) thereon, provided such signature and
acknowledgment pages are attached to any other counterpart identical thereto
except having additional signature and acknowledgment pages executed and
acknowledged by other parties to this Assignment attached thereto.

 

J-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
representatives to execute this Assignment as of the date first above written.

ASSIGNOR:

 

LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership By: KEIM,
INC., an Arizona corporation Its: General Partner By:     Name:   William S.
Levine Its:   Chairman

PIVOTAL 650 CALIFORNIA ST., L.L.C.,

an Arizona limited liability company

By:   LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership
Its:   Sole Member   By: KEIM, INC., an Arizona corporation   Its: General
Partner     By:         Name:   William S. Levine     Its:   Chairman

ASSIGNEE:

 

  By:     Name:     Its:    

 

J-2



--------------------------------------------------------------------------------

EXHIBIT A TO EXHIBIT J

LEGAL DESCRIPTION OF THE REAL PROPERTY

Phase One Shopping Center:

Parcel One:

Parcels 3 through 8, inclusive as shown and delineated on the Map of Tract
No. 332 Park West Place filed for record April 26, 2004 in Book of Maps and
Plats, Book 39, Page 3, San Joaquin County Records.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in Deed executed By William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A.G. Spanos
Specialty Capital Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Two:

Nonexclusive easements for ingress, egress, parking, utilities and other
purposes, all as being more particularly defined and described in that certain
operation and easement agreement recorded January 16, 2003 recorder’s Instrument
No. 2003-010703, San Joaquin County Records, as amended by that certain First
Amendment recorded March 30, 2004 recorder’s Instrument No. 2004-063704, San
Joaquin County Records.

APNS: 066-20-14, 066-20-16, 066-20-17, 066-20-18, 066-20-19 and 066-20-22

Phase Two Shopping Center:

Parcel One:

Parcels 10, 12, 13 and 14 inclusive as shown and delineated on the map of Tract
No. 332 Park West Place filed for record April 26, 2004 in Book of Maps and
Plats, Book 39, Page 3, San Joaquin County Records.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A.G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

 

J-3



--------------------------------------------------------------------------------

All that certain real property for lot line adjustment purposes situate in the
City of Stockton, County of San Joaquin, State of California being Parcels 9 and
11 as shown on map of Tract No. 3332 filed for record in Book of Maps and Plats,
Book 39, Page 3, San Joaquin County Records, being more particularly described
as follows:

Parcel Two: [Adjusted Parcel 9]

Beginning at the common corner for Parcels 9, 10 and 11 as shown on said map as
the point of beginning; thence running along the common line for Parcels 9 and
11, North 08º 15’ 40” East 110.71 feet; thence North 76º 38’ 18” East 281.34
feet; thence North 13º 21’ 42” West 3.12 feet; thence North 76º 38’ 18” East
15.00 feet to the adjusted common line for said Parcels 9 and 11; thence along
last said line, North 13º 21’ 42” West 350.13 feet to the Northerly line of said
Parcel 11 as shown on said map; thence along last said line North 89º 23’ 43”
East 249.63 feet; thence South 71º 45’ 33” East 18.61 feet to the Northeasterly
corner of said Parcel 11 as shown on said map; thence along the Easterly line of
said Parcels 11 and 9, South 18º 36’ 32” East 596.78 feet to the Southeasterly
corner of said Parcel 9; thence along the exterior boundary of said Parcel 9,
South 76º 38’ 18” West 56.36 feet; thence North 13º 21’ 42” West 32.52 feet;
thence South 76º 38’ 18” West 281.32 feet; thence South 13º 21’ 42” East 48.63
feet; thence South 76º 38’ 18” West 535.60 feet; thence North 20º 14’ 15” West
36.26 feet to the common line for said Parcels 9 and 10 as shown said map;
thence along last said line, North 76º 38’ 18” East 171.89 feet to tangent 29.99
foot radius curve concave Northwesterly; thence 47.12 feet Northeasterly along
an arc of said curve through a central angle of 90º 00’ 45”; thence North 13º
21’ 42” West 18.34 feet to a point on non-tangent 506.75 foot radius curve
concave Easterly to which point a radial bears South 79º 15’ 49” West; thence
137.40 feet Northerly along an arc of said curve through a central angle of 15º
32’ 08” to the point of beginning.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A. G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Three: [Adjusted Parcel 11]

Beginning at the common corner for Parcels 9, 10 and 11 as shown on said map as
the point of beginning; thence running along the common line for Parcels 10 and
11, South 76º 38’ 18” West 247.76 feet to a point on non-tangent 1236.00 foot
radius curve concave Easterly to which a radial bears South 72º 28’ 38” West;
thence running along the exterior boundary line of said Parcel 11, 97.50 feet
Northerly along an arc of said curve through a central angle of 04º 31’ 11”;
thence North 76º 38’ 18” East 146.77 feet; thence North 13º 21’ 42” West 18.00
feet; thence North 76º 38’ 18” East 142.24 feet; thence North 08º 15’ 40” East
177.10 feet; thence North 13º 21’ 42” West 11.87 feet; thence North 76º 38’ 18”
East 125.86 feet; thence North 13º 21’ 42” West 133.19 feet; thence South 76º
38’ 18” West 4.37 feet; thence North 13º 21’ 42” West 29.50 feet; thence North
00º 36’ 18” West 26.34 Feet; thence North 89º 23’ 43” East 109.25 feet to the
adjusted common line for Parcels 9 and 11; thence along last said line, South
13º 21’ 42” East 350.13 feet to the common line for said Parcels 9 and 11 as
shown on said map; thence along last said line, South 76º 38’ 18” West 15.00
feet; thence South 13º 21’ 42” East 3.12 feet; thence South 76º 38’ 18” West
281.34 feet; thence South 08º 15’ 41” West 110.71 feet to the point of
beginning.

 

J-4



--------------------------------------------------------------------------------

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A. G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Four:

Nonexclusive easements for ingress, egress, parking, utilities and other
purposes, all as being more particularly defined and described in that certain
operation and easement agreement recorded January 16, 2003 recorder’s Instrument
No. 2003-010703, San Joaquin County Records, as amended by that certain First
Amendment recorded March 30, 2004 recorder’s Instrument No. 2004-063704, San
Joaquin County Records.

APNS: 066-20-09, 066-20-10, 066-20-11, 066-20-12, 066-20-13, and 066-20-15

Phase Three Shopping Center:

PARCEL ONE:

PARCELS 15, 16, 17, 18, and 19 AS SHOWN AND DELINEATED ON THE MAP OF TRACT NO.
3630 PARK WEST PLACE II, FILED FOR RECORD FEBRUARY 21, 2007 IN BOOK OF MAPS AND
PLATS, BOOK 41, PAGE 32, SAN JOAQUIN COUNTY RECORDS.

EXCEPTING THEREFROM AN UNDIVIDED 49% OF ALL OIL, GAS, MINERALS AND OTHER
HYDROCARBON SUBSTANCES IN AND TO THE ABOVE DESCRIBED REAL PROPERTY WITHOUT THE
RIGHT TO EXPLORE AND EXTRACT OIL, GAS AND MINERALS ON AND FROM SAID PROPERTY AS
RESERVED UNTO WILLIAM H. MOFFAT, JR. IN DEED EXECUTED BY WILLIAM H. MOFFAT, JR.
AND ADRIENNE M. PROVO, ET AL RECORDED MAY 11, 1984 RECORDER’S INSTRUMENT NO.
84033226, SAN JOAQUIN COUNTY RECORDS.

ALSO EXCEPTING THEREFROM ALL [REMAINING] OIL, GAS, MINERALS AND OTHER
HYDROCARBON SUBSTANCES LYING BELOW A DEPTH OF 500 FEET BENEATH THE SURFACE OF
SAID LAND, WITHOUT THE RIGHT OF SURFACE ENTRY AS CONVEYED TO A. G. SPANOS
SPECIALTY CAPITAL, INC., A CALIFORNIA CORPORATION BY DEED RECORDED NOVEMBER 20,
1990 RECORDER’S INSTRUMENT NO. 90113634, SAN JOAQUIN COUNTY RECORDS.

PARCEL TWO:

NONEXCLUSIVE EASEMENTS FOR INGRESS, EGRESS, PARKING, UTILITIES AND OTHER
PURPOSES, ALL AS BEING MORE PARTICULARLY DEFINED AND DESCRIBED IN THAT CERTAIN
OPERATION AND EASEMENT AGREEMENT RECORDED JANUARY 16, 2003 RECORDER’S INSTRUMENT
NO. 2003-010703, SAN JOAQUIN COUNTY RECORDS, AS AMENDED.

 

J-5



--------------------------------------------------------------------------------

PARCEL THREE:

A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS PURPOSES AND INCIDENTALS THERETO
AS THE SAME IS MORE PARTICULARLY DESCRIBED AND CONVEYED IN THAT CERTAIN ACCESS
EASEMENT RECORDED APRIL 29, 2005 RECORDER’S INSTRUMENT NO. 2005- 0103364, SAN
JOAQUIN COUNTY RECORDS.

PARCEL FOUR:

A NON-EXCLUSIVE EASEMENT FOR A NO-BUILD AREA AS THE SAME IS MORE PARTICULARLY,
DEFINED, DESCRIBED AND CONVEYED IN THAT CERTAIN NO-BUILD EASEMENT RECORDED APRIL
29, 2005 RECORDER’S INSTRUMENT NO. 2005-103365, SAN JOAQUIN COUNTY RECORDS.

APN: 066-020-23

 

J-6



--------------------------------------------------------------------------------

EXHIBIT B TO EXHIBIT J

SCHEDULE OF LEASES

 

AAA   

Lease Agreement dated 8/5/04

First Amendment to lease dated 4/12/10

Rent Commencement dated 8/12/05

Cingular Wireless/ AT&T   

Lease Agreement dated 3/14/05

Estoppel Certificate 3/14/07

Rent Commencement letter 4/16/07

Delivery and Possession Letter dated 1/12/07

Sign Rental Agreement dated 3/29/10

Monument Sign Agreement dated 3/29/10

Babies R Us   

Lease Agreement dated 12/18/03

Commencement Agreement 1/3/05

Rent Commencement dated 8/26/04

Rent Commencement dated 8/23/04

Bank of America   

Ground lease dated 5/7/04

Delivery of Premises letter dated 8/5/04

Baskin Robins   

Lease Agreement dated 8/27/08

Memorandum of Commencement letter dated 11/21/08

Subordination of Landlord Statutory and Contractual Liens dated 11/12/08

Bed Bath & Beyond   

Lease Agreement dated 9/20/03

Lease Amendment dated 12/22/03

Commencement Letter 7/27/04

Borders   

Lease Agreement dated 12/19/03

Memorandum of Lease dated 12/19/03

First Amendment to lease dated 10/11/04

Addendum to Lease Agreement dated 11/8/04

Second Amendment to Lease 6/11/09

Del Taco   

Ground Lease Agreement dated 12/2/05

Memorandum of Lease dated 12/2/05

Delivery of Possession and Substantial Completion letter dated 12/13/05

Rent Commencement Date Certificate dated 5/1/06

Dress Barn   

Lease Agreement dated 12/18/03

Letter Agreement dated 12/15/08

Rent Commencement Date letter dated 6/9/04

Letter Agreement dated 6/29/09

Letter Agreement dated 9/13/10

Edible Arrangements   

Lease Agreement dated 10/22/07

Rent Commencement letter 2/1/08

 

J-7



--------------------------------------------------------------------------------

Famous Footwear   

Lease Agreement dated 2/17/04

Term Commencement Agreement dated 9/16/04

First Lease Amendment dated 8/6/09

Monument Sign Agreement 9/8/10

Farmers Market    License Agreement 4/29/08 Fresh Cleaners   

Lease Agreement dated 3/14/06

Rent Commencement Letter dated 8/10/06

Consent to Assign Letter dated 12/3/09

Rent Adjustment letter dated 12/22/09

First Amendment dated 8/6/10

GameStop   

Lease Agreement dated 8/26/09

Statement of Substantial Completion 1/28/10

Notice of Lease dated 4/26/10

Rent Commencement Letter dated 5/6/10

Estoppel Certificate dated 5/20/10

Hallmark Cards   

Lease Agreement dated 10/3/05

Delivery of Possession and Substantial Completion dated 10/3/05

Delivery of Possession and Substantial Completion dated 10/31/05

Term Letter 6/22/06

First Amendment dated 9/7/10

Happiness Nails   

Lease Agreement dated 3/25/05

Delivery of Possession and Substantial Completion dated 8/2/05

Delivery Notification 8/17/05

Jack in the Box   

Ground Lease Agreement dated 4/18/06

Delivery of Possession and Substantial Completion dated 4/19/06

Commencement date Certificate 11/13/06

Jalapeno’s   

Lease Agreement dated 5/17/10

Notice of Delivery Date dated 6/2/10

Jamba Juice   

Lease Agreement dated 2/24/05

Rent Commencement Letter dated 9/20/05

Delivery Notice Letter 7/27/05

Joann’s Fabrics   

Lease Agreement dated 4/8/05

Subordination, Non-disturbance and Attornment Agreement dated 4/8/05

Memorandum of Lease dated 4/8/05

Delivery Notice Letter 5/5/05

Delivery Notice Letter 6/6/05

Justice   

Lease Agreement dated 8/24/06

Rent Commencement Date Certificate 11/28/06

Rent Commencement Letter dated 1/22/07

Delivery of Possession and Substantial Completion dated 9/5/06

 

J-8



--------------------------------------------------------------------------------

Kay Jewelers   

Lease Agreement dated 3/06 (no date)

Delivery of Possession and Substantial Completion dated 4/26/06

Memorandum of Lease dated 8/4/06

Kohl’s   

Ground Lease dated 1/13/03

Subordination, Non-disturbance and Attornment Agreement dated January 2003 (no
date)

Letter of Commencement dated 5/24/04

Lane Bryant   

Lease Agreement dated 9/12/03

Confirmation of Lease dated 9/12/03

Subordination, Non-disturbance and Attornment Agreement dated 10/23/03

First Amendment of Lease dated 10/1/04

Second Lease Amendment (attorney) dated 4/27/09

Lay Z Boy   

Agreement of Purchase and Sale and Joint Escrow Instructions dated 2003
(unsigned)

Supplemental Agreement 8/19/04

Amendment of Agreement of Purchase and Sale and Joint Escrow Instructions dated
2004 (unsigned)

First Amendment to Supplemental Agreement 9/30/09

Notice of Ownership Change – Symetra dated 6/16/10

Lee Photography   

Lease Agreement dated 9/27/07

Memorandum of Commencement dated 1/15/08

Rent Commencement dated 1/21/08

Notice of Delivery undated

Lowe’s    Ground Lease dated 5/26/05 Moo Moo’s   

Lease Agreement dated 10/2/06

Commencement Date Certificate 4/18/07

Delivery of Possession and Substantial Completion dated 10/4/07

Lease Adjustment Agreement 10/30/08

Second Temporary Lease Adjustment Agreement 2/25/09

Third Temporary Lease Adjustment Agreement 3/6/09

Fourth Temporary Lease Adjustment Agreement dated 2/10/10

Navy Recruiting Center   

US Government Lease Agreement 9/1/08

Rent Commencement Letter dated 11/6/08

Sprint / Nextel   

Lease Agreement dated 11/4/05

Letter of Delivery of Possession and Substantial Completion dated 12/13/05

Monument Sign Agreement dated 5/2/08

Office Depot   

Lease Agreement dated 5/1/05

First Amendment to Lease dated 8/19/05

Delivery Notice Letter dated 8/29/05

 

J-9



--------------------------------------------------------------------------------

Ono Hawaiian BBQ   

Lease Agreement dated 8/3/05

Rent Commencement Letter dated 1/10/06

Revised Delivery of Possession and Substantial Completion Dated 1/29/07

Pacific Dental   

Ground Lease dated 1/31/05

Memorandum of Lease dated 9/2/05

Commencement Date certificate 10/5/05

Rent Commencement Date Certificate dated 10/5/05

Monument Signage Agreement dated 10/23/09

Panda Express   

Ground Lease dated 6/6/06

Delivery of Possession and Substantial Completion dated 6/7/06

Rent Commencement Date Certificate dated 10/13/06

First Amendment dated 9/23/09

Panera Bread   

Lease Agreement dated 4/23/05

Rent Commencement Letter dated 10/25/05

PayLess   

Lease Agreement dated 6/11/04

Delivery of Possession Letter dated 9/8/04

Rent Commencement Letter dated 10/7/04

Letter Agreement dated 2/9/09

Petsmart   

Lease Agreement dated 11/10/03

Rent Commencement Letter dated 8/11/04

Le Goodi Inc, dba Raw Sushi   

Lease Agreement dated 3/22/06

Delivery of Possession and Substantial Completion dated 3/28/06

Refresh Medspa   

Lease Agreement dated 8/29/05

Rent Commencement Letter dated 12/30/05

Delivery of Possession and Substantial Completion dated 8/25/05

First Amendment to Lease dated 12/21/07

Second Amendment to Lease dated 4/1/10

Ross   

Lease Agreement dated 11/9/04

Subordination, Non-disturbance and Attornment Agreement dated 11/9/04

Opening Date Notice dated 7/1/05

Delivery Notification Letter dated 9/12/05

Round Table   

Lease Agreement dated 11/17/04

Delivery of Possession and Substantial Completion dated 7/15/05

Delivery Notification Letter dated 7/27/05

First Amendment dated 3/30/10

Sleep Train   

Lease Agreement dated 2/18/05

Rent Commencement Letter dated 10/20/05

Notice of Delivery of Possession and Substantial Completion dated 7/26/05

Rental Adjustment Agreement dated 7/13/09

 

J-10



--------------------------------------------------------------------------------

Sonic Burger    Ground Lease dated 11/02/05 Sportmart   

Lease Agreement dated 4/7/04

Rent Commencement Letter dated 7/8/04

Sports Clips   

Lease Agreement dated 12/5/07

Notice of Delivery of Possession and Substantial Completion dated 12/26/07

Starbucks   

Lease Agreement dated 3/14/05

Rent Commencement Letter dated 10/20/05

Storage / Shop    Landlord Occupied Strings   

Lease Agreement dated 10/11/04

Notice of Delivery of Possession and Substantial Completion dated 10/21/04

Amendment dated 12/10/04

Rent Commencement letter dated 5/9/05

Second Amendment dated 11/28/05

Third Amendment dated 12/31/07

Subway   

Lease Agreement dated 1/11/04

Rent Commencement Letter dated 10/5/05

Notice of Delivery of Possession and Substantial Completion dated 8/2/05

Delivery Notification dated 8/3/05

Supercuts   

Lease Agreement dated 1/31/04

Rent Commencement Letter dated 12/16/05

First Amendment dated 5/31/10

Target   

Purchase Agreement dated 3/19/02

Site Development Agreement dated 1/15/03

CAP Agreement dated 1/15/03

The UPS Store   

Lease Agreement dated 2/9/05

Rent Commencement Letter dated 12/16/05

Consent to Assignment dated 11/4/09

First Amendment to Lease dated 11/18/09

Verizon Wireless   

Lease Agreement dated 3/1/04

Notice of Delivery of Possession and Substantial Completion dated 7/15/05

Delivery Notification letter dated 7/27/05

Freeway Sign Agreement dated 3/17/08

Monument Sign Agreement dated 3/17/08

First Amendment to Lease 7/26/08

Second Amendment to Lease dated 6/30/10

 

J-11



--------------------------------------------------------------------------------

Vitamin World   

Lease Agreement dated 3/1/04

Notice of Delivery of Possession and Substantial Completion dated 4/25/05

Rent Commencement Letter dated 7/27/05

First Amendment to Lease dated 7/28/10

Wells Fargo   

Lease Agreement dated 10/19/04

Delivery Notification Letter dated 9/17/05

Rent Commencement dated 12/16/05

Rent Commencement Certificate dated 12/16/05

Wendy’s   

Ground Lease undated signed on 11/18/04

Memorandum of Lease dated 12/3/04

Agreement of Attornment and Non-Disturbance dated 12/13/04

Rent Commencement Letter dated 5/9/05

S&R West dba Wingstop   

Lease Agreement dated 10/20/04

Collateral Assignment of Space Lease dated 8/13/07

Consent to Transfer dated 8/21/07

Rent Commencement Letter dated 2/14/05

First Amendment to Lease dated 11/13/09

 

J-12



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF ASSIGNMENT OF OPERATING AGREEMENTS

ASSIGNMENT OF OPERATING AGREEMENTS

THIS ASSIGNMENT OF OPERATING AGREEMENTS (this “Assignment”) is made on
__________ __, 2010 (the “Effective Date”), by LEVINE INVESTMENTS LIMITED
PARTNERSHIP, an Arizona limited partnership and PIVOTAL 650 CALIFORNIA ST.,
L.L.C., an Arizona limited liability company (collectively “Assignor”), in favor
of _______________________ (“Assignee”).

For a valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor hereby assigns to Assignee all of Assignor’s right, title
and interest in, to and under the Operating Agreements (and all amendments,
supplements and modifications thereto) relating to that certain real property
located in the City of Stockton, County of San Joaquin, State of California and
more particularly described in Exhibit A attached hereto and incorporated herein
by this reference (the “Real Property”), which Operating Agreements and all,
amendments, supplements and modifications thereto are identified in Exhibit B
attached hereto and incorporated herein by this reference (as amended and
modified, together with any such guaranties, the “Operating Agreements”).

1. Assignee accepts the foregoing assignment and assumes and shall pay, perform
and discharge, as and when due, all of the agreements and obligations of
Assignor under the Operating Agreements accruing from and after the Effective
Date and agrees to be bound by all of the terms and conditions of the Operating
Agreements.

2. The provisions of this Assignment shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.

3. This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature and acknowledgment pages
of any counterpart may be detached therefrom without impairing the legal effect
of the signature(s) and acknowledgment(s) thereon, provided such signature and
acknowledgment pages are attached to any other counterpart identical thereto
except having additional signature and acknowledgment pages executed and
acknowledged by other parties to this Assignment attached thereto.

 

K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
representatives to execute this Assignment as of the date first above written.

ASSIGNOR:

 

LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership By: KEIM,
INC., an Arizona corporation Its: General Partner By:     Name:   William S.
Levine Its:   Chairman

PIVOTAL 650 CALIFORNIA ST., L.L.C., an Arizona limited liability company By:  
LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership Its:  
Sole Member   By: KEIM, INC., an Arizona corporation   Its: General Partner    
By:         Name:   William S. Levine     Its:   Chairman

ASSIGNEE:

 

  By:     Name:     Its:    

 

K-2



--------------------------------------------------------------------------------

STATE OF ARIZONA

   )       )   

COUNTY OF MARICOPA

   )   

On _______________________ 2010, before me, ______________________________ a
Notary Public in and for said state, personally appeared
_______________________________, personally known to me or proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

           _____________________________

[SEAL]

 

STATE OF ARIZONA

   )       )   

COUNTY OF MARICOPA

   )   

On _______________________ 2010, before me, ______________________________ a
Notary Public in and for said state, personally appeared
_______________________________, personally known to me or proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

          _______________________________

[SEAL]

 

K-3



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

   }       }    ss

COUNTY OF VENTURA

   }   

On ______________________, before me, _________________________ (here insert
name and title of the officer), personally
appeared _____________________________________________________________________________________________,
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s) or the entity
upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature ________________________

(This area for official notarial seal)

 

K-4



--------------------------------------------------------------------------------

EXHIBIT A TO EXHIBIT K

LEGAL DESCRIPTION

Phase One Shopping Center:

Parcel One:

Parcels 3 through 8, inclusive as shown and delineated on the Map of Tract
No. 332 Park West Place filed for record April 26, 2004 in Book of Maps and
Plats, Book 39, Page 3, San Joaquin County Records.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in Deed executed By William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A.G. Spanos
Specialty Capital Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Two:

Nonexclusive easements for ingress, egress, parking, utilities and other
purposes, all as being more particularly defined and described in that certain
operation and easement agreement recorded January 16, 2003 recorder’s Instrument
No. 2003-010703, San Joaquin County Records, as amended by that certain First
Amendment recorded March 30, 2004 recorder’s Instrument No. 2004-063704, San
Joaquin County Records.

APNS: 066-20-14, 066-20-16, 066-20-17, 066-20-18, 066-20-19 and 066-20-22

Phase Two Shopping Center:

Parcel One:

Parcels 10, 12, 13 and 14 inclusive as shown and delineated on the map of Tract
No. 332 Park West Place filed for record April 26, 2004 in Book of Maps and
Plats, Book 39, Page 3, San Joaquin County Records.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A.G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

 

K-5



--------------------------------------------------------------------------------

All that certain real property for lot line adjustment purposes situate in the
City of Stockton, County of San Joaquin, State of California being Parcels 9 and
11 as shown on map of Tract No. 3332 filed for record in Book of Maps and Plats,
Book 39, Page 3, San Joaquin County Records, being more particularly described
as follows:

Parcel Two: [Adjusted Parcel 9]

Beginning at the common corner for Parcels 9, 10 and 11 as shown on said map as
the point of beginning; thence running along the common line for Parcels 9 and
11, North 08º 15’ 40” East 110.71 feet; thence North 76º 38’ 18” East 281.34
feet; thence North 13º 21’ 42” West 3.12 feet; thence North 76º 38’ 18” East
15.00 feet to the adjusted common line for said Parcels 9 and 11; thence along
last said line, North 13º 21’ 42” West 350.13 feet to the Northerly line of said
Parcel 11 as shown on said map; thence along last said line North 89º 23’ 43”
East 249.63 feet; thence South 71º 45’ 33” East 18.61 feet to the Northeasterly
corner of said Parcel 11 as shown on said map; thence along the Easterly line of
said Parcels 11 and 9, South 18º 36’ 32” East 596.78 feet to the Southeasterly
corner of said Parcel 9; thence along the exterior boundary of said Parcel 9,
South 76º 38’ 18” West 56.36 feet; thence North 13º 21’ 42” West 32.52 feet;
thence South 76º 38’ 18” West 281.32 feet; thence South 13º 21’ 42” East 48.63
feet; thence South 76º 38’ 18” West 535.60 feet; thence North 20º 14’ 15” West
36.26 feet to the common line for said Parcels 9 and 10 as shown said map;
thence along last said line, North 76º 38’ 18” East 171.89 feet to tangent 29.99
foot radius curve concave Northwesterly; thence 47.12 feet Northeasterly along
an arc of said curve through a central angle of 90º 00’ 45”; thence North 13º
21’ 42” West 18.34 feet to a point on non-tangent 506.75 foot radius curve
concave Easterly to which point a radial bears South 79º 15’ 49” West; thence
137.40 feet Northerly along an arc of said curve through a central angle of 15º
32’ 08” to the point of beginning.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A. G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Three: [Adjusted Parcel 11]

Beginning at the common corner for Parcels 9, 10 and 11 as shown on said map as
the point of beginning; thence running along the common line for Parcels 10 and
11, South 76º 38’ 18” West 247.76 feet to a point on non-tangent 1236.00 foot
radius curve concave Easterly to which a radial bears South 72º 28’ 38” West;
thence running along the exterior boundary line of said Parcel 11, 97.50 feet
Northerly along an arc of said curve through a central angle of 04º 31’ 11”;
thence North 76º 38’ 18” East 146.77 feet; thence North 13º 21’ 42” West 18.00
feet; thence North 76º 38’ 18” East 142.24 feet; thence North 08º 15’ 40” East
177.10 feet; thence North 13º 21’ 42” West 11.87 feet; thence North 76º 38’ 18”
East 125.86 feet; thence North 13º 21’ 42” West 133.19 feet; thence South 76º
38’ 18” West 4.37 feet; thence North 13º 21’ 42” West 29.50 feet; thence North
00º 36’ 18” West 26.34 Feet; thence North 89º

 

K-6



--------------------------------------------------------------------------------

23’ 43” East 109.25 feet to the adjusted common line for Parcels 9 and 11;
thence along last said line, South 13º 21’ 42” East 350.13 feet to the common
line for said Parcels 9 and 11 as shown on said map; thence along last said
line, South 76º 38’ 18” West 15.00 feet; thence South 13º 21’ 42” East 3.12
feet; thence South 76º 38’ 18” West 281.34 feet; thence South 08º 15’ 41” West
110.71 feet to the point of beginning.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A. G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Four:

Nonexclusive easements for ingress, egress, parking, utilities and other
purposes, all as being more particularly defined and described in that certain
operation and easement agreement recorded January 16, 2003 recorder’s Instrument
No. 2003-010703, San Joaquin County Records, as amended by that certain First
Amendment recorded March 30, 2004 recorder’s Instrument No. 2004-063704, San
Joaquin County Records.

APNS: 066-20-09, 066-20-10, 066-20-11, 066-20-12, 066-20-13, and 066-20-15

Phase Three Shopping Center:

PARCEL ONE:

PARCELS 15, 16, 17, 18, and 19 AS SHOWN AND DELINEATED ON THE MAP OF TRACT NO.
3630 PARK WEST PLACE II, FILED FOR RECORD FEBRUARY 21, 2007 IN BOOK OF MAPS AND
PLATS, BOOK 41, PAGE 32, SAN JOAQUIN COUNTY RECORDS.

EXCEPTING THEREFROM AN UNDIVIDED 49% OF ALL OIL, GAS, MINERALS AND OTHER
HYDROCARBON SUBSTANCES IN AND TO THE ABOVE DESCRIBED REAL PROPERTY WITHOUT THE
RIGHT TO EXPLORE AND EXTRACT OIL, GAS AND MINERALS ON AND FROM SAID PROPERTY AS
RESERVED UNTO WILLIAM H. MOFFAT, JR. IN DEED EXECUTED BY WILLIAM H. MOFFAT, JR.
AND ADRIENNE M. PROVO, ET AL RECORDED MAY 11, 1984 RECORDER’S INSTRUMENT NO.
84033226, SAN JOAQUIN COUNTY RECORDS.

ALSO EXCEPTING THEREFROM ALL [REMAINING] OIL, GAS, MINERALS AND OTHER
HYDROCARBON SUBSTANCES LYING BELOW A DEPTH OF 500 FEET BENEATH THE SURFACE OF
SAID LAND, WITHOUT THE RIGHT OF SURFACE ENTRY AS CONVEYED TO A. G. SPANOS
SPECIALTY CAPITAL, INC., A CALIFORNIA CORPORATION BY DEED RECORDED NOVEMBER 20,
1990 RECORDER’S INSTRUMENT NO. 90113634, SAN JOAQUIN COUNTY RECORDS.

 

K-7



--------------------------------------------------------------------------------

PARCEL TWO:

NONEXCLUSIVE EASEMENTS FOR INGRESS, EGRESS, PARKING, UTILITIES AND OTHER
PURPOSES, ALL AS BEING MORE PARTICULARLY DEFINED AND DESCRIBED IN THAT CERTAIN
OPERATION AND EASEMENT AGREEMENT RECORDED JANUARY 16, 2003 RECORDER’S INSTRUMENT
NO. 2003-010703, SAN JOAQUIN COUNTY RECORDS, AS AMENDED.

PARCEL THREE:

A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS PURPOSES AND INCIDENTALS THERETO
AS THE SAME IS MORE PARTICULARLY DESCRIBED AND CONVEYED IN THAT CERTAIN ACCESS
EASEMENT RECORDED APRIL 29, 2005 RECORDER’S INSTRUMENT NO. 2005-0103364, SAN
JOAQUIN COUNTY RECORDS.

PARCEL FOUR:

A NON-EXCLUSIVE EASEMENT FOR A NO-BUILD AREA AS THE SAME IS MORE PARTICULARLY,
DEFINED, DESCRIBED AND CONVEYED IN THAT CERTAIN NO-BUILD EASEMENT RECORDED APRIL
29, 2005 RECORDER’S INSTRUMENT NO. 2005-103365, SAN JOAQUIN COUNTY RECORDS.

APN: 066-020-23

 

K-8



--------------------------------------------------------------------------------

EXHIBIT B TO EXHIBIT K

OPERATING AGREEMENTS

Operation and Easement Agreement recorded in the Official Records of San Joaquin
County, California, on January 16, 2003, as Instrument No. 2003-010703, as
amended by First Amendment to Operation and Easement Agreement dated March 8,
2004, recorded in the Official Records of San Joaquin County, California, on
March 30, 2004, as Instrument No. 2004-063704, and Second Amendment to Operation
and Easement Agreement dated July 25, 2005, recorded in the Official Records of
San Joaquin County, California, on October 21, 2005, as Instrument
No. 2005-263447.

 

K-9



--------------------------------------------------------------------------------

EXHIBIT L

CERTIFICATION OF NON-FOREIGN STATUS

LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership and
PIVOTAL 650 CALIFORNIA ST., L.L.C., an Arizona limited liability company
(collectively, “Seller”), are the transferor of that certain real property
located in the County of San Joaquin, State of California and more particularly
described in Exhibit A attached hereto (the “Property”).

Section 1445 of the Internal Revenue Code of 1986 (the “Code”) provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. To inform the transferee that withholding of tax will not
be required in connection with the disposition of the Property pursuant to that
certain Purchase and Sale Agreement and Joint Escrow Instructions dated as of
September 23, 2010, by and between Seller and
                                         the undersigned hereby certifies the
following on behalf of Seller:

1. Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate, as those terms are defined in the Code and the regulations
promulgated thereunder;

2. Levine’s U.S. employer identification number is                             
and Pivotal’s U.S. employer identification number is _______________; and

3. Seller’s address is c/o Pacific Companies, 1702 East Highland, Suite 310,
Phoenix, Arizona 85016. It is understood that this certificate may be disclosed
to the Internal Revenue Service and that any false statement contained herein
could be punished by fine, imprisonment, or both.

4. Seller is not a disregarded entity as defined in Treasury Regulation
§1.1445-2(b)(2)(iii).

 

L-1



--------------------------------------------------------------------------------

Under penalty of perjury the undersigned declares that it has examined the
foregoing certification and, to the best of its knowledge and belief, it is
true, correct and complete, and the person(s) executing the foregoing on behalf
of Seller have the authority to sign this document on behalf of Seller.

Date:                          , 2010

 

LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership By: KEIM,
INC., an Arizona corporation Its: General Partner By:     Name:   William S.
Levine Its:   Chairman

PIVOTAL 650 CALIFORNIA ST., L.L.C.,

an Arizona limited liability company

By:   LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership
Its:   Sole Member   By:   KEIM, INC., an Arizona corporation   Its:   General
Partner     By:         Name:   William S. Levine     Its:   Chairman

 

L-2



--------------------------------------------------------------------------------

EXHIBIT A TO EXHIBIT L

LEGAL DESCRIPTION OF REAL PROPERTY

Phase One Shopping Center:

Parcel One:

Parcels 3 through 8, inclusive as shown and delineated on the Map of Tract
No. 332 Park West Place filed for record April 26, 2004 in Book of Maps and
Plats, Book 39, Page 3, San Joaquin County Records.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in Deed executed By William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A.G. Spanos
Specialty Capital Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Two:

Nonexclusive easements for ingress, egress, parking, utilities and other
purposes, all as being more particularly defined and described in that certain
operation and easement agreement recorded January 16, 2003 recorder’s Instrument
No. 2003-010703, San Joaquin County Records, as amended by that certain First
Amendment recorded March 30, 2004 recorder’s Instrument No. 2004-063704, San
Joaquin County Records.

APNS: 066-20-14, 066-20-16, 066-20-17, 066-20-18, 066-20-19 and 066-20-22

Phase Two Shopping Center:

Parcel One:

Parcels 10, 12, 13 and 14 inclusive as shown and delineated on the map of Tract
No. 332 Park West Place filed for record April 26, 2004 in Book of Maps and
Plats, Book 39, Page 3, San Joaquin County Records.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A.G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

 

L-3



--------------------------------------------------------------------------------

All that certain real property for lot line adjustment purposes situate in the
City of Stockton, County of San Joaquin, State of California being Parcels 9 and
11 as shown on map of Tract No. 3332 filed for record in Book of Maps and Plats,
Book 39, Page 3, San Joaquin County Records, being more particularly described
as follows:

Parcel Two: [Adjusted Parcel 9]

Beginning at the common corner for Parcels 9, 10 and 11 as shown on said map as
the point of beginning; thence running along the common line for Parcels 9 and
11, North 08º 15’ 40” East 110.71 feet; thence North 76º 38’ 18” East 281.34
feet; thence North 13º 21’ 42” West 3.12 feet; thence North 76º 38’ 18” East
15.00 feet to the adjusted common line for said Parcels 9 and 11; thence along
last said line, North 13º 21’ 42” West 350.13 feet to the Northerly line of said
Parcel 11 as shown on said map; thence along last said line North 89º 23’ 43”
East 249.63 feet; thence South 71º 45’ 33” East 18.61 feet to the Northeasterly
corner of said Parcel 11 as shown on said map; thence along the Easterly line of
said Parcels 11 and 9, South 18º 36’ 32” East 596.78 feet to the Southeasterly
corner of said Parcel 9; thence along the exterior boundary of said Parcel 9,
South 76º 38’ 18” West 56.36 feet; thence North 13º 21’ 42” West 32.52 feet;
thence South 76º 38’ 18” West 281.32 feet; thence South 13º 21’ 42” East 48.63
feet; thence South 76º 38’ 18” West 535.60 feet; thence North 20º 14’ 15” West
36.26 feet to the common line for said Parcels 9 and 10 as shown said map;
thence along last said line, North 76º 38’ 18” East 171.89 feet to tangent 29.99
foot radius curve concave Northwesterly; thence 47.12 feet Northeasterly along
an arc of said curve through a central angle of 90º 00’ 45”; thence North 13º
21’ 42” West 18.34 feet to a point on non-tangent 506.75 foot radius curve
concave Easterly to which point a radial bears South 79º 15’ 49” West; thence
137.40 feet Northerly along an arc of said curve through a central angle of 15º
32’ 08” to the point of beginning.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A. G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Three: [Adjusted Parcel 11]

Beginning at the common corner for Parcels 9, 10 and 11 as shown on said map as
the point of beginning; thence running along the common line for Parcels 10 and
11, South 76º 38’ 18” West 247.76 feet to a point on non-tangent 1236.00 foot
radius curve concave Easterly to which a radial bears South 72º 28’ 38” West;
thence running along the exterior boundary line of said Parcel 11, 97.50 feet
Northerly along an arc of said curve through a central angle of 04º 31’ 11”;
thence North 76º 38’ 18” East 146.77 feet; thence North 13º 21’ 42” West 18.00
feet; thence North 76º 38’ 18” East 142.24 feet; thence North 08º 15’ 40” East
177.10 feet; thence North 13º 21’ 42” West 11.87 feet; thence North 76º 38’ 18”
East 125.86 feet; thence North 13º 21’ 42” West 133.19 feet; thence South 76º
38’ 18” West 4.37 feet; thence North 13º 21’ 42” West 29.50 feet; thence North
00º 36’ 18” West 26.34 Feet; thence North 89º 23’ 43” East 109.25 feet to the
adjusted common line for Parcels 9 and 11; thence along last said line, South
13º 21’ 42” East 350.13 feet to the common line for said Parcels 9 and 11 as
shown on said map; thence along last said line, South 76º 38’ 18” West 15.00
feet; thence South 13º 21’ 42” East 3.12 feet; thence South 76º 38’ 18” West
281.34 feet; thence South 08º 15’ 41” West 110.71 feet to the point of
beginning.

 

L-4



--------------------------------------------------------------------------------

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A. G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Four:

Nonexclusive easements for ingress, egress, parking, utilities and other
purposes, all as being more particularly defined and described in that certain
operation and easement agreement recorded January 16, 2003 recorder’s Instrument
No. 2003-010703, San Joaquin County Records, as amended by that certain First
Amendment recorded March 30, 2004 recorder’s Instrument No. 2004-063704, San
Joaquin County Records.

APNS: 066-20-09, 066-20-10, 066-20-11, 066-20-12, 066-20-13, and 066-20-15

Phase Three Shopping Center:

PARCEL ONE:

PARCELS 15, 16, 17, 18, and 19 AS SHOWN AND DELINEATED ON THE MAP OF TRACT NO.
3630 PARK WEST PLACE II, FILED FOR RECORD FEBRUARY 21, 2007 IN BOOK OF MAPS AND
PLATS, BOOK 41, PAGE 32, SAN JOAQUIN COUNTY RECORDS.

EXCEPTING THEREFROM AN UNDIVIDED 49% OF ALL OIL, GAS, MINERALS AND OTHER
HYDROCARBON SUBSTANCES IN AND TO THE ABOVE DESCRIBED REAL PROPERTY WITHOUT THE
RIGHT TO EXPLORE AND EXTRACT OIL, GAS AND MINERALS ON AND FROM SAID PROPERTY AS
RESERVED UNTO WILLIAM H. MOFFAT, JR. IN DEED EXECUTED BY WILLIAM H. MOFFAT, JR.
AND ADRIENNE M. PROVO, ET AL RECORDED MAY 11, 1984 RECORDER’S INSTRUMENT NO.
84033226, SAN JOAQUIN COUNTY RECORDS.

ALSO EXCEPTING THEREFROM ALL [REMAINING] OIL, GAS, MINERALS AND OTHER
HYDROCARBON SUBSTANCES LYING BELOW A DEPTH OF 500 FEET BENEATH THE SURFACE OF
SAID LAND, WITHOUT THE RIGHT OF SURFACE ENTRY AS CONVEYED TO A. G. SPANOS
SPECIALTY CAPITAL, INC., A CALIFORNIA CORPORATION BY DEED RECORDED NOVEMBER 20,
1990 RECORDER’S INSTRUMENT NO. 90113634, SAN JOAQUIN COUNTY RECORDS.

PARCEL TWO:

NONEXCLUSIVE EASEMENTS FOR INGRESS, EGRESS, PARKING, UTILITIES AND OTHER
PURPOSES, ALL AS BEING MORE PARTICULARLY DEFINED AND DESCRIBED IN THAT CERTAIN
OPERATION AND EASEMENT AGREEMENT RECORDED JANUARY 16, 2003 RECORDER’S INSTRUMENT
NO. 2003-010703, SAN JOAQUIN COUNTY RECORDS, AS AMENDED.

 

L-5



--------------------------------------------------------------------------------

PARCEL THREE:

A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS PURPOSES AND INCIDENTALS THERETO
AS THE SAME IS MORE PARTICULARLY DESCRIBED AND CONVEYED IN THAT CERTAIN ACCESS
EASEMENT RECORDED APRIL 29, 2005 RECORDER’S INSTRUMENT NO. 2005-0103364, SAN
JOAQUIN COUNTY RECORDS.

PARCEL FOUR:

A NON-EXCLUSIVE EASEMENT FOR A NO-BUILD AREA AS THE SAME IS MORE PARTICULARLY,
DEFINED, DESCRIBED AND CONVEYED IN THAT CERTAIN NO-BUILD EASEMENT RECORDED APRIL
29, 2005 RECORDER’S INSTRUMENT NO. 2005-103365, SAN JOAQUIN COUNTY RECORDS.

APN: 066-020-23

 

L-6



--------------------------------------------------------------------------------

EXHIBIT M

SCHEDULE OF LITIGATION AND DISCLOSURES

AND EXISTING SECURITY ITEMS

NONE

 

M-1



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF

SELLER ESTOPPEL CERTIFICATE

 

TO:                                            (“Purchaser”)   

 

  Re: Stockton Park West Place

       Suite __

       Stockton, California

       (the “Leased Premises”)

Gentlemen:

This Seller Estoppel Certificate is delivered to                        
(“Purchaser”) pursuant to Section 11(a)(iv) of that certain Purchase and Sale
Agreement and Joint Escrow Instructions (“Purchase Agreement”), dated as of
September 23, 2010, between the undersigned (“Seller” or “Landlord”) and
Purchaser. Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Purchase Agreement. Seller’s liability pursuant to this
Seller’s Estoppel Certificate shall be subject to the limitations on such
liability contained in Sections 6 and 22(s) of the Purchase Agreement.

1.                          is the tenant (“Tenant”) under a lease with Landlord
(or Landlord’s predecessor in interest), dated                         ,
demising the Leased Premises, as amended, modified, supplemented or extended by
the following (if none, write “None” or leave blank, in which case the response
will be deemed to be“None”):                                          
                                (collectively, “Lease”).

2. To Seller’s Actual Knowledge, the Tenant has not sublet the Leased Premises
or assigned, transferred or encumbered any interest in the Lease except as
follows (if none, write “None” or leave blank, in which case the response will
be deemed to be “None”):                                          
                               .

3. The obligation of the Tenant to pay fixed minimum rent under the Lease
commenced prior to the date hereof and, exclusive of unexercised renewal options
(as identified below) contained in the Lease, the Lease expires on
                    . Tenant has                          remaining option(s) to
renew the term of the Lease for                          year(s) each.

 

N-1



--------------------------------------------------------------------------------

4. The Lease is in full force and effect and represents the entire agreement
between Tenant and Landlord, and to Seller’s Actual Knowledge, Tenant is in
possession of the Leased Premises.

5. The fixed minimum monthly rent currently payable under the Lease is
$                                .

6. All rent concessions and abatements have expired, and to Seller’s Actual
Knowledge, Tenant is not entitled to any rent credit, partial rent, rebates,
rent abatements, rent concessions, move-in allowances or improvement allowances
of any kind, except as follows (if none, write “None” or leave blank, in which
case the response will be deemed to be “None”):
                                                             .

7. The fixed minimum rent, real estate taxes, building maintenance costs and all
other charges due under the Lease have been paid up to and including the
following date:                         . Any percentage rental (“Percentage
Rent”) has been paid up to and including the following
date:                        , and is currently payable based upon         % of
Gross Sales (as defined in the Lease) in excess of $                . Tenant is
currently paying a monthly amount of $                         as its pro rata
share of the operating expenses, real estate taxes and insurance costs of the
Property.

8. The security deposit held by Landlord under the Lease is
$                    .

9. No rents have been prepaid, other than as provided in the Lease, and rentals
that have heretofore become due have been paid.

10. To Seller’s Actual Knowledge: (a) as of the date hereof, there are no
offsets or credits against rentals due and payable under the Lease and (b) there
are no existing credits, defenses, offsets or counterclaims which the
undersigned has against Landlord or the enforcement of the Lease by Landlord.

11. To Seller’s Actual Knowledge, all conditions of the Lease and all work
required to be performed by Landlord have been satisfied or completed.

12. To Seller’s Actual Knowledge, there are no defaults, claims thereof, or any
condition which with the giving of notice and/or passage of time could become a
default by either Landlord or Tenant with respect to their respective
obligations under the Lease or in the performance of any term, covenant or
condition contained in the Lease.

13. The undersigned and the person(s) executing this Certificate on behalf of
the undersigned have the power and authority to render this Certificate.

 

N-2



--------------------------------------------------------------------------------

This Certificate is for the benefit of and may be relied upon by (i) Purchaser
and its successors and assigns, and (ii) any lender(s) of Purchaser (or
Purchaser’s successors and assigns) from time to time.

Date:                     , 2010

 

LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership By: KEIM,
INC., an Arizona corporation Its: General Partner By:     Name:   William S.
Levine Its:   Chairman

or

PIVOTAL 650 CALIFORNIA ST., L.L.C.,

an Arizona limited liability company

By:   LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership
Its:   Sole Member   By:   KEIM, INC., an Arizona corporation   Its:   General
Partner     By:         Name:   William S. Levine     Its:   Chairman

 

N-3



--------------------------------------------------------------------------------

EXHIBIT N-1

FORM OF

TENANT ESTOPPEL CERTIFICATE

 

TO:                                            (“Purchaser”)   

 

  Re: Stockton Park West Place

       Suite __

       Stockton, California

       (the “Leased Premises”)

Gentlemen:

1.                      is the tenant (“Tenant”) under a lease with
                         (hereafter “Landlord”), or Landlord’s predecessor in
interest, dated                         , demising the Leased Premises, as
amended, modified, supplemented or extended by the following (if none, write
“None” or leave blank, in which case the response will be deemed to be
“None”):                                                  
                                         
                                         
                                         
                                         
                                                     (collectively, “Lease”).

2. Tenant has not sublet the Leased Premises or assigned, transferred or
encumbered any interest in the Lease except as follows (if none, write “None” or
leave blank, in which case the response will be deemed to be “None”):
                                             
                                         
                                         
                                         
                                         
                                                   .

3. The obligation of the Tenant to pay fixed minimum rent under the Lease
commenced prior to the date hereof and, exclusive of unexercised renewal options
(as identified below) contained in the Lease, the Lease expires on
                        . Tenant has ______ remaining option(s) to renew the
term of the Lease for                  year(s) each.

4. The Lease is in full force and effect and represents the entire agreement
between Tenant and Landlord, and Tenant is in possession of the Leased Premises.

5. The fixed minimum monthly rent currently payable under the Lease is
$                        .

 

N-1-1



--------------------------------------------------------------------------------

6. All rent concessions and abatements have expired, and Tenant is not entitled
to any rent credit, partial rent, rebates, rent abatements, rent concessions,
move-in allowances or improvement allowances of any kind, except as follows (if
none, write “None” or leave blank, in which case the response will be deemed to
be “None”):                                         
                                                       
                                         
                                         
                                         
                                         
                                                  .

7. The fixed minimum rent, real estate taxes, building maintenance costs and all
other charges due under the Lease have been paid up to and including the
following date:                        . Any percentage rental (“Percentage
Rent”) has been paid up to and including the following date:
                        , and is currently payable based upon         % of Gross
Sales (as defined in the Lease) in excess of $            . Tenant is currently
paying a monthly amount of $                     as its pro rata share of the
operating expenses, real estate taxes and insurance costs of the Property.
Tenant’s pro rata share is                          percent (        %).

8. The security deposit held by Landlord under the Lease is $                .

9. No rents have been prepaid, other than as provided in the Lease, and rentals
that have heretofore become due have been paid.

10. As of the date hereof, there are no offsets or credits against rentals due
and payable under the Lease, and there are no existing credits, defenses,
offsets or counterclaims which the undersigned has against Landlord or the
enforcement of the Lease by Landlord.

11. All conditions of the Lease and all work required to be performed by
Landlord have been satisfied or completed.

12. There are no defaults, claims thereof, or any condition which with the
giving of notice and/or passage of time could become a default by either
Landlord or Tenant with respect to their respective obligations under the Lease
or in the performance of any term, covenant or condition contained in the Lease.

13. Tenant does not have any rights or options to purchase the property of which
the Leased Premises is a part, the Premises or any portion thereof, nor does
Tenant have any options, rights of first refusal, rights of first offer,
expansion rights or similar rights with respect to the Leased Premises or the
Property of which the Leased Premises is a part, except as may be expressly set
forth in the Lease.

14. If the Lease is guaranteed, the Guaranty is unmodified and in full force and
effect.

15. The undersigned and the person(s) executing this Certificate on behalf of
the undersigned have the power and authority to render this Certificate.

 

N-1-2



--------------------------------------------------------------------------------

This Certificate is for the benefit of and may be relied upon by (i) Landlord,
(i) Purchaser and its successors and assigns, and (ii) any lender(s) of
Purchaser (or Purchaser’s successors and assigns) from time to time.

Date:                          , 2010

 

  By:     Name:     Title:    

 

N-1-3



--------------------------------------------------------------------------------

EXHIBIT O

PRORATION METHOD

Prorations, Costs and Expenses.

(a) Prorations and Adjustments. The following adjustments and prorations shall
be made as of 12:01 a.m. on the Closing Date (“Proration Date”), as though
Purchaser held title to the Property throughout the entire day in which the
Closing occurs. Such adjustments and prorations shall be made on the basis of:
(i) a 365-day year with respect to Taxes as provided in Section (a)(iii) hereof;
and/or (ii) the number of days in the calendar month in which the Closing Date
occurs with respect to Revenues and Operating Expenses as provided in Sections
(a)(i) and (ii), respectively, hereof, subject to the following provisions:

(i) Revenues. All rentals, receipts and other revenues (including, but not
limited to, reimbursements for Property Expenses (as defined below), common area
maintenance, real and personal property taxes, insurance and other operating
expense reimbursements, if applicable, but excluding percentage rent, if
applicable) (collectively, the “Revenues”), received by Seller as of the
Closing, but which are properly allocable to the period after the Proration
Date, shall be credited to Purchaser at the Closing. To the extent there are any
Revenues owing to Seller as of the Closing which relate to periods of time prior
to the Proration Date, but which have not actually been collected by Seller as
of the Closing (“Delinquent Revenues”), Purchaser shall not be obligated to pay
to Seller (or give Seller a credit for), the amount of such Delinquent Revenues
on the Closing. All Revenues which are received by Seller or Purchaser
subsequent to the Closing Date shall be applied: first, to amounts due to
Purchaser; and second, to Delinquent Revenues due to Seller. Seller and
Purchaser hereby agree to promptly remit to the other the amount of any Revenues
received and owing to each other pursuant to the provisions of this Section
(a)(i). Notwithstanding any provision in this Exhibit O to the contrary, Seller
retains its rights to recover Delinquent Revenues, including, without
limitation, the right to collect (without eviction) the same from the Tenants
and/or third parties responsible for payment of such Delinquent Revenues and
Purchaser shall reasonably cooperate with Seller’s efforts to do so.

(ii) Operating Expenses. All costs, fees and expenses (other than Taxes)
relating to the operation, management and repair of the Property, excluding
Leasing Costs (collectively, the “Operating Expenses”), shall be prorated
between Seller and Purchaser at the Closing as of the Proration Date.

(iii) Real and Personal Property Taxes. (A) All general and special real and
personal property taxes and assessments (collectively, the “Taxes”), based on
the regular tax bill for the current fiscal year (or, if such tax bill has not
been issued as of the date of the Closing, the regular tax bill for the fiscal
year preceding the current fiscal year) shall be prorated between Seller and
Purchaser at the Closing as of the Proration Date. Without limiting the
foregoing, any and all accrued and unpaid supplemental or special real property
taxes or assessments that relate to any time period prior to the Proration Date
shall be the responsibility of Seller and, if not paid prior to or at Closing,
shall be credited to the Purchaser at Closing, and any and all supplemental or
special real property taxes or assessments that relate to any time period on or
after the Proration Date shall be the responsibility of Purchaser and if paid by
Seller prior

 

O-1



--------------------------------------------------------------------------------

to or at Closing, shall be credited to Seller at Closing. Without limiting the
foregoing, in the event any supplemental or special real property taxes or
assessments are levied prior to Closing, but are due and payable in one or more
installments subsequent to the Closing, such supplemental or special real
property taxes or assessments shall be allocated on a pro rata basis over the
applicable payment period in question and prorated between Seller and Purchaser
as of the Proration Date. Notwithstanding any of the terms and conditions to the
contrary contained in this Section (a)(iii), in the event any such Taxes are
paid for directly by the Tenants to the applicable taxing authorities, such
Taxes shall be not prorated between Seller or Purchaser

(iv) Percentage Rent. Any percentage rent payable under each Lease for the year
in which the Closing occurs shall be prorated between Seller and Purchaser as of
the Proration Date. Seller and Purchaser acknowledge that sufficient information
to enable Seller and Purchaser to prorate percentage rent will not be available
as of the Closing. Accordingly, the proration contemplated in this Section
(a)(iv) shall be conducted subsequent to the Closing pursuant to Section
(d) hereof.

(v) Assumed Contracts. All Operating Expenses accruing under, arising out of or
relating to any of the Contracts assumed by Purchaser shall be prorated between
Seller and Purchaser at the Closing as of the Proration Date.

(b) Property Expense Pass-Throughs. If the Leases require the Tenants to
reimburse Seller for Operating Expenses and/or Taxes (collectively, the
“Property Expenses”), in the event such Property Expenses are reconciled under
the terms of the Leases at the end of the calendar year in which the Closing
takes place, to reflect the actual Property Expenses incurred for the calendar
year, such calendar year shall be deemed to constitute the “Reconciliation
Period” for purposes of this Agreement and the following provisions shall apply:

(i) On or before the Closing, Seller shall be responsible for computing and
comparing on a Tenant-by-Tenant basis and delivering to Purchaser a written
statement setting forth: (A) the amount of Property Expenses incurred and
actually paid by Seller with respect to the Reconciliation Period; and (B) the
amount of Property Expenses actually received by Seller from the Tenants and/or
third parties under the Leases with respect to the Reconciliation Period.

(ii) Within sixty (60) Calendar Days following the expiration of the first
Reconciliation Period, Purchaser shall compute the actual Property Expenses
incurred and paid by Seller and Purchaser and the actual Property Expenses
reimbursed (or not reimbursed) by the Tenants and/or third parties to Seller
and/or Purchaser with respect to the Reconciliation Period (“Property Expense
Reconciliation”). Following the completion of the Property Expense
Reconciliation, Purchaser shall submit the same to Seller for Seller’s review
and approval, which approval shall not be unreasonably withheld or delayed. In
the event Seller fails to approve or disapprove of the Property Expense
Reconciliation within ten (10) Business Days following the receipt of the same,
which failure continues for five (5) Business Days following delivery to Seller
of a second written notice, such Property Expense Reconciliation shall be deemed
approved by Seller. Following the approval (or deemed approval) by Seller of the
Property Expense Reconciliation, Purchaser shall forward the Property Expense
Reconciliation to the applicable Tenants. Purchaser hereby covenants to use
reasonable efforts to enforce the

 

O-2



--------------------------------------------------------------------------------

provisions of the Leases which require the Tenants and/or third parties to
reimburse the landlord for Property Expenses with respect to the Reconciliation
Period. To the extent Purchaser or Seller receives any such Property Expense
reimbursement payments with respect to the Reconciliation Period, the same shall
constitute Revenues and shall be paid to Seller or Purchaser in the manner
contemplated in Section (a)(i) hereof.

(iii) Following the completion of the Property Expense Reconciliation, if the
Property Expenses incurred and paid by Seller for that portion of the
Reconciliation Period in question preceding the Closing exceed the reimbursed
Property Expenses actually received by Seller from the Tenants and/or third
parties under the Leases with respect to the Reconciliation Period (“Property
Expense Reimbursement Shortfall”), Purchaser shall pay to Seller an amount equal
to such Property Expense Reimbursement Shortfall to the extent that Purchaser
shall have collected and received such identifiable amounts from the Tenants
and/or third parties under the Leases. If the reimbursed Property Expenses
received by Seller from the Tenants under the Leases with respect to the
Reconciliation Period preceding the Closing exceed the Property Expenses
incurred and paid by Seller with respect to the Reconciliation Period (“Property
Expense Reimbursement Surplus”), then Seller shall pay an amount equal to such
Property Expense Reimbursement Surplus to Purchaser within ten (10) Business
Days after Seller’s receipt of the Property Expense Reconciliation. Upon
Seller’s payment to Purchaser of any such Property Expense Reimbursement
Surplus, Purchaser shall be obligated to reimburse or credit the Tenants for
such Property Expense Reimbursement Surplus as required under their respective
Leases.

(iv) Seller and Purchaser hereby agree to reasonably cooperate with each other
in connection with any disputes or claims by Tenants concerning the calculation
of Property Expenses during the Reconciliation Period.

(c) Security Deposits; Leasing Commissions and Tenant Inducement Costs. All
unpaid Leasing Costs which are Seller’s obligation and Security Deposits held by
Seller under the Leases shall be credited to Purchaser at the Closing.

(d) Final Accounting. Seller and Purchaser acknowledge and agree that, on the
Closing Date, Seller and Purchaser may not have sufficient information to
conduct and complete a final proration of all items subject to proration
pursuant to this Exhibit O. Accordingly, Seller and Purchaser agree that, as
soon as is reasonably practicable after the Closing Date, Seller and Purchaser
shall make a final accounting of all items relating to the Property to be
prorated between Seller and Purchaser pursuant to this Exhibit O. In conjunction
with the performance of such final accounting, following a request from Seller,
Purchaser shall provide Seller with copies of all monthly and other statements
sent to the Tenants itemizing amounts owing under the Leases by the Tenants
(together with copies of invoices, statements and other supporting documentation
evidencing such expenditures and tenant ledgers and related documentation
evidencing how Revenues were applied, all as reasonably requested by Seller). In
the event it is determined, pursuant to such final accounting, that any amounts
are due and owing by Seller to Purchaser, then Seller shall cause such amounts
to be paid to Purchaser within ten (10) Calendar Days after such final
accounting is completed. In the event it is determined, pursuant to such final
accounting, that any amounts are due and owing by Purchaser to Seller, then
Purchaser shall cause such amounts to be paid to Seller within ten (10) Calendar
Days after such final accounting is completed. All unpaid amounts shall accrue
interest at the rate of ten percent (10%) per annum from the day such amounts
are due until the day such amounts are paid in full.

 

O-3



--------------------------------------------------------------------------------

EXHIBIT P

SCHEDULE OF ENVIRONMENTAL REPORTS

1. Phase I Environmental Site Assessment, Spanos Park West Pavilions Property,
Stockton, California prepared by Rincon Consultants, Inc., dated August 29,
2005.

2. Environmental Site Assessment-Park West Place prepared by Terracon Consulting
Engineers & Scientists, dated September 12, 2007, Project No. 80077760.

 

P-1



--------------------------------------------------------------------------------

EXHIBIT Q

FORM OF TENANT NOTICE

                                      , 2010

CERTIFIED MAIL/RETURN RECEIPT REQUEST

 

              

 

  Re: Stockton Park West Place

       Suite No.(s)                         

       Stockton, California

       Notice of Ownership Change

Dear Sir or Madam:

Notice is hereby given to the tenant under that certain Lease dated
                        , as amended, between
                                      (“Tenant”) and
                                         
                                                             (“Landlord/Seller”)
pertaining to property located at Stockton Park West Place, Stockton, California
(the “Property”) that Landlord/Seller, the current owner of the Property, has
sold the Property and assigned the Lease to                                     
(“Purchaser”), effective as of the date set forth above (the “Effective Date”).
Purchaser has assumed all of the obligations of Seller/Landlord under the Lease.

All rent and other payments for periods after the Effective Date shall be made
payable to Purchaser at:

 

                             

Purchaser’s telephone number is                                          
           .

Sincerely,

 

Q-1



--------------------------------------------------------------------------------

SELLER/LANDLORD LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited
partnership By:   KEIM, INC., an Arizona corporation Its:   General Partner By:
    Name:   William S. Levine Its:   Chairman or

PIVOTAL 650 CALIFORNIA ST., L.L.C.,

an Arizona limited liability company

By:   LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership
Its:   Sole Member   By:   KEIM, INC., an Arizona corporation   Its:   General
Partner     By:         Name:   William S. Levine     Its:   Chairman

“PURCHASER”

______________________, a(n)

__________________________

 

By:     Name:     Its:    

 

Q-2



--------------------------------------------------------------------------------

EXHIBIT R

FORM OF REA NOTICE

Via Federal Express

Target Corporation

Attn: Property Development

1000 Nicollet Mall

Minneapolis, Minnesota 55403

Via Federal Express

Kohl’s Department Stores, Inc.

N56 W17000 Ridgewood Drive

Menomonee Falls, Wisconsin 53051

Attention: Law Department

Via Federal Express

Lowe’s HIW, Inc.

1605 Curtis Ridge Road

Wilkesboro, NC 28697

Attention: Property Management Dept. (REO)

With a copy to:

Lowe’s HIW, Inc.

1605 Curtis Ridge Road

Wilkesboro, NC 28697

Attention: Legal Department (REO)

Via Federal Express

Masayuki-Fumiko, L.P.

c/o Ms. Kathy Takahashi

10408 Trinity Parkway

Stockton, CA 95219

With a copy to:

Via Federal Express

Jack Johal, Esq.

Hanson Bridgett et al, LLP

980 9th Street #1500

Sacramento, California 95814-2735

 

R-1



--------------------------------------------------------------------------------

Target Corporation, a Minnesota corporation, Kohl’s Department Stores, Inc., a
Delaware corporation, Lowe’s HIW, a Washington corporation, and Masayuki-Fumiko,
L.P., a California limited partnership (collectively, the “OEA Parties”), and
the undersigned are Parties to the Operation and Easement Agreement recorded in
the Official Records of San Joaquin County, California, on January 16, 2003, as
Instrument No. 2003-010703, as amended by First Amendment to Operation and
Easement Agreement dated March 8, 2004, recorded in the Official Records of San
Joaquin County, California, on March 30, 2004, as Instrument No. 2004-063704,
and Second Amendment to Operation and Easement Agreement dated July 25, 2005,
recorded in the Official Records of San Joaquin County, California, on
October 21, 2005, as Instrument No. 2005-263447 (collectively, the “OEA”).

Pursuant to Section 1.15 of the OEA, the undersigned hereby notifies the OEA
Parties that on                         , 20        , the undersigned has
transferred all of its fee interest in the Shopping Center, a legal description
of the transferred property being attached hereto as Exhibit A, to:

                          (“Purchaser”)  

Purchaser is hereby designated the Approved Party for the Developer Tract.

The undersigned hereby resigns as Operator and Purchaser is hereby designated
the Operator.

All capitalized terms not otherwise defined in this notice shall have the
meanings given them in the OEA.

 

R-2



--------------------------------------------------------------------------------

LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership By:  
KEIM, INC., an Arizona corporation Its:   General Partner By:     Name:  
William S. Levine Its:   Chairman

PIVOTAL 650 CALIFORNIA ST., L.L.C.,

an Arizona limited liability company

By:   LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership
Its:   Sole Member   By:   KEIM, INC., an Arizona corporation   Its:   General
Partner     By:         Name:   William S. Levine     Its:   Chairman

 

R-3



--------------------------------------------------------------------------------

Exhibit A

Legal Description of Transferred Property

Phase One Shopping Center:

Parcel One:

Parcels 3 through 8, inclusive as shown and delineated on the Map of Tract
No. 332 Park West Place filed for record April 26, 2004 in Book of Maps and
Plats, Book 39, Page 3, San Joaquin County Records.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in Deed executed By William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A.G. Spanos
Specialty Capital Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Two:

Nonexclusive easements for ingress, egress, parking, utilities and other
purposes, all as being more particularly defined and described in that certain
operation and easement agreement recorded January 16, 2003 recorder’s Instrument
No. 2003-010703, San Joaquin County Records, as amended by that certain First
Amendment recorded March 30, 2004 recorder’s Instrument No. 2004-063704, San
Joaquin County Records.

APNS: 066-20-14, 066-20-16, 066-20-17, 066-20-18, 066-20-19 and 066-20-22

Phase Two Shopping Center:

Parcel One:

Parcels 10, 12, 13 and 14 inclusive as shown and delineated on the map of Tract
No. 332 Park West Place filed for record April 26, 2004 in Book of Maps and
Plats, Book 39, Page 3, San Joaquin County Records.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A.G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

 

R-4



--------------------------------------------------------------------------------

All that certain real property for lot line adjustment purposes situate in the
City of Stockton, County of San Joaquin, State of California being Parcels 9 and
11 as shown on map of Tract No. 3332 filed for record in Book of Maps and Plats,
Book 39, Page 3, San Joaquin County Records, being more particularly described
as follows:

Parcel Two: [Adjusted Parcel 9]

Beginning at the common corner for Parcels 9, 10 and 11 as shown on said map as
the point of beginning; thence running along the common line for Parcels 9 and
11, North 08º 15’ 40” East 110.71 feet; thence North 76º 38’ 18” East 281.34
feet; thence North 13º 21’ 42” West 3.12 feet; thence North 76º 38’ 18” East
15.00 feet to the adjusted common line for said Parcels 9 and 11; thence along
last said line, North 13º 21’ 42” West 350.13 feet to the Northerly line of said
Parcel 11 as shown on said map; thence along last said line North 89º 23’ 43”
East 249.63 feet; thence South 71º 45’ 33” East 18.61 feet to the Northeasterly
corner of said Parcel 11 as shown on said map; thence along the Easterly line of
said Parcels 11 and 9, South 18º 36’ 32” East 596.78 feet to the Southeasterly
corner of said Parcel 9; thence along the exterior boundary of said Parcel 9,
South 76º 38’ 18” West 56.36 feet; thence North 13º 21’ 42” West 32.52 feet;
thence South 76º 38’ 18” West 281.32 feet; thence South 13º 21’ 42” East 48.63
feet; thence South 76º 38’ 18” West 535.60 feet; thence North 20º 14’ 15” West
36.26 feet to the common line for said Parcels 9 and 10 as shown said map;
thence along last said line, North 76º 38’ 18” East 171.89 feet to tangent 29.99
foot radius curve concave Northwesterly; thence 47.12 feet Northeasterly along
an arc of said curve through a central angle of 90º 00’ 45”; thence North 13º
21’ 42” West 18.34 feet to a point on non-tangent 506.75 foot radius curve
concave Easterly to which point a radial bears South 79º 15’ 49” West; thence
137.40 feet Northerly along an arc of said curve through a central angle of 15º
32’ 08” to the point of beginning.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A. G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Three: [Adjusted Parcel 11]

Beginning at the common corner for Parcels 9, 10 and 11 as shown on said map as
the point of beginning; thence running along the common line for Parcels 10 and
11, South 76º 38’ 18” West 247.76 feet to a point on non-tangent 1236.00 foot
radius curve concave Easterly to which a radial bears South 72º 28’ 38” West;
thence running along the exterior boundary line of said Parcel 11, 97.50 feet
Northerly along an arc of said curve through a central angle of 04º 31’ 11”;
thence North 76º 38’ 18” East 146.77 feet; thence North 13º 21’ 42” West 18.00
feet; thence North 76º 38’ 18” East 142.24 feet; thence North 08º 15’ 40” East
177.10 feet; thence North 13º 21’ 42” West 11.87 feet; thence North 76º 38’ 18”
East 125.86 feet; thence North 13º 21’ 42” West 133.19 feet; thence South 76º
38’ 18” West 4.37 feet; thence North 13º 21’ 42” West 29.50 feet; thence North
00º 36’ 18” West 26.34 Feet; thence North 89º 23’ 43” East 109.25 feet to the
adjusted common line for Parcels 9 and 11; thence along last said line,

 

R-5



--------------------------------------------------------------------------------

South 13º 21’ 42” East 350.13 feet to the common line for said Parcels 9 and 11
as shown on said map; thence along last said line, South 76º 38’ 18” West 15.00
feet; thence South 13º 21’ 42” East 3.12 feet; thence South 76º 38’ 18” West
281.34 feet; thence South 08º 15’ 41” West 110.71 feet to the point of
beginning.

Excepting therefrom an undivided 49% of all oil, gas, minerals and other
hydrocarbon substances in and to the above described real property without the
right to explore and extract oil, gas and minerals on and from said property as
reserved unto William H. Moffat, Jr. in deed executed by William H. Moffat, Jr.
and Adrienne M. Provo, et al recorded May 11, 1984 recorder’s Instrument
No. 84033226, San Joaquin County Records.

Also excepting therefrom all [remaining] oil, gas, minerals and other
hydrocarbon substances lying below a depth of 500 feet beneath the surface of
said land, without the right of surface entry as conveyed to A. G. Spanos
Specialty Capital, Inc., a California corporation by deed recorded November 20,
1990 recorder’s Instrument No. 90113634, San Joaquin County Records.

Parcel Four:

Nonexclusive easements for ingress, egress, parking, utilities and other
purposes, all as being more particularly defined and described in that certain
operation and easement agreement recorded January 16, 2003 recorder’s Instrument
No. 2003-010703, San Joaquin County Records, as amended by that certain First
Amendment recorded March 30, 2004 recorder’s Instrument No. 2004-063704, San
Joaquin County Records.

APNS: 066-20-09, 066-20-10, 066-20-11, 066-20-12, 066-20-13, and 066-20-15

Phase Three Shopping Center:

PARCEL ONE:

PARCELS 15, 16, 17, 18, and 19 AS SHOWN AND DELINEATED ON THE MAP OF TRACT NO.
3630 PARK WEST PLACE II, FILED FOR RECORD FEBRUARY 21, 2007 IN BOOK OF MAPS AND
PLATS, BOOK 41, PAGE 32, SAN JOAQUIN COUNTY RECORDS.

EXCEPTING THEREFROM AN UNDIVIDED 49% OF ALL OIL, GAS, MINERALS AND OTHER
HYDROCARBON SUBSTANCES IN AND TO THE ABOVE DESCRIBED REAL PROPERTY WITHOUT THE
RIGHT TO EXPLORE AND EXTRACT OIL, GAS AND MINERALS ON AND FROM SAID PROPERTY AS
RESERVED UNTO WILLIAM H. MOFFAT, JR. IN DEED EXECUTED BY WILLIAM H. MOFFAT, JR.
AND ADRIENNE M. PROVO, ET AL RECORDED MAY 11, 1984 RECORDER’S INSTRUMENT NO.
84033226, SAN JOAQUIN COUNTY RECORDS.

ALSO EXCEPTING THEREFROM ALL [REMAINING] OIL, GAS, MINERALS AND OTHER
HYDROCARBON SUBSTANCES LYING BELOW A DEPTH OF 500 FEET BENEATH THE SURFACE OF
SAID LAND, WITHOUT THE RIGHT OF SURFACE ENTRY AS CONVEYED TO A. G. SPANOS
SPECIALTY CAPITAL, INC., A CALIFORNIA CORPORATION BY DEED RECORDED NOVEMBER 20,
1990 RECORDER’S INSTRUMENT NO. 90113634, SAN JOAQUIN COUNTY RECORDS.

PARCEL TWO:

NONEXCLUSIVE EASEMENTS FOR INGRESS, EGRESS, PARKING, UTILITIES AND OTHER
PURPOSES, ALL AS BEING MORE PARTICULARLY DEFINED AND DESCRIBED IN THAT CERTAIN
OPERATION AND EASEMENT AGREEMENT RECORDED JANUARY 16, 2003 RECORDER’S INSTRUMENT
NO. 2003-010703, SAN JOAQUIN COUNTY RECORDS, AS AMENDED.

 

R-6



--------------------------------------------------------------------------------

PARCEL THREE:

A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS PURPOSES AND INCIDENTALS THERETO
AS THE SAME IS MORE PARTICULARLY DESCRIBED AND CONVEYED IN THAT CERTAIN ACCESS
EASEMENT RECORDED APRIL 29, 2005 RECORDER’S INSTRUMENT NO. 2005- 0103364, SAN
JOAQUIN COUNTY RECORDS.

PARCEL FOUR:

A NON-EXCLUSIVE EASEMENT FOR A NO-BUILD AREA AS THE SAME IS MORE PARTICULARLY,
DEFINED, DESCRIBED AND CONVEYED IN THAT CERTAIN NO-BUILD EASEMENT RECORDED APRIL
29, 2005 RECORDER’S INSTRUMENT NO. 2005-103365, SAN JOAQUIN COUNTY RECORDS.

APN: 066-020-23

 

R-7



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

by

and

between

LEVINE INVESTMENTS LIMITED PARTNERSHIP, an Arizona limited

partnership (“Levine”) and PIVOTAL 650 CALIFORNIA ST., L.L.C., an Arizona
limited

liability company (“Pivotal”)

“Seller”

and

EXCEL TRUST, L.P., a Delaware limited partnership

“Purchaser”

Dated as of

September 23, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1.    IDENTIFICATION OF PARTIES    1 2.    DESCRIPTION OF THE
PROPERTY    1 3.    THE PURCHASE PRICE    3 4.    TITLE AND SURVEY    5 5.   
INSPECTION; DUE DILIGENCE PERIOD    7 6.    REPRESENTATIONS AND WARRANTIES OF
SELLER    10 7.    REPRESENTATIONS AND WARRANTIES OF PURCHASER    13 8.   
INTENTIONALLY OMITTED    15 9.    DELIVERY OF DOCUMENTS    15 10.   
CONFIDENTIALITY    16 11.    CONDITIONS PRECEDENT TO CLOSING    17 12.   
COVENANTS OF SELLER AND PURCHASER    19 13.    SELLER’S CLOSING DELIVERIES    21
14.    PURCHASER’S CLOSING DELIVERIES    22 15.    PRORATIONS, ADJUSTMENTS;
RELEASE OF BONDS AND OTHER SECURITY DEVICES    23 16.    CLOSING    23 17.   
CLOSING COSTS    23 18.    RISK OF LOSS; TAKING    24 19.    DEFAULT    26 20.
   BROKER’S COMMISSION    26 21.    ESCROW    27 22.    MISCELLANEOUS    28



--------------------------------------------------------------------------------

EXHIBIT A

   LEGAL DESCRIPTION OF THE LAND

EXHIBIT B

   SCHEDULE OF LEASES

EXHIBIT C

   EXCLUDED PROPERTY

EXHIBIT D

   SCHEDULE OF TRADE NAMES

EXHIBIT E

   SCHEDULE OF CONTRACTS

EXHIBIT F

   SCHEDULE OF OPERATING AGREEMENTS

EXHIBIT G

   FORM OF GRANT DEED

EXHIBIT H

   FORM OF BILL OF SALE

EXHIBIT I

   FORM OF GENERAL ASSIGNMENT

EXHIBIT J

   FORM OF ASSIGNMENT OF LEASES

EXHIBIT K

   FORM OF ASSIGNMENT OF OPERATING AGREEMENTS

EXHIBIT L

   CERTIFICATION OF NON-FOREIGN STATUS

EXHIBIT M

   SCHEDULE OF LITIGATION AND DISCLOSURES AND EXISTING SECURITY ITEMS

EXHIBIT N

   FORM OF SELLER ESTOPPEL CERTIFICATE

EXHIBIT N-1

   FORM OF ESTOPPEL CERTIFICATE

EXHIBIT O

   PRORATION METHOD

EXHIBIT P

   SCHEDULE OF ENVIRONMENTAL REPORTS

EXHIBIT Q

   FORM OF TENANT NOTICE

EXHIBIT R

   FORM OF REA NOTICE